Exhibit 10.1

 

--------------------------------------------------------------------------------

$70,000,000 POST-PETITION LOAN AND SECURITY AGREEMENT

by and among

SILICON GRAPHICS, INC.

and

EACH OF ITS SUBSIDIARIES THAT ARE SIGNATORIES HERETO

as Borrowers

and

THE LENDERS THAT ARE SIGNATORIES HERETO

as the DIP Lenders

Dated as of May 8, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

1.   DEFINITIONS AND CONSTRUCTION.    2   1.1    Definitions.    2   1.2   
Accounting Terms.    2   1.3    UCC.    3   1.4    Construction.    3   1.5   
Schedules and Exhibits.    3

2.

  LOAN AND TERMS OF PAYMENT.    3   2.1    [INTENTIONALLY OMITTED]    3   2.2   
Term Loan.    3   2.3    Borrowing Procedures and Settlements.    4   2.4   
Payments.    6   2.5    [INTENTIONALLY OMITTED]    10   2.6    Interest Rates:
Rates, Payments, and Calculations.    10   2.7    [INTENTIONALLY OMITTED]    11
  2.8    [INTENTIONALLY OMITTED]    11   2.9    Designated Account.    11   2.10
   Maintenance of Loan Accounts; Statements of Obligations.    11   2.11   
Fees.    11   2.12    [INTENTIONALLY OMITTED]    11   2.13    [INTENTIONALLY
OMITTED].    11   2.14    Capital Requirements.    11   2.15    Joint and
Several Liability of Borrowers.    12   2.16    Registered Notes.    14   2.17
   Priority and Liens.    15

3.

  CONDITIONS; TERM OF AGREEMENT.    16   3.1    Conditions Precedent to the
Initial Extension of Credit.    16   3.2    Conditions Precedent to all
Extensions of Credit.    16   3.3    Term.    17   3.4    Effect of Termination.
   17   3.5    Early Termination by Borrowers.    17

4.

  REPRESENTATIONS AND WARRANTIES.    18   4.1    No Encumbrances.    18   4.2   
[INTENTIONALLY OMITTED].    18   4.3    [INTENTIONALLY OMITTED].    18   4.4   
Equipment.    18   4.5    Location of Inventory and Equipment.    18   4.6   
Inventory Records.    18   4.7    State of Incorporation; Location of Chief
Executive Office; Organizational Identification Number; Commercial Tort Claims.
   18

 

i



--------------------------------------------------------------------------------

   4.8    Due Organization and Qualification; Subsidiaries.    19    4.9    Due
Authorization; No Conflict.    19    4.10    Litigation.    20    4.11    No
Material Adverse Change.    20    4.12    [INTENTIONALLY OMITTED]    20    4.13
   Employee Benefits.    20    4.14    Environmental Condition.    21    4.15   
Intellectual Property.    21    4.16    Leases.    22    4.17    Deposit
Accounts and Securities Accounts.    22    4.18    Complete Disclosure.    22   
4.19    Pre-Petition Indebtedness.    23    4.20    Classified Material.    23
   4.21    Inactive Subsidiaries.    23    4.22    [INTENTIONALLY OMITTED].   
23    4.23    Obligations Immediately Prior to the Closing Date.    23    4.24
   Agreed Budget.    23    4.25    Other Representations and Warranties.    23
5.    AFFIRMATIVE COVENANTS.    24    5.1    Accounting System.    24    5.2   
Agreed Budget.    24    5.3    Financial Statements, Reports, Certificates.   
24    5.4    [INTENTIONALLY OMITTED].    24    5.5    Inspection.    24    5.6
   Maintenance of Properties.    25    5.7    Taxes.    25    5.8    Insurance.
   25    5.9    Location of Threshold Inventory and Threshold Equipment.    26
   5.10    Compliance with Laws.    26    5.11    Leases.    26    5.12   
Existence.    26    5.13    Environmental.    26    5.14    Disclosure Updates.
   27    5.15    [INTENTIONALLY OMITTED].    27    5.16    Assignment of
Proceeds.    27    5.17    Employee Benefits.    27    5.18    Formation of
Subsidiaries.    28    5.19    Certain Reports and Information.    28    5.20   
Refinancing.    29 6.    NEGATIVE COVENANTS.    29    6.1    Indebtedness.    29
   6.2    Liens.    29    6.3    Restrictions on Fundamental Changes.    30   
6.4    Disposal of Assets.    30    6.5    Change Name.    30

 

ii



--------------------------------------------------------------------------------

   6.6    Nature of Business.    30    6.7    Prepayments and Amendments.    30
   6.8    Change of Control.    30    6.9    Consignments.    30    6.10   
Distributions.    30    6.11    Accounting Methods.    31    6.12   
Investments.    31    6.13    Transactions with Affiliates.    31    6.14    Use
of Proceeds.    31    6.15    Inventory and Equipment with Bailees.    31   
6.16    Financial Covenants.    31    6.17    No Transactions Prohibited Under
ERISA; Unfunded Liability.    32    6.18    Inactive Subsidiaries.    33    6.19
   Impairment Agreements.    33 7.    COLLATERAL.    33    7.1    Grant of
Security Interest.    33    7.2    Preservation of Collateral and Perfection of
Liens Thereon.    36    7.3    Automatic Stay.    36    7.4    Super-Priority
Claims.    37    7.5    Right of Set-Off.    37    7.6    [INTENTIONALLY
OMITTED].    37    7.7    No Discharge; Survival of Claims.    37    7.8   
Compliance with Interim Order and Final Order.    37 8.    EVENTS OF DEFAULT.   
38    8.1    Payment Default.    38    8.2    Performance Default.    38    8.3
   Failure to Conduct Business.    38    8.4    Judgments against Borrowers.   
39    8.5    Default on Other Post-Petition Indebtedness.    39    8.6    Breach
of Representations and Warranties.    39    8.7    [INTENTIONALLY OMITTED]    39
   8.8    Enforceability of Liens.    39    8.9    Enforceability of Loan
Documents.    39    8.10    Dissolution or Liquidation.    39    8.11    Filing
of Interim and Final Order.    39    8.12    Reorganization Plan and Disclosure
Statement.    40    8.13    Certain Orders.    40    8.14    Non-Compliance with
the Final Order or the Interim Order.    40    8.15    Conversion to Chapter 7.
   40    8.16    Filing of Unapproved Plan.    40    8.17    Filing of
Unapproved Order.    41    8.18    Relief from the Automatic Stay.    41    8.19
   Senior Claim.    41    8.20    Unenforceability of the Interim Order, Final
Order or this DIP Loan Agreement.    41

 

iii



--------------------------------------------------------------------------------

   8.21   Opposition to DIP Lender’s Motion.    41    8.22   Motion against the
DIP Lenders.    41    8.23   Prohibited Payment.    42    8.24   Material
Adverse Change.    42 9.    THE DIP LENDERS’ RIGHTS AND REMEDIES.    42    9.1  
Rights and Remedies.    42    9.2   Remedies Cumulative.    42    9.3   Entry
Upon Premises and Access to Information.    43    9.4   Sale or Other
Disposition of Collateral by the DIP Lenders.    43    9.5   Automatic Stay.   
44    9.6   Waiver of Notice.    44 10.    TAXES AND EXPENSES.    44    10.1  
Third Party Expenses.    44    10.2   DIP Lender Expenses.    45 11.    WAIVERS;
INDEMNIFICATION; RELEASE.    45    11.1   Demand; Protest; etc.    45    11.2  
The DIP Lenders’ Liability for Collateral.    45    11.3   Indemnification.   
45 12.    NOTICES.    46 13.    CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.   
47 14.    ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.    48    14.1  
Assignments and Participations.    48    14.2   Successors.    52 15.   
AMENDMENTS; WAIVERS.    52    15.1   Amendments and Waivers.    52    15.2  
Replacement of Holdout DIP Lender.    53    15.3   No Waivers; Cumulative
Remedies.    54 16.    THE LENDER GROUP.    54    16.1   [INTENTIONALLY OMITTED]
   54    16.2   [INTENTIONALLY OMITTED]    54    16.3   [INTENTIONALLY OMITTED]
   54    16.4   [INTENTIONALLY OMITTED]    54    16.5   Notice of Default or
Event of Default.    54    16.6   [INTENTIONALLY OMITTED]    54    16.7   Costs
and Expenses; Indemnification.    54    16.8   DIP Lender in Individual
Capacity.    55    16.9   Withholding Taxes.    55    16.10   Collateral
Matters.    57    16.11   Restrictions on Actions by DIP Lenders; Sharing of
Payments.    58    16.12   Agency for Perfection.    58

 

iv



--------------------------------------------------------------------------------

   16.13   [INTENTIONALLY OMITTED]    58    16.14   [INTENTIONALLY OMITTED]   
58    16.15   [INTENTIONALLY OMITTED]    58    16.16   Several Obligations; No
Liability.    58    16.17   [INTENTIONALLY OMITTED].    58    16.18   Disclosure
of Classified Material.    59 17.    GENERAL PROVISIONS.    59    17.1  
Effectiveness.    59    17.2   Section Headings.    59    17.3   Interpretation.
   59    17.4   Severability of Provisions.    59    17.5   Counterparts;
Electronic Execution.    60    17.6   Revival and Reinstatement of Obligations.
   60    17.7   Confidentiality.    60    17.8   Integration.    61    17.9  
Parent as Agent for Borrowers.    61    17.10   Equitable Relief.    61    17.11
  The DIP Lenders as Parties in Interest.    61    17.12   Section 506(c)
Waiver.    62    17.13   Waiver of Chapter 5 Claims.    62    17.14   Reversal
of Payments.    62    17.15   [INTENTIONALLY OMITTED].    62    17.16  
Acknowledgement of Security Interests.    62    17.17   Binding Effect of
Documents.    62

 

v



--------------------------------------------------------------------------------

EXHIBITS AND SCHEDULES

 

Exhibit A-1   Agreed Budget Exhibit A-2   Form of Assignment and Acceptance
Exhibit I-1   Interim Order Exhibit P-1   Plan Term Sheet Schedule C-1  
Commitments Schedule D-1   Designated Account Schedule D-2   DIP Lenders’
Accounts Schedule I-1   Inactive Subsidiaries Schedule P-1   Permitted Liens
Schedule P-2   Permitted Senior Liens Schedule P-3   Pledged Companies
Schedule R-1   Real Property Collateral Schedule 1.1   Definitions Schedule 3.1
  Conditions Precedent Schedule 4.5   Locations of Inventory and Equipment
Schedule 4.7(a)   States of Organization Schedule 4.7(b)   Chief Executive
Offices Schedule 4.7(c)   Organizational Identification Numbers Schedule 4.7(d)
  Commercial Tort Claims Schedule 4.8(b)   Capitalization of Borrowers
Schedule 4.8(c)   Capitalization of Borrowers’ Subsidiaries Schedule 4.10  
Litigation Schedule 4.13   Employee Benefits Schedule 4.14   Environmental
Matters Schedule 4.15   Scheduled Intellectual Property Collateral Schedule 4.16
  Defaults under Leases Schedule 4.17   Domestic Deposit Accounts and Securities
Accounts Schedule 4.19   Permitted Pre-Petition Indebtedness Schedule 5.3  
Financial Statements, Reports, Certificates

 

vi



--------------------------------------------------------------------------------

POST-PETITION LOAN AND SECURITY AGREEMENT

THIS POST-PETITION LOAN AND SECURITY AGREEMENT (this “DIP Loan Agreement”), is
entered into as of May 8, 2006, by and among the lenders identified on the
signature pages hereof (such lenders, together with their respective successors
and permitted assigns, are referred to hereinafter each individually as a “DIP
Lender” and collectively as the “DIP Lenders”), SILICON GRAPHICS, INC., a
Delaware corporation (“Parent”), and each of Parent’s Subsidiaries identified on
the signature pages hereof (such Subsidiaries, together with Parent, are
referred to hereinafter each individually as a “Borrower,” and collectively,
jointly and severally, as the “Borrowers”).

INTRODUCTORY STATEMENT

All defined terms not otherwise defined above or in this Introductory Statement
are as defined in Schedule 1.1 or as defined elsewhere herein.

Certain of the DIP Lenders are holders of 6.50% Senior Secured Convertible Notes
due 2009 issued under that certain Indenture, dated December 24, 2003, by and
between Parent and U.S. Bank National Association, a national banking
association organized and existing under the laws of the United States of
America ( as amended, modified or supplemented from time to time, the “6.50%
Notes Indenture”);

On December 24, 2003, Parent entered into an Indenture with U.S. Bank National
Association, a national banking association organized and existing under the
laws of the United States of America, with respect to 11.75% Senior Secured
Notes due 2009 (as amended, modified or supplemented from time to time, the
“11.75% Notes Indenture” and, together with the 6.50% Notes Indenture, the
“Pre-Petition Indentures”);

As of October 24, 2005, the Borrowers entered into a Third Amended and Restated
Credit Agreement (the “Pre-Petition Credit Facility”) with the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Pre-Petition Senior Lender” and collectively as the
“Pre-Petition Senior Lenders”) and Wells Fargo Foothill, Inc., a California
corporation, as the arranger and administrative agent for the Pre-Petition
Senior Lenders (in such capacity, the “Pre-Petition Agent”) providing for a
secured credit facility.

On May 8, 2006 (the “Petition Date”), each of the Borrowers filed a voluntary
petition for relief under chapter 11 of title 11 of the United States Code in
the Bankruptcy Court;

The Borrowers desire to pursue a financial restructuring of the Borrowers and
the Borrowers believe that the best way to effectuate financial restructuring of
the Borrowers is by means of cases under chapter 11 of the Bankruptcy Code;

An immediate and on-going need exists for the Borrowers to obtain additional
funds in order to continue the operation of their businesses as
debtors-in-possession under chapter 11 of the Bankruptcy Code and, accordingly,
the Borrowers have requested that the DIP Lenders refinance a portion of the
Pre-Petition Credit Facility and extend post-petition financing, and the DIP
Lenders are willing to provide such post-petition financing and incur such
additional obligations pursuant to sections 364(c)(1), (c)(2), (c)(3) and (d)(1)
of the Bankruptcy Code, but only for the purposes and upon the terms and
conditions set forth in this DIP Loan Agreement; and

 

1



--------------------------------------------------------------------------------

To provide security for the repayment of the Loans and the payment of the other
Obligations of the Borrowers hereunder and under the other Loan Documents, the
Borrowers will provide to the DIP Lenders the following (each as more fully
described herein):

(a) an allowed administrative expense claim in each of the Chapter 11 Cases
pursuant to Section 364(c)(1) of the Bankruptcy Code having priority over all
administrative expenses of the kind specified in, or arising under, any Sections
of the Bankruptcy Code (including, without limitation, Sections 105, 326, 328,
330, 331, 503(b), 507(a), 507(b), 546(c) or 726 thereof), pursuant to
Section 364(c)(1) of the Bankruptcy Code, whether or not such claims or expenses
may become secured by a judgment lien or other non-consensual lien, levy or
attachment;

(b) a perfected Lien, pursuant to Section 364(c)(2) of the Bankruptcy Code, on
all unencumbered property of the Borrowers (subject, in the case of leaseholds,
to any notices required under applicable law);

(c) a perfected Lien, pursuant to Section 364(c)(3) of the Bankruptcy Code, upon
all property of the Borrowers (other than property subject to the senior liens
and replacement liens granted to the Pre-Petition Senior Lenders, the
Pre-Petition Secured Notes Lenders and the 11.75% Secured Notes Lenders), junior
to existing valid and perfected Liens on such property, as provided in the
Interim Order and the Final Order, as applicable; and

(d) perfected first priority priming Liens, pursuant to Section 364(d)(1) of the
Bankruptcy Code, on all of the Collateral,

provided, however, that all of the claims and the Liens granted hereunder in the
Chapter 11 Cases to the DIP Lenders shall be subject to (x) such valid and
enforceable liens of record as of the date of the commencement of the Chapter 11
Cases as are listed on Schedule P-2, (y) the liens and replacement liens granted
to the Pre-Petition Senior Lenders and (z) the Carve-Out to the extent provided
herein.

Subject to the terms and conditions set forth herein, each DIP Lender is willing
to make loans to the Borrowers in an aggregate amount not in excess of its
Commitment hereunder. In consideration of the terms and conditions contained
herein, and of any loans or extensions of credit now or hereafter made to or for
the benefit of the Borrowers by the DIP Lenders, the parties hereto hereby agree
as follows:

1. DEFINITIONS AND CONSTRUCTION.

1.1 Definitions. Except as otherwise provided herein, capitalized terms used in
this DIP Loan Agreement shall have the meanings specified therefor on Schedule
1.1.

1.2 Accounting Terms. All accounting terms not specifically defined herein shall
be construed in accordance with GAAP. When used herein, the term “financial
statements” shall include the notes and schedules thereto. Whenever the term
“Borrowers” or the term “Parent” is used in respect of a financial covenant or a
related definition, it shall be understood to mean Parent and its Subsidiaries
on a consolidated basis unless the context clearly requires otherwise.

 

2



--------------------------------------------------------------------------------

1.3 UCC. Any terms used in this DIP Loan Agreement that are defined in the UCC
shall be construed and defined as set forth in the UCC unless otherwise defined
herein, provided, however, that to the extent that the UCC is used to define any
term herein and such term is defined differently in different Articles of the
UCC, the definition of such term contained in Article 9 shall govern.

1.4 Construction. Unless the context of this DIP Loan Agreement or any other
Loan Document clearly requires otherwise, references to the plural include the
singular, references to the singular include the plural, the terms “includes”
and “including” are not limiting, the term “or” has, except where otherwise
indicated, the inclusive meaning represented by the phrase “and/or,” and any
provision that is set forth herein as part of a list or series is to be
construed in a manner that does not result in duplication of any other provision
in such list or series. The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this DIP Loan Agreement or any other Loan Document refer to
this DIP Loan Agreement or such other Loan Document, as the case may be, as a
whole and not to any particular provision of this DIP Loan Agreement or such
other Loan Document, as the case may be. Section, subsection, clause, schedule,
and exhibit references herein are to this DIP Loan Agreement unless otherwise
specified. Any reference in this DIP Loan Agreement or in the other Loan
Documents to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). Any reference herein to the
satisfaction or repayment in full of the Obligations shall mean the repayment in
full in cash (or cash collateralization in accordance with the terms hereof) of
all Obligations other than contingent indemnification Obligations. Any reference
herein to any Person shall be construed to include such Person’s successors and
assigns. Any requirement of a writing contained herein or in the other Loan
Documents shall be satisfied by the transmission of a Record and any Record
transmitted shall constitute a representation and warranty as to the accuracy
and completeness of the information contained therein.

1.5 Schedules and Exhibits. All of the schedules and exhibits attached to this
DIP Loan Agreement shall be deemed incorporated herein by reference.

2. LOAN AND TERMS OF PAYMENT.

2.1 [INTENTIONALLY OMITTED]

2.2 Term Loan.

(a) Making of Term Loan. Subject to the terms and conditions of this DIP Loan
Agreement, on and after the Closing Date and on or prior to the Maturity Date,
each DIP Lender agrees (severally, not jointly or jointly and severally) to make
term loans (collectively, the “Term Loan”) to Borrowers in an aggregate amount
equal to such DIP Lender’s Pro Rata Share of the then extant Term Loan
Commitment in the aggregate amounts set forth below on or after the dates set
forth below (each a “Term Loan Availability Date”):

 

3



--------------------------------------------------------------------------------

The Closing Date

   $ 10,000,000

May 12, 2006

   $ 5,000,000

May 19, 2006

   $ 5,000,000

May 26, 2006

   $ 3,000,000

Upon entry of the Final Order

   $ 32,000,000

June 30, 2006

   $ 10,000,000

July 14, 2006

   $ 5,000,000

The outstanding unpaid principal balance and all accrued and unpaid interest
under the Term Loan shall be due and payable on the date of termination of this
DIP Loan Agreement, whether by its terms, by prepayment, or by acceleration. All
amounts outstanding under the Term Loan shall constitute Obligations. No portion
of the Term Loan which is repaid or prepaid may be reborrowed.

2.3 Borrowing Procedures and Settlements.

(a) Procedure for Borrowing of Term Loan. Each Borrowing of a Term Loan shall be
made by an irrevocable written request by an Authorized Person delivered to each
DIP Lender. Such notice must be received by each DIP Lender no later than 1:00
p.m. (California time) on the Business Day prior to the Closing Date for the
initial Borrowing and, thereafter, five (5) Business Days prior to the date that
is the requested Funding Date specifying (i) the amount of such Borrowing, and
(ii) the requested Funding Date, which shall be a Business Day. In lieu of
delivering the above-described written request, any Authorized Person may give
each DIP Lender telephonic notice of such request by the required time. In such
circumstances, Borrowers agree that any such telephonic notice will be confirmed
in writing to each DIP Lender within 24 hours of the giving of such telephonic
notice, but the failure to provide such written confirmation shall not affect
the validity of the request.

(b) [INTENTIONALLY OMITTED]

(c) Making of Loans.

(i) Promptly after receipt of a request for a Borrowing pursuant to
Section 2.3(a), and subject to the other conditions set forth in this
Section 2.3(h), each DIP Lender shall make the amount of such DIP Lender’s Pro
Rata Share of the requested Borrowing available to Administrative Borrower on
the applicable Funding Date by transferring immediately available funds to the
Designated Account; provided, however, that no DIP Lender shall have the
obligation to make any portion of the Term Loan if such DIP Lender shall have
actual knowledge that (1) one or more of the applicable conditions precedent set
forth in Section 3 will not be satisfied on the requested Funding Date for the
applicable Borrowing unless such condition has been waived, or (2) the requested
Borrowing, when combined with prior Borrowings under Section 2.2, would exceed
the amount of the Term Loan available to be borrowed pursuant to Section 2.2 on
such Funding Date.

 

4



--------------------------------------------------------------------------------

(ii) The failure of any DIP Lender to make any Term Loan on any Funding Date
shall not relieve any other DIP Lender of any obligation hereunder to make a
Term Loan on such Funding Date, but no DIP Lender shall be responsible for the
failure of any other DIP Lender to make the Term Loan to be made by such other
DIP Lender on any Funding Date.

(iii) Solely for the purposes of voting or consenting to matters with respect to
the Loan Documents, any Defaulting DIP Lender shall be deemed not to be a “DIP
Lender” and such DIP Lender’s Commitment shall be deemed to be zero. This
Section 2.3(c)(iii) shall remain effective with respect to such DIP Lender until
(x) the Obligations under this DIP Loan Agreement shall have been declared or
shall have become immediately due and payable, (y) the non-Defaulting DIP
Lenders and Administrative Borrower shall have waived such Defaulting DIP
Lender’s default in writing, or (z) the Defaulting DIP Lender makes its Pro Rata
Share of the applicable Term Loan and pays to the Borrowers all amounts owing by
such Defaulting DIP Lender in respect thereof. The operation of this
Section 2.3(c)(iii) shall not be construed to increase or otherwise affect the
Commitment of any DIP Lender, to relieve or excuse the performance by such
Defaulting DIP Lender or any other DIP Lender of its duties and obligations
hereunder, or to relieve or excuse the performance by Borrowers of their duties
and obligations hereunder to the DIP Lenders other than such Defaulting DIP
Lender. Any such failure to fund by any Defaulting DIP Lender shall constitute a
material breach by such Defaulting DIP Lender of this DIP Loan Agreement and
shall entitle Administrative Borrower at its option, upon written notice to the
DIP Lenders, to arrange for a substitute DIP Lender to assume the Commitment of
such Defaulting DIP Lender, such substitute DIP Lender to be reasonably
acceptable to the Required DIP Lenders]. In connection with the arrangement of
such a substitute DIP Lender, the Defaulting DIP Lender shall have no right to
refuse to be replaced hereunder, and agrees to execute and deliver a completed
form of Assignment and Acceptance in favor of the substitute DIP Lender (and
agrees that it shall be deemed to have executed and delivered such document if
it fails to do so) subject only to being repaid its share of the outstanding
Obligations without any premium or penalty of any kind whatsoever; provided,
however, that any such assumption of the Commitment of such Defaulting DIP
Lender shall not be deemed to constitute a waiver of any of the DIP Lenders’ or
Borrowers’ rights or remedies against any such Defaulting DIP Lender arising out
of or in relation to such failure to fund.

(d) [INTENTIONALLY OMITTED]

(e) [INTENTIONALLY OMITTED]

(f) Notation. Administrative Borrower shall record on its books the principal
amount of the Term Loan owing to each DIP Lender and the interests therein of
each DIP Lender, from time to time and such records shall, absent manifest
error, gross negligence or willful misconduct on the part of Administrative
Borrower, conclusively be presumed to be correct and accurate.

(g) DIP Lenders’ Failure to Perform. The Term Loan and all other extensions of
credit shall be made by the DIP Lenders contemporaneously and in accordance with
their Pro Rata Shares and subject to Section 2.2. It is understood that (i) no
DIP Lender shall be responsible for any failure by any other DIP Lender to
perform its obligation to make any Term Loan (or other extension of credit)
hereunder, nor shall any Commitment of any DIP Lender be increased or decreased
as a result of any failure by any other DIP Lender to perform its obligations
hereunder, and (ii) no failure by any DIP Lender to perform its obligations
hereunder shall excuse any other DIP Lender from its obligations hereunder.

 

5



--------------------------------------------------------------------------------

(h) Procedure for Borrowing of Term Loan.

(i) Each Borrowing of a portion or all of the Term Loan shall be made by an
irrevocable written request by an Authorized Person delivered to the DIP
Lenders. Such notice must be received by the DIP Lenders no later than 1:00 p.m.
(California time) on the Closing Date and thereafter on the Business Day that is
5 (five) Business Days prior to the requested Funding Date specifying (i) the
amount of such Borrowing, and (ii) the requested Funding Date, which shall be a
Business Day. At the DIP Lenders’ election, in lieu of delivering the
above-described written request, any Authorized Person may give the DIP Lenders
telephonic notice of such request by the required time. In such circumstances,
Borrowers agree that any such telephonic notice will be confirmed in writing
within 24 hours of the giving of such telephonic notice, but the failure to
provide such written confirmation shall not affect the validity of the request.

(ii) Borrowers may borrow up to the then extant Term Loan Commitment in
accordance with the amounts set forth pursuant to the Term Loan Availability
Dates pursuant to Section 2.2. .

2.4 Payments.

(a) Payments by Borrowers.

(i) Except as otherwise expressly provided herein, all payments by Borrowers
shall be made in Dollars to the DIP Lenders’ Accounts, to be apportioned ratably
among the DIP Lenders, and shall be made in immediately available funds, no
later than 11:00 a.m. (California time) on the date specified herein. Any
payment received by any DIP Lender later than 11:00 a.m. (California time) shall
be deemed to have been received on the following Business Day, and any
applicable interest or fee shall continue to accrue until such following
Business Day.

(ii) Unless the DIP Lenders receive notice from Administrative Borrower prior to
the date on which any payment is due to the DIP Lenders that Borrowers will not
make such payment in full as and when required, the DIP Lenders may assume that
Borrowers have made (or will make) such payment in full to the DIP Lenders on
such date in immediately available funds.

(b) Apportionment and Application.

(i) Except as otherwise provided with respect to Defaulting DIP Lenders and
except as otherwise provided in the Loan Documents, aggregate principal and
interest payments shall be apportioned ratably among the DIP Lenders (according
to the unpaid principal balance of the Obligations to which such payments relate
held by each DIP Lender), and payments of fees and expenses shall be apportioned
ratably among the DIP Lenders. All payments shall be remitted to the DIP
Lenders’ Accounts, apportioned ratably among the DIP Lenders, and all such
payments, and all proceeds of Collateral received by the DIP Lenders, shall be
applied as follows:

 

6



--------------------------------------------------------------------------------

(A) first, ratably to pay any DIP Lender Expenses then due to any of the DIP
Lenders under the Loan Documents, until paid in full,

(B) second, ratably to pay any fees or premiums then due to any of the DIP
Lenders under the Loan Documents until paid in full,

(C) third, so long as no Event of Default has occurred and is continuing,
ratably to pay interest due in respect of the Term Loan until paid in full,

(D) fourth, so long as no Event of Default has occurred and is continuing, to
pay any principal amount then due and payable with respect to the Term Loan
until paid in full,

(E) fifth, if an Event of Default has occurred and is continuing, ratably to pay
interest due in respect of the Term Loan until paid in full,

(F) sixth, if an Event of Default has occurred and is continuing, ratably to pay
the outstanding principal balance of the Term Loan until the Term Loan is paid
in full,

(G) seventh, if an Event of Default has occurred and is continuing, to pay any
other Obligations, and

(H) eighth, to Borrowers (to be wired to the Designated Account) or such other
Person entitled thereto under applicable law.

(ii) [INTENTIONALLY OMITTED]

(iii) In each instance, so long as no Event of Default has occurred and is
continuing, this Section 2.4(b) shall not apply to any payment made by Borrowers
to the DIP Lenders and specified by Borrowers to be for the payment of specific
Obligations then due and payable (or prepayable) under any provision of this DIP
Loan Agreement.

(iv) For purposes of the foregoing (other than clause (G)), “paid in full” means
payment of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest, default
interest, interest on interest, and expense reimbursements; provided, however,
that for the purposes of clause (G), “paid in full” means payment of all amounts
owing under the Loan Documents according to the terms thereof, including loan
fees, service fees, professional fees, interest, default interest, interest on
interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

(v) In the event of a direct conflict between the priority provisions of this
Section 2.4 and other provisions contained in any other Loan Document, it is the
intention of the parties hereto that such priority provisions in such documents
shall be read together and construed, to the fullest extent possible, to be in
concert with each other. In the event of any actual, irreconcilable conflict
that cannot be resolved as aforesaid, the terms and provisions of this
Section 2.4 shall control and govern.

 

7



--------------------------------------------------------------------------------

(vi) The provisions of this Section 2.4 constitute an agreement among Borrowers
and the DIP Lenders as to the application of payments, Collections and proceeds
of Collateral and do not constitute any subordination of (x) any Obligations or
(y) the right to payment of any Obligations.

(c) Mandatory Prepayments.

(i) [INTENTIONALLY OMITTED]

(ii) Immediately upon any voluntary or involuntary sale or disposition by
Borrowers or any of their Subsidiaries of property or assets (other than sales
or dispositions of Inventory or Equipment in the ordinary course of business),
Borrowers shall prepay the outstanding Obligations in accordance with clause
(d) below in an amount equal to 100% of the Net Cash Proceeds received by such
Person in connection with such sales or dispositions to the extent that the
aggregate amount of Net Cash Proceeds received by Borrowers and their
Subsidiaries (and not paid to the DIP Lenders as a prepayment of the
Obligations) for all such sales or dispositions shall exceed $500,000 in any
fiscal year; provided, however, that Borrowers shall not be required to prepay
hereunder, and any Foreign Subsidiary may retain, that portion of the Net Cash
Proceeds received by such Foreign Subsidiary from such sale or disposition as,
and only so long as, is required to comply with the applicable laws or
regulations of such Foreign Subsidiary’s jurisdiction of organization. Nothing
contained in this subclause (ii) shall permit Borrowers or any of their
Subsidiaries to sell or otherwise dispose of any property or assets other than
in accordance with Section 6.4.

(iii) Immediately upon the receipt by Borrowers or any of their Subsidiaries of
any Extraordinary Receipts in excess of $250,000 in the aggregate in any fiscal
year of Parent ending after the Closing Date, Borrowers shall prepay the
outstanding Obligations in accordance with clause (d) below in an amount equal
to 100% of such Extraordinary Receipts in excess of $250,000 in the aggregate in
any fiscal year of Parent ending after the Closing Date, net of any reasonable
expenses incurred in collecting such Extraordinary Receipts; provided, however,
that Borrowers shall not be required to prepay hereunder, and any Foreign
Subsidiary may retain, that portion of the Extraordinary Receipts otherwise
required to be prepaid pursuant to this Section 2.4(c)(iii) and received by such
Foreign Subsidiary as, and only so long as, is required to comply with the
applicable laws or regulations of such Foreign Subsidiary’s jurisdiction of
organization.

(iv) [INTENTIONALLY OMITTED]

(v) [INTENTIONALLY OMITTED]

(d) Application of Payments.

(i) [INTENTIONALLY OMITTED]

(ii) Each prepayment pursuant to subclauses (c)(ii) and (c)(iii) above (in each
case except with respect to insurance proceeds and condemnation awards related
to a casualty or loss of Collateral) above shall, (A) so long as no Event of
Default shall have

 

8



--------------------------------------------------------------------------------

occurred and be continuing, be applied first to the outstanding principal amount
of the Term Loan, until paid in full and (B) if an Event of Default shall have
occurred and be continuing, be applied in the manner set forth in
Section 2.4(b)(i).

(iii) Each prepayment pursuant to subclauses (c)(ii) above and (c)(iii) with
respect to insurance proceeds and condemnation awards related to a casualty or
loss of Collateral, shall, (A) so long as no Event of Default shall have
occurred and be continuing, be applied as follows:

(1) if the proceeds are from any sale or disposition of any Accounts or
Inventory or any insurance policy or condemnation award with respect to
Inventory, such proceeds shall be applied first to the outstanding principal
amount of the Term Loan, until paid in full;

(2) subject to clause (3) below, if the proceeds are from the sale or
disposition of any other assets or any insurance policy or condemnation award
not described in clause (1) above, such proceeds shall be applied first to the
outstanding principal amount of Term Loan until paid in full, provided, however,
that, except during the continuance of a Default or an Event of Default, such
proceeds shall not be required to be so applied to the extent that such proceeds
are used to replace, repair, or restore the properties or assets in respect of
which such proceeds were paid if (i) the amount of proceeds received in respect
of such sales, dispositions, insurance policies, or condemnation awards are less
than $2,000,000 in the aggregate during the term of this DIP Loan Agreement, and
(ii) Borrowers deliver a certificate to the DIP Lenders within 10 days after
such sale or 20 days after the date of such loss, destruction, or taking, as the
case may be, stating that such proceeds shall be used to replace, repair, or
restore such properties or assets within a period specified in such certificate
not to exceed the earlier of (x) 90 days after the receipt of such proceeds, and
(y) the Maturity Date (which certificate shall set forth estimates of the
proceeds to be so expended). If all or any portion of such proceeds not so
applied to the prepayment of the Obligations in accordance with this clause
(2) are not used in accordance with the preceding sentence within the period
specified in the relevant certificate furnished pursuant hereto, such remaining
portion shall be applied to the Obligations in accordance with this clause
(2) on the last day of such specified period; and

(3) if the proceeds are from a sale or disposition of all or substantially all
of the assets or Stock of any Person or any insurance, which sale, disposition,
or proceeds of insurance includes both Accounts or Inventory and other assets,
such proceeds shall be applied first to the outstanding principal amount of the
Term Loan, until paid in full; and

 

9



--------------------------------------------------------------------------------

(B) if an Event of Default shall have occurred and be continuing, be applied in
the manner set forth in Section 2.4(b)(i).

(iv) [INTENTIONALLY OMITTED]

(e) Optional Prepayment of Term Loan. The Borrowers shall have the privilege of
making full or partial prepayments of the Term Loan, upon five (5) Business Days
prior written notice to the DIP Lenders. Any optional prepayment of the Term
Loan shall be in a minimum amount of $1,000,000 and shall be at 100% of par,
plus accrued and unpaid interest, if any, to the applicable repayment date.

2.5 [INTENTIONALLY OMITTED]

2.6 Interest Rates: Rates, Payments, and Calculations.

(A) Interest Rates. Except as provided in clause (c) below, any portion of the
Term Loan that has been charged to the Loan Account pursuant to the terms hereof
shall bear interest on the Daily Balance thereof at a per annum rate equal to
the greater of (i) the Base Rate plus seven percentage points (7.00%) and
(ii) 250 basis points higher than the rate at which cash interest is then
payable (excluding any interest not currently due and subject to waiver) under
the Pre-Petition Senior Loan Documents; provided that if any interest that is
accruing but not currently payable is in fact paid, an additional interest
payment shall be made on the Term Loan to reflect such higher interest rate.

The foregoing notwithstanding, at no time shall any portion of any Obligations
bear interest on the Daily Balance thereof at a per annum rate less than:
(i) the highest rate that may be applicable to “Obligations” (as defined in the
Pre-Petition Credit Facility) under the Pre-Petition Credit Facility as in
effect on the Closing Date (exclusive of any default rate); plus (ii) 2.50%. To
the extent that interest accrued hereunder at the rate set forth herein would be
less than the foregoing minimum daily rate, the interest rate chargeable
hereunder for such day automatically shall be deemed increased to such minimum
rate.

(b) [INTENTIONALLY OMITTED]

(c) Default Rate. Upon the occurrence and during the continuation of an Event of
Default (and at the election of the Required DIP Lenders), all Obligations that
have been charged to the Loan Account pursuant to the terms hereof shall bear
interest on the Daily Balance thereof at a per annum rate equal to 2.0
percentage points above the per annum rate otherwise applicable hereunder.

(d) [INTENTIONALLY OMITTED]

(e) Payment. Except as provided to the contrary in Section 2.11, interest and
all other fees payable hereunder shall be due and payable, in arrears, on the
first day of each month at any time that Obligations or Commitments are
outstanding.

(f) Computation. All interest and fees chargeable under the Loan Documents shall
be computed on the basis of a 360-day year for the actual number of days
elapsed. In the event the Base Rate is changed from time to time hereafter, the
rates of interest hereunder based upon the Base Rate automatically and
immediately shall be increased or decreased by an amount equal to such change in
the Base Rate.

 

10



--------------------------------------------------------------------------------

(g) Intent to Limit Charges to Maximum Lawful Rate. In no event shall the
interest rate or rates payable under this DIP Loan Agreement, plus any other
amounts paid in connection herewith, exceed the highest rate permissible under
any law that a court of competent jurisdiction shall, in a final determination,
deem applicable. Borrowers and the DIP Lenders, in executing and delivering this
DIP Loan Agreement, intend legally to agree upon the rate or rates of interest
and manner of payment stated within it; provided, however, that, anything
contained herein to the contrary notwithstanding, if said rate or rates of
interest or manner of payment exceeds the maximum allowable under applicable
law, then, ipso facto, as of the date of this DIP Loan Agreement, Borrowers are
and shall be liable only for the payment of such maximum as allowed by law, and
payment received from Borrowers in excess of such legal maximum, whenever
received, shall be applied to reduce the principal balance of the Obligations to
the extent of such excess.

2.7 [INTENTIONALLY OMITTED]

2.8 [INTENTIONALLY OMITTED]

2.9 Designated Account. Administrative Borrower agrees to establish and maintain
the Designated Account with the Designated Account Bank for the purpose of
receiving portions of the Term Loan requested by Borrowers and made by the DIP
Lenders hereunder. Unless otherwise agreed by the DIP Lenders, any portion of
the Term Loan requested by Borrowers and made by the DIP Lenders hereunder shall
be made to the Designated Account.

2.10 Maintenance of Loan Accounts; Statements of Obligations. Each DIP Lender
shall maintain an account on its books in the name of Borrowers (collectively,
the “Loan Accounts”) on which such Borrower will be charged with the Term Loan
and with all other payment Obligations hereunder or under the other Loan
Documents, including, accrued interest, fees and expenses, and DIP Lender
Expenses. The Loan Accounts will be credited with all payments received by the
applicable DIP Lender from Borrowers or for Borrowers’ account. Each DIP Lender
shall render statements regarding its Loan Account to Administrative Borrower,
including principal, interest, fees, and including an itemization of all charges
and expenses constituting DIP Lender Expenses owing, and such statements, absent
manifest error, shall be rebuttably presumed to be correct and accurate and
constitute an account stated between Borrowers and the DIP Lenders unless,
within 30 days after receipt thereof by Administrative Borrower, Administrative
Borrower shall deliver to any DIP Lender a written objection thereto describing
the error or errors contained in any such statements.

2.11 Fees. Borrowers shall pay to the DIP Lenders, as and when due and payable
under the terms of the Fee Letter, the fees set forth in the Fee Letter.

2.12 [INTENTIONALLY OMITTED]

2.13 [INTENTIONALLY OMITTED].

2.14 Capital Requirements. If, after the date hereof, any DIP Lender determines
that (i) the adoption of or change after the date hereof in any law, rule,
regulation or guideline regarding capital requirements for banks or bank holding
companies, or any change after the date

 

11



--------------------------------------------------------------------------------

hereof in the interpretation or application thereof by any Governmental
Authority charged with the administration thereof, or (ii) compliance by such
DIP Lender or its parent bank holding company with any guideline, request or
directive of any such entity regarding capital adequacy (whether or not having
the force of law), imposed after the date hereof, has the effect of reducing the
return on such DIP Lender’s or such holding company’s capital as a consequence
of such DIP Lender’s Commitments hereunder to a level below that which such DIP
Lender or such holding company could have achieved but for such adoption,
change, or compliance (taking into consideration such DIP Lender’s or such
holding company’s then existing policies with respect to capital adequacy and
assuming the full utilization of such entity’s capital) by any amount deemed by
such DIP Lender to be material, then such DIP Lender may notify Administrative
Borrower and the DIP Lenders thereof. Following receipt of such notice,
Borrowers agree to pay such DIP Lender on demand the amount of such reduction of
return of capital as and when such reduction is determined, payable within 90
days after presentation by such DIP Lender of a statement in the amount and
setting forth in reasonable detail such DIP Lender’s calculation thereof and the
assumptions upon which such calculation was based (which statement shall be
deemed true and correct absent manifest error). In determining such amount, such
DIP Lender may use any reasonable averaging and attribution methods.

2.15 Joint and Several Liability of Borrowers. Each Borrower is accepting joint
and several liability hereunder and under the other Loan Documents in
consideration of the financial accommodations to be provided by the DIP Lenders
under this DIP Loan Agreement, for the mutual benefit, directly and indirectly,
of each Borrower and in consideration of the undertakings of the other Borrowers
to accept joint and several liability for the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 2.15), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Borrower without preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d) The Obligations of each Borrower under the provisions of this Section 2.15
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
DIP Loan Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this DIP Loan Agreement, each
Borrower hereby waives notice of acceptance of its joint and several liability,
notice of the making of any Term Loan pursuant to this DIP Loan Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this DIP Loan Agreement, notice of any action at any time
taken or omitted by the DIP Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this DIP Loan Agreement (except as
otherwise provided in this DIP Loan

 

12



--------------------------------------------------------------------------------

Agreement). Each Borrower hereby assents to, and waives notice of, any extension
or postponement of the time for the payment of any of the Obligations, the
acceptance of any payment of any of the Obligations, the acceptance of any
partial payment thereon, any waiver, consent or other action or acquiescence by
the DIP Lenders at any time or times in respect of any default by any Borrower
in the performance or satisfaction of any term, covenant, condition or provision
of this DIP Loan Agreement, any and all other indulgences whatsoever by the DIP
Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any Borrower. Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of any DIP Lender with respect to the failure by any
Borrower to comply with any of its respective Obligations, including, without
limitation, any failure strictly or diligently to assert any right or to pursue
any remedy or to comply fully with applicable laws or regulations thereunder,
which might, but for the provisions of this Section 2.15 afford grounds for
terminating, discharging or relieving any Borrower, in whole or in part, from
any of its Obligations under this Section 2.15, it being the intention of each
Borrower that, so long as any of the Obligations hereunder remain unsatisfied,
the Obligations of each Borrower under this Section 2.15 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.15 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower
or any DIP Lender.

(f) Each Borrower represents and warrants to the DIP Lenders that such Borrower
is currently informed of the financial condition of Borrowers and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Obligations. Each Borrower further represents and warrants
to the DIP Lenders that such Borrower has read and understands the terms and
conditions of the Loan Documents. Each Borrower hereby covenants that such
Borrower will continue to keep informed of Borrowers’ financial condition, the
financial condition of other guarantors, if any, and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by any DIP Lender, even though that election of remedies, such as a
nonjudicial foreclosure with respect to security for a guaranteed obligation,
has destroyed such DIP Lender’s rights of subrogation and reimbursement against
such Borrower by the operation of law.

(h) Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by Real Property. This means, among other
things:

(i) The DIP Lenders may collect from such Borrower without first foreclosing on
any Real Property or other Collateral pledged by Borrowers.

(ii) If any DIP Lender forecloses on any Real Property pledged by Borrowers:

(A) The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

 

13



--------------------------------------------------------------------------------

(B) The DIP Lenders may collect from such Borrower even if the DIP Lenders, by
foreclosing on the Real Property, have destroyed any right such Borrower may
have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by Real Property.

(i) The provisions of this Section 2.15 are made for the benefit of the DIP
Lenders and their respective successors and assigns, and may be enforced by it
or them from time to time against any or all Borrowers as often as occasion
therefor may arise and without requirement on the part of any such DIP Lender,
successor or assign first to marshal any of its or their claims or to exercise
any of its or their rights against any Borrower or to exhaust any remedies
available to it or them against any Borrower or to resort to any other source or
means of obtaining payment of any of the Obligations hereunder or to elect any
other remedy. The provisions of this Section 2.15 shall remain in effect until
all of the Obligations shall have been paid in full or otherwise fully
satisfied. If at any time, any payment, or any part thereof, made in respect of
any of the Obligations, is rescinded or must otherwise be restored or returned
by any DIP Lender upon the insolvency, bankruptcy or reorganization of any
Borrower, or otherwise, the provisions of this Section 2.15 will forthwith be
reinstated in effect, as though such payment had not been made.

(j) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the DIP Lenders with respect to any of the Obligations or
any collateral security therefor until such time as all of the Obligations have
been paid in full in cash. Any claim which any Borrower may have against any
other Borrower with respect to any payments to any DIP Lender hereunder or under
any other Loan Documents are hereby expressly made subordinate and junior in
right of payment, without limitation as to any increases in the Obligations
arising hereunder or thereunder, to the prior payment in full in cash of the
Obligations and all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor.

(k) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the Indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any Indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such Indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the DIP
Lenders, and such Borrower shall deliver any such amounts to the DIP Lenders for
application to the Obligations in accordance with Section 2.4(b).

2.16 Registered Notes. The Administrative Borrower, acting solely for this
purpose as a non-fiduciary agent on behalf of Borrowers (or in the case of an
assignment not recorded in the Register in accordance with Section 14.1(i), the
assigning DIP Lender) agrees to record the Commitments and Term Loan on the
Register (or in the case of an assignment not recorded in the Register in
accordance with Section 14.1(i), a Related Party Register). Each Commitment

 

14



--------------------------------------------------------------------------------

and Term Loan recorded on the Register (or Related Party Register) may not be
evidenced by promissory notes other than Registered Notes (as defined below).
Upon the registration of each Commitment and Term Loan, each Borrower agrees, at
the request of any DIP Lender, to execute and deliver to such DIP Lender a
promissory note, in conformity with the terms of this DIP Loan Agreement, in
registered form to evidence such Registered Loan, in form and substance
reasonably satisfactory to such DIP Lender, and registered as provided in
Section 14.1(i) (a “Registered Note”), payable to the order of such DIP Lender
or its registered assigns and otherwise duly completed. Once recorded on the
Register (or Related Party Register), no Commitment or Term Loan may be removed
from the Register (or Related Party Register) so long as it remains outstanding,
and a Registered Note may not be exchanged for a promissory note that is not a
Registered Note.

2.17 Priority and Liens.

(a) The Borrowers hereby covenant, represent and warrant that, upon entry of the
Interim Order or Final Order, as applicable, the Obligations of each of the
Borrowers hereunder and under the other Loan Documents, (i) pursuant to
Section 364(c)(1) of the Bankruptcy Code, shall at all times constitute allowed
Super-Priority Claims, (ii) pursuant to Section 364(c)(2) of the Bankruptcy
Code, shall at all times be secured by a perfected first priority Lien on all of
the unencumbered Collateral (including without limitation, (x) real and tangible
personal property subject to Liens which may be avoided pursuant to the
Bankruptcy Code, but only to the extent so avoided and (y) to the extent set
forth in the Final Order, any avoidance actions arising under the Bankruptcy
Code), (iii) pursuant to Section 364(c)(3) of the Bankruptcy Code, shall be
secured by a perfected Lien upon all Collateral (other than the Primed Assets,
as to which the Lien in favor of the DIP Lenders will be as described in clause
(iv) of this sentence) that is subject to a Permitted Lien, including without
limitation, valid and perfected Liens in existence on the Petition Date or valid
Liens perfected (but not granted) thereafter to the extent such post-Petition
Date perfection in respect of a pre-Petition Date claim is expressly permitted
under the Bankruptcy Code, junior to such Permitted Liens, provided that the
Liens granted in favor of the DIP Lenders shall be senior to any Permitted Lien
which is expressly stated herein to be junior to the Liens in favor of the DIP
Lenders, and (iv) pursuant to Section 364(d)(1) of the Bankruptcy Code, shall be
secured by a perfected first priority, senior priming Lien on all of the Primed
Assets, subject and subordinate in each case with respect to subclauses
(i) through (iv) above, only to, following the occurrence and during the
continuance of an Event of Default, (x) such valid and enforceable liens of
record as of the date of the commencement of the Chapter 11 Cases as are listed
on Schedule P-2, (y) the liens and replacement liens granted to the Pre-Petition
Senior Lenders and (z) the Carve-Out. Without prejudice to any DIP Lender’s
right to object to the interim or final allowance of any compensation or
reimbursement of expenses, and subject to the Agreed Budget, the DIP Lenders
agree that so long as no Event of Default shall have occurred and be continuing,
the Borrowers shall be permitted to pay compensation and reimbursement of
expenses allowed and payable under Sections 330 and 331 of the Bankruptcy Code
and pursuant to any order of the Bankruptcy Court, as the same may be due and
payable, and the amounts so paid shall not reduce the Carve-Out.

(b) As to all Collateral, including without limitation, all real property the
title to which is held by the Borrowers or the possession of which is held by
the Borrowers pursuant to leasehold interests, each of the Borrowers, subject to
(x) such valid and enforceable liens of record as of the date of the
commencement of the Chapter 11 Cases as are listed on Schedule P-2, (y) the
liens and replacement liens granted to the Pre-Petition Senior Lenders and
(z) the Carve-Out, hereby assigns and conveys as security, grants a security
interest in, hypothecates,

 

15



--------------------------------------------------------------------------------

mortgages, pledges and sets over unto the DIP Lenders, all of the right, title
and interest of such Borrower in all of such Collateral, including without
limitation, all owned real property and all such leasehold interest, together in
each case with all of the right, title and interest of such Borrower in and to
all buildings, improvements, and fixtures related thereto, any lease or sublease
thereof, all general intangibles relating thereto and all proceeds thereof. Each
of the Borrowers acknowledges that, pursuant to the Interim Order or the Final
Order, as applicable, the Liens granted in favor of the DIP Lenders in all of
the Collateral shall be perfected without the recordation of any UCC financing
statements, notice of Lien or other instruments of mortgage, deed of trust or
assignment. Each of the Borrowers further agrees that if requested by the
Required DIP Lenders, the Borrowers shall enter into separate security
agreements, pledge agreements and fee and leasehold mortgages with respect to
such Collateral on terms satisfactory to the Required DIP Lenders.

3. CONDITIONS; TERM OF AGREEMENT.

3.1 Conditions Precedent to the Initial Extension of Credit. The obligation of
each DIP Lender to make its initial extension of credit provided for hereunder,
is subject to the fulfillment, to the satisfaction of each DIP Lender, of each
of the conditions precedent set forth on Schedule 3.1 (the making of such
initial extension of credit by a DIP Lender being conclusively deemed to be its
satisfaction or waiver of the conditions precedent).

3.2 Conditions Precedent to all Extensions of Credit. The obligation of the DIP
Lenders (or any of them) to make any portion of the Term Loan hereunder at any
time (or to extend any other credit hereunder) shall be subject to the following
conditions precedent:

(a) the representations and warranties contained in this DIP Loan Agreement or
in the other Loan Documents shall be true and correct immediately prior to and
after giving effect to such extension of credit, as though made on and as of
such date (except to the extent that such representations and warranties relate
solely to an earlier date, in which case such representations and warranties
shall be true and correct as of such earlier date);

(b) no Default or Event of Default shall have occurred and be continuing on the
date of such extension of credit, nor shall either result from the making
thereof;

(c) no injunction, writ, restraining order, or other order of any nature
(whether temporary, preliminary or permanent) restricting or prohibiting,
directly or indirectly, the extending of such credit shall have been issued and
remain in force by any Governmental Authority against any Borrower, any DIP
Lender or any of their Affiliates and such extension of credit shall not violate
any requirement of applicable law;

(d) no Material Adverse Change shall have occurred;

(e) the DIP Lenders shall have received, in form and substance reasonably
satisfactory to the DIP Lenders, all certificates, orders, authorizations,
consents, affidavits, schedules, instruments, security agreements, financing
statements, mortgages and other documents which are provided for hereunder, or
which the DIP Lenders may at any time reasonably request, and all legal matters
incident to the making of the Term Loan shall be reasonably satisfactory to the
DIP Lenders and their counsel;

 

16



--------------------------------------------------------------------------------

(f) the Bankruptcy Court shall have entered an Interim Order or Final Order, as
applicable, in form and substance satisfactory to the DIP Lenders, including
with respect to the adequate protection granted to the Pre-Petition Senior
Lenders, in their sole discretion, which order shall be in full force and effect
and shall not have been reversed, vacated or stayed and shall not have been
amended, supplemented or otherwise modified without the prior written consent of
the DIP Lenders (which consent may be withheld in their sole discretion)
(i) authorizing and approving the Loan Documents and the transactions
contemplated thereby, including, without limitation, the granting of the
Super-Priority Claims, security interests and liens, and the payment of all fees
referred to herein, and (ii) lifting the automatic stay, subject to Section 7.3,
to permit the Borrowers to perform their obligations under the Loan Documents
and the DIP Lenders to exercise their rights and remedies with respect to the
financing under this DIP Loan Agreement; and

(g) Other than the Chapter 11 Cases, there shall exist no claim, action, suit,
litigation, proceeding or investigation pending in any court or before any
arbitrator or Governmental Authority that relates to the Obligations.

(h) The DIP Lenders shall have received a certification from the Administrative
Borrower that the conditions precedent set forth in this Section 3 have been
satisfied on the requested Funding Date for the Borrowing.

3.3 Term. This DIP Loan Agreement shall continue in full force and effect for a
term ending on earliest to occur of (i) the date that is 180 days after the
Closing Date, (ii) the consummation of the Reorganization Plan in the Chapter 11
Cases, (iii) the date of the occurrence of an Event of Default, (iv) the date of
any decision by the board of directors of any Borrower to proceed with the sale
or liquidation of any Borrower without the consent of all of the DIP Lenders, or
(v) the date the Borrowers pay all of the Required DIP Lenders in full and
terminate the Term Loan (such earliest date, the “Maturity Date”), unless
terminated earlier in accordance with the terms of this DIP Loan Agreement. The
foregoing notwithstanding, the DIP Lenders, upon the election of the Required
DIP Lenders, shall have the right to terminate their obligations under this DIP
Loan Agreement pursuant to Section 9.1.

3.4 Effect of Termination. On the date of termination of this DIP Loan
Agreement, all Obligations immediately shall become due and payable without
notice or demand. No termination of this DIP Loan Agreement, however, shall
relieve or discharge Borrowers of their duties, Obligations, or covenants
hereunder or under any other Loan Document and the DIP Lenders’ Liens in the
Collateral shall remain in effect until all Obligations have been paid in full
and the DIP Lenders’ obligations to provide additional credit hereunder have
been terminated. When this DIP Loan Agreement has been terminated and all of the
Obligations have been paid in full and the DIP Lenders’ obligations to provide
additional credit under the Loan Documents have been terminated irrevocably, the
DIP Lenders will, at Borrowers’ sole expense, execute and deliver any
termination statements, lien releases, mortgage releases, re-assignments of
trademarks, discharges of security interests, and other similar discharge or
release documents (and, if applicable, in recordable form) as are reasonably
necessary to release, as of record, the DIP Lenders’ Liens and all notices of
security interests and liens previously filed by any DIP Lender with respect to
the Obligations.

3.5 Early Termination by Borrowers. Borrowers have the option, at any time upon
10 days prior written notice by Administrative Borrower to each DIP Lender, to
terminate this DIP Loan Agreement by paying to the DIP Lenders, in cash, the
Obligations in full, on the date set forth as the date of termination of this
DIP Loan Agreement in such notice.

 

17



--------------------------------------------------------------------------------

4. REPRESENTATIONS AND WARRANTIES.

In order to induce the DIP Lenders to enter into this DIP Loan Agreement, each
Borrower makes the following representations and warranties to the DIP Lenders
which shall be true, correct, and complete, in all material respects, as of the
date hereof, and shall be true, correct and complete, in all material respects,
as of the Closing Date, and at and as of the date of the lending of a portion of
the Term Loan (or other extension of credit) made thereafter, as though made on
and as of the date of such lending of a portion of the Term Loan (or other
extension of credit) (except to the extent that such representations and
warranties relate solely to an earlier date, in which case such representations
and warranties shall be true and correct, in all material respects, as of such
earlier date) and such representations and warranties shall survive the
execution and delivery of this DIP Loan Agreement:

4.1 No Encumbrances. Each Borrower has good and indefeasible title to, or a
valid leasehold interest in, their personal property assets and good and
marketable title to, or a valid leasehold interest in, their Real Property, in
each case, free and clear of Liens except for Permitted Liens.

4.2 [INTENTIONALLY OMITTED].

4.3 [INTENTIONALLY OMITTED].

4.4 Equipment. Each material item of Equipment of Borrowers and their
Subsidiaries is used or held for use in their business and is in good working
order, ordinary wear and tear and damage by casualty excepted.

4.5 Location of Inventory and Equipment. The Inventory and Equipment (other than
vehicles or Equipment out for repair) of Borrowers are not stored with a bailee,
warehouseman, or similar party except as set forth in Schedule 4.5 and are
located only at, or in-transit between, the locations identified on Schedule 4.5
(as such Schedule may be updated pursuant to Section 5.9).

4.6 Inventory Records. Each Borrower keeps correct and accurate records
itemizing and describing the type, quality, and quantity of Inventory and the
book value thereof in all material respects.

4.7 State of Incorporation; Location of Chief Executive Office; Organizational
Identification Number; Commercial Tort Claims.

(a) The name and jurisdiction of organization of each Borrower and each of its
respective Subsidiaries is set forth on Schedule 4.7(a).

(b) The chief executive office of each Borrower and, as of the Closing Date,
each of its respective Subsidiaries, is located at the address indicated on
Schedule 4.7(b).

(c) Each Borrower’s and each of its Subsidiaries’ organizational identification
number, if any, is identified on Schedule 4.7(c).

 

18



--------------------------------------------------------------------------------

(d) As of the Closing Date, Borrowers and their Subsidiaries do not hold any
commercial tort claims, except as set forth on Schedule 4.7(d).

4.8 Due Organization and Qualification; Subsidiaries.

(a) Each Borrower is duly organized and existing and in good standing under the
laws of the jurisdiction of its organization and qualified to do business in any
state where the failure to be so qualified reasonably could be expected to
result in a Material Adverse Change.

(b) Set forth on Schedule 4.8(b) is a complete and accurate description of the
authorized capital Stock of each Borrower, by class, and, as of the Closing
Date, a description of the number of shares of each such class that are issued
and outstanding. Other than as described on Schedule 4.8(b), there are no
subscriptions, options, warrants, or calls relating to any shares of each
Borrower’s capital Stock, including any right of conversion or exchange under
any outstanding security or other instrument. No Borrower is subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire any shares of its capital Stock or any security convertible into or
exchangeable for any of its capital Stock.

(c) Set forth on Schedule 4.8(c) is a complete and accurate list of each
Borrower’s direct and indirect Subsidiaries, showing: (i) the jurisdiction of
its organization and (ii) the number and the percentage of the outstanding
shares of each such class owned directly or indirectly by the applicable
Borrower. All of the outstanding capital Stock of each such Subsidiary has been
validly issued and is fully paid and non-assessable.

(d) Except as set forth on Schedule 4.8(c), there are no subscriptions, options,
warrants, or calls relating to any shares of any Borrower’s Subsidiaries’
capital Stock, including any right of conversion or exchange under any
outstanding security or other instrument. No Borrower or any of its Subsidiaries
is subject to any obligation (contingent or otherwise) to repurchase or
otherwise acquire or retire any shares of any Borrower’s Subsidiaries’ capital
Stock or any security convertible into or exchangeable for any such capital
Stock, except with respect to Foreign Subsidiaries, an immaterial number or
percentage of shares of Stock thereof which is held by local Persons in
accordance with the applicable laws or regulations of the jurisdictions of such
Foreign Subsidiaries.

4.9 Due Authorization; No Conflict.

(a) As to each Borrower, the execution, delivery, and performance by such
Borrower of this DIP Loan Agreement and the other Loan Documents to which it is
a party have been duly authorized by all necessary action on the part of such
Borrower, subject to the entry of the Interim Order or Final Order, as
applicable.

(b) As to each Borrower, the execution, delivery, and performance by such
Borrower of this DIP Loan Agreement and the other Loan Documents to which it is
a party do not and will not, upon entry of the Interim Order and Final Order,
(i) violate any provision of federal, state, or local law or regulation
applicable to any Borrower, the Governing Documents of any Borrower, or any
order, judgment, or decree of any court or other Governmental Authority binding
on any Borrower, (ii) conflict with, result in a breach of, or constitute (with
due notice or lapse of time or both) a default under any material contractual
obligation of any Borrower entered into after the Petition Date, (iii) result in
or require the creation or imposition of any Lien of any nature whatsoever upon
any properties or assets of any Borrower , other than

 

19



--------------------------------------------------------------------------------

Permitted Liens, (iv) enable any Person to accelerate or enforce any claim
against any Borrower under any agreement or instrument entered into after the
Petition Date to which any Borrower is a party or by which its assets are bound,
or (v) require any approval of any Borrower’s interest holders or any approval
or consent of any Person under any material contractual obligation of any
Borrower, other than consents or approvals that have been obtained and that are
still in force and effect.

(c) The execution, delivery, and performance by each Borrower of this DIP Loan
Agreement and the other Loan Documents to which such Borrower is a party do not
and will not require any registration with, consent, or approval of, or notice
to, or other action with or by, any Governmental Authority, other than the
approval of the Bankruptcy Court and such other consents or approvals that have
been obtained and that are still in force and effect.

(d) As to each Borrower, this DIP Loan Agreement and the other Loan Documents to
which such Borrower is a party, and all other documents contemplated hereby and
thereby, when executed and delivered by such Borrower, upon entry of the Interim
Order and Final Order, will be the legally valid and binding obligations of such
Borrower, enforceable against such Borrower in accordance with their respective
terms.

(e) The DIP Lenders’ Liens are validly created, perfected and first priority
Liens, subject only to (i) such valid and enforceable liens of record as of the
date of the commencement of the Chapter 11 Cases as are listed on Schedule P-2,
(ii) the liens and replacement liens granted to the Pre-Petition Senior Lenders
and (iii) the Carve-Out.

4.10 Litigation. Other than the Chapter 11 Cases and those matters disclosed on
Schedule 4.10 or in Parent’s filings with the SEC through the date hereof, there
are no material actions, suits, or proceedings pending or, to the best knowledge
of Borrowers, threatened against Borrowers or any of their Subsidiaries, as
applicable, except for (a) matters that are fully covered by insurance (subject
to customary deductibles) and (b) matters arising after the Closing Date that,
if decided adversely to Borrowers or any of their Subsidiaries, as applicable,
reasonably could not be expected to result in a Material Adverse Change.

4.11 No Material Adverse Change. All financial statements of Borrowers and their
Subsidiaries that have been delivered by Borrowers to the DIP Lenders have been
prepared in accordance with GAAP (except, in the case of unaudited financial
statements, for the lack of footnotes and being subject to year-end audit
adjustments) and present fairly in all material respects, Borrowers’ and their
Subsidiaries’ financial condition as of the date thereof and results of
operations for the period then ended. There has not been a Material Adverse
Change with respect to Borrowers and their Subsidiaries since March 31, 2006,
other than the Chapter 11 Cases.

4.12 [INTENTIONALLY OMITTED]

4.13 Employee Benefits. Except as set forth on Schedule 4.13, none of Borrowers,
any of their Subsidiaries, or any of their ERISA Affiliates maintains or
contributes to any Benefit Plan or Multiemployer Plan. Each of Borrowers, their
Subsidiaries and their ERISA Affiliates have satisfied the minimum funding
standards of ERISA and the IRC with respect to each Benefit Plan to which it is
obligated to contribute and has made all contributions required under the terms
of each Multiemployer Plan to which it is obligated to contribute. No ERISA
Event has occurred nor has any other event occurred that may result in an ERISA
Event that reasonably

 

20



--------------------------------------------------------------------------------

could be expected to result in a Material Adverse Change. None of Borrowers, any
of their Subsidiaries, or any of their ERISA Affiliates is required to provide
security to any Benefit Plan under Section 401(a)(29) of the IRC.

4.14 Environmental Condition. Except as set forth on Schedule 4.14, and except
for other matters that, in the aggregate, could not reasonably be expected to
result in a Material Adverse Change: (a) to Borrowers’ knowledge, none of
Borrowers’ properties or assets has ever been used by Borrowers or by previous
owners or operators in the disposal of, or to produce, store, handle, treat,
release, or transport, any Hazardous Materials, where such use, production,
storage, handling, treatment, release or transport was in violation, in any
material respect, of any applicable Environmental Law, (b) to Borrowers’
knowledge, none of Borrowers’ properties or assets has ever been designated or
identified in any manner pursuant to any environmental protection statute as a
Hazardous Materials disposal site, (c) none of Borrowers have received notice
that a Lien arising under any Environmental Law has attached to any revenues or
to any Real Property owned or operated by Borrowers, and (d) none of Borrowers
have received a summons, citation, notice, or directive from the United States
Environmental Protection Agency or any other federal or state governmental
agency concerning any action or omission by any Borrower resulting in the
releasing or disposing of Hazardous Materials into the environment.

4.15 Intellectual Property.

(a) Each Borrower and each Subsidiary of a Borrower owns or has a right to use
all Patents, Copyrights, Trademarks and Licenses that are necessary to the
conduct of its business as currently conducted. Attached hereto as Schedule 4.15
(as updated monthly) is a true, correct, and complete listing of Patents,
Copyrights and Trademarks as to which each Borrower or Subsidiary of a Borrower
is the owner or is an exclusive licensee (collectively, “Scheduled Intellectual
Property Collateral”).

(b) Except as set forth in Schedule 4.15:

(i) Each Borrower or each Subsidiary of a Borrower is the sole owner or is an
exclusive licensee of its Scheduled Intellectual Property Collateral, free and
clear of any Lien (other than in favor of the DIP Lenders or any Permitted Lien)
without the payment of any monies or royalty except with respect to
off-the-shelf software;

(ii) Each Borrower or each Subsidiary of a Borrower has taken, and will continue
to take, all actions which are necessary or advisable to acquire and protect its
Scheduled Intellectual Property Collateral, consistent with prudent commercial
practices and such Borrower’s or Subsidiary’s business judgment, including:
(x) registering all Copyrights included within the Scheduled Intellectual
Property Collateral which, in such Borrower’s or Subsidiary’s business judgment,
are of sufficient value to merit such treatment, in the U.S. Copyright Office,
and (y) registering all Patents and Trademarks included within the Scheduled
Intellectual Property Collateral which, in such Borrower’s or Subsidiary’s
business judgment, are of sufficient value to merit such treatment, in the
United States Patent and Trademark Office;

(iii) Each Borrower’s or Subsidiary’s rights in the Scheduled Intellectual
Property Collateral are valid and enforceable;

(iv) No Borrower or Subsidiary of a Borrower has received any material demand,
claim, notice or inquiry from any Person in respect of the Scheduled

 

21



--------------------------------------------------------------------------------

Intellectual Property Collateral which challenges, threatens to challenge or
inquiries as to whether there is any basis to challenge, the validity of, the
rights of Borrowers and their Subsidiaries in or the right of Borrowers or their
Subsidiaries to use, any such Scheduled Intellectual Property Collateral, and
Borrowers and their Subsidiaries know of no basis for any such challenge;

(v) Borrowers and their Subsidiaries have not received any formal written notice
of any violation or infringement of any proprietary rights of any other Person
that could reasonably be expected to result in a Material Adverse Change;

(vi) except on an arm’s-length basis for value and other commercially reasonable
terms, Borrowers and their Subsidiaries have not granted any license with
respect to any Scheduled Intellectual Property Collateral to any Person other
than that Scheduled Intellectual Property Collateral that Borrowers and their
Subsidiaries have made available to the “open source community”; and

(vii) Borrowers and their Subsidiaries are not pursuing any claims or causes of
actions against any Person for infringement of the Scheduled Intellectual
Property Collateral that could reasonably be expected to result in a Material
Adverse Change.

4.16 Leases. Borrowers enjoy peaceful and undisturbed possession under all
leases of Equipment and Real Property material to their business and to which
they are parties or under which they are operating, and all of such material
leases are valid and subsisting and, except for defaults disclosed on Schedule
4.16, no material default by Borrowers exists under any of them (except as the
same may have occurred as a result of (i) the commencement of the Chapter 11
Cases on the Petition Date, (ii) the execution, delivery and performance of the
Loan Documents or (iii) the implementation of the Reorganization Plan).
Borrowers’ Subsidiaries enjoy peaceful and undisturbed possession under all
leases of Equipment and Real Property material to the business of the Borrowers
and their Subsidiaries, taken as a whole, and to which they are parties or under
which they are operating, and all of such material leases are valid and
subsisting and, except for defaults disclosed on Schedule 4.16, no default
material to the business of the Borrowers and their respective Subsidiaries,
taken as a whole, by any of Borrowers’ Subsidiaries exists under any of them.

4.17 Deposit Accounts and Securities Accounts. Set forth on Schedule 4.17 is a
listing of all of Borrowers’ and their Subsidiaries’ domestic Deposit Accounts
and Securities Accounts, including, with respect to each bank or securities
intermediary (a) the name and address of such Person, and (b) the account
numbers of the Deposit Accounts or Securities Accounts maintained with such
Person.

4.18 Complete Disclosure. All factual information (taken as a whole) furnished
by or on behalf of Borrowers or their Subsidiaries in writing to any DIP Lender
(including all information contained in the Schedules hereto or in the other
Loan Documents) for purposes of or in connection with this DIP Loan Agreement,
the other Loan Documents, or any transaction contemplated herein or therein is,
and all other such factual information (taken as a whole) hereafter furnished by
or on behalf of Borrowers or their Subsidiaries in writing to any DIP Lender
will be, true and accurate in all material respects on the date as of which such
information is dated or certified and not incomplete by omitting to state any
fact necessary to make such information (taken as a whole) not misleading in any
material respect at such time in light of the circumstances under which such
information was provided.

 

22



--------------------------------------------------------------------------------

4.19 Pre-Petition Indebtedness. Set forth on Schedule 4.19 is a true and
complete list of all Pre-Petition Indebtedness that is to remain outstanding
after the Closing Date, and such Schedule accurately reflects the aggregate
principal amount of such Indebtedness as of the Closing Date.

4.20 Classified Material. The Classified Material is not necessary to and will
not otherwise prohibit or impede the DIP Lenders’ enforcement rights related to
any Collateral (except for non-material amounts of books and records and
Equipment which may contain Classified Material)

4.21 Inactive Subsidiaries. The Inactive Subsidiaries, taken as a whole, do not
own assets with an aggregate fair market value in excess of $1,000,000
(excluding obligations constituting Permitted Investments due from any
Affiliate). None of the Inactive Subsidiaries has any material liabilities or
engages in any business operations.

4.22 [INTENTIONALLY OMITTED].

4.23 Obligations Immediately Prior to the Closing Date. Immediately prior to the
Closing Date, the Pre-Petition Secured Notes Obligations consist of the 6.50%
Secured Notes in the aggregate principal outstanding amount set forth on
Schedule 4.19, plus accrued interest through the Closing Date, upon which no
judgment has been entered. The Pre-Petition Secured Notes Obligations are not,
and from and after the Closing Date neither the Pre-Petition Secured Notes
Obligations nor the Obligations will be, subject to any right of set off,
expungement or recoupment, other rights, remedies, objections, counterclaims or
claims of any kind or nature (including, without limitation, any avoidance claim
for actual or constructive fraudulent transfers, preference payments, equitable
subordination or violations of any federal or state statute or laws), or legal
or equitable defenses, in each case, that have been or may be asserted by or on
behalf of any of the Borrowers, any Subsidiary of the Borrowers or any other
Person (whether on legal or equitable grounds) to reduce the amount of the
Pre-Petition Secured Notes Obligations to affect the validity or enforceability
of the Pre-Petition Secured Notes Obligations, in whole or in part, or to
disallow, subordinate, avoid or void the Pre-Petition Secured Notes Obligations,
in whole or in part; provided, however, that such waiver shall not affect the
right of the Committee to assert any such claims or causes of action on behalf
of the Borrowers’ estates at any time prior to the earlier of (a) 60 days after
the date of the order approving the appointment of counsel for the Committee and
(b) 75 days after the entry of the Final Order.

4.24 Agreed Budget. Attached to this DIP Loan Agreement as Exhibit A-1 is a true
and complete copy of the Agreed Budget.

4.25 Other Representations and Warranties. To the best of Borrowers’ knowledge,
except as may occur directly as a result of the commencement of the Chapter 11
Cases on the Petition Date, on the date hereof (a) the Borrowers have no
knowledge of any litigation or adversary proceeding threatened against them or
the DIP Lenders under the 6.50% Notes Indenture which would affect in any way
(i) the Pre-Petition Secured Notes Obligations, (ii) any action to be taken or
that may be taken by any DIP Lender hereunder or under any other Loan Document,
or (iii) the DIP Lender’s rights and remedies hereunder or under any other Loan
Document, (b) the Pre-Petition Secured Notes Loan Documents are in full force
and effect, and (c) the Trustee under the 6.50% Notes Indenture has, for its
benefit and the ratable benefit of the holders of the 6.50% Secured Notes, a
valid and fully perfected second priority security interest in and to a portion
of the Collateral, enforceable as such against all creditors of the Borrowers
and their Affiliates and any Persons purporting to purchase or otherwise acquire
such portion of the Collateral from any Borrower and its Affiliates.

 

23



--------------------------------------------------------------------------------

5. AFFIRMATIVE COVENANTS.

Each Borrower covenants and agrees that, until termination of all of the
Commitments and payment in full of the Obligations, Borrowers shall and shall
cause each of their respective Subsidiaries to do all of the following
(provided, however, that only Administrative Borrower is required to comply with
Section 5.2 and Section 5.3, in each case on behalf of itself and the other
Borrowers):

5.1 Accounting System. Maintain a system of accounting that enables Borrowers to
produce financial statements in accordance with GAAP and maintain records
pertaining to the Collateral that contain information as from time to time
reasonably may be requested by any DIP Lender. Borrowers also shall keep a
reporting system that shows all additions, sales, claims, returns, and
allowances with respect to their sales.

5.2 Agreed Budget. Deliver to each DIP Lender:

(a) if applicable, updates to the Agreed Budget for the Budget Period in
substantially the same format as the previous budget, which upon acceptance by
the DIP Lenders in their sole discretion, shall become the Agreed Budget;
provided, that a new budget may be effectuated at any time with the prior
written consent of the DIP Lenders;

(b) a variance report reflecting the actual cash receipts and disbursements for
each four week period within three (3) Business Days after the end of such
four-week period, and showing a reconciliation and the percentage variance of
actual receipts and disbursements from those reflected in the Agreed Budget for
such period; and

(c) (i) a statement of cash flow for each week, no later than three (3) Business
Days after the end of each week, (ii) a statement of revenue for each month, no
later than ten (10) Business Days following the end of each month, and (iii) a
statement of cash and availability (domestic and global) as of the last day of
each week, no later than three (3) Business Days after the end of each week.

5.3 Financial Statements, Reports, Certificates. Deliver to each DIP Lender,
each of the financial statements, reports, or other items set forth on Schedule
5.3 at the time specified herein. In addition, Parent agrees that no Subsidiary
of Parent will have a fiscal year end different from that of Parent, other than
as required by applicable law.

5.4 [INTENTIONALLY OMITTED].

5.5 Inspection. Permit each DIP Lender and their duly authorized representatives
or agents to visit any of its properties (or any other place where the
Collateral or any information relating thereto is kept or located) and inspect
any of its assets or books and records, to examine and make copies of its books
and records, to make such verification concerning the Collateral as any DIP
Lender may consider reasonable under the circumstances and to discuss its
affairs, finances, and accounts with, its directors, officers and employees at
such reasonable times and intervals as any such DIP Lender may designate and, so
long as no Default or Event of Default

 

24



--------------------------------------------------------------------------------

exists, with reasonable prior notice to Administrative Borrower. In accordance
with and subject to Section 10.2 hereof, all out-of-pocket costs and expenses
incurred by any DIP Lender in connection with any DIP Lender’s inspections
permitted under this Section 5.5 shall be reimbursed by the Borrowers.

5.6 Maintenance of Properties. Maintain and preserve all of their properties
which are necessary or useful in the proper conduct to their business in good
working order and condition, ordinary wear, tear, and casualty excepted (and
except where the failure to do so could not be reasonably expected to result in
a Material Adverse Change), and comply in all material respects at all times
with the provisions of all material leases to which it is a party as lessee, so
as to prevent any material loss or forfeiture thereof or thereunder.

5.7 Taxes. Except when a non-payment is permitted by the Bankruptcy Code, cause
all material assessments and taxes, whether real, personal, or otherwise, due or
payable by, or imposed, levied, or assessed against Borrowers, their
Subsidiaries, or any of their respective assets to be paid in full, before
delinquency or before the expiration of any extension period, except to the
extent that the validity of such assessment or tax shall be the subject of a
Permitted Protest. Except when a nonpayment is permitted by the Bankruptcy Code,
Borrowers will and will cause their Subsidiaries to make timely payment or
deposit of all material tax payments and withholding taxes required of them by
applicable laws, including those laws concerning F.I.C.A., F.U.T.A., state
disability, and local, state, and federal income taxes, and will, upon request,
furnish the DIP Lenders with proof reasonably satisfactory to the DIP Lenders
indicating that the applicable Borrower or Subsidiary has made such payments or
deposits.

5.8 Insurance.

(a) At Borrowers’ expense, maintain insurance respecting their and their
respective Subsidiaries’ assets wherever located, covering loss or damage by
fire, theft, explosion, and all other hazards and risks as ordinarily are
insured against by other Persons engaged in the same or similar businesses.
Borrowers also shall maintain business interruption, public liability, and
product liability insurance, as well as insurance against larceny and
embezzlement. All such policies of insurance shall be in such amounts as are
ordinarily maintained by Persons engaged in the same or similar businesses and
with such insurance companies as are reasonably satisfactory to the Required DIP
Lenders. Other than business interruption insurance policies, Borrowers shall
deliver or has delivered certificates of insurance evidencing all required
coverages to the DIP Lenders with an endorsement naming the DIP Lenders as loss
payee (under a satisfactory lender’s loss payable endorsement) or additional
insured, as appropriate. Each certificate of insurance or endorsement shall
contain a clause requiring the insurer to give not less than 30 days’ prior
written notice to the DIP Lenders in the event of cancellation of the policy for
any reason whatsoever.

(b) Administrative Borrower shall give the DIP Lenders prompt notice of any loss
of the Collateral exceeding $250,000 covered by such insurance. Borrowers shall
have the exclusive right to adjust any such losses payable under any such
insurance policies which are less than $250,000. In the case of any losses of
the Collateral payable under such insurance exceeding $250,000, to the extent
permitted under such insurance policies, the Required DIP Lenders shall have the
exclusive right to adjust any losses payable under any such insurance policies
(other than business interruption insurance

 

25



--------------------------------------------------------------------------------

policies), without any liability to Borrowers whatsoever in respect of such
adjustments. Any monies received as payment for any loss under any insurance
policy mentioned above (other than liability or business interruption insurance
policies) or as payment of any award or compensation for condemnation or taking
by eminent domain of Collateral, shall be paid over to the DIP Lenders to be
applied at the option of the Required DIP Lenders either to the prepayment of
the Obligations or to be disbursed to Administrative Borrower under staged
payment terms reasonably satisfactory to the Required DIP Lenders for
application to the cost of repairs, replacements, restorations or
reimbursements.

5.9 Location of Threshold Inventory and Threshold Equipment. Keep the Threshold
Inventory and Threshold Equipment only at the locations identified on Schedule
4.5 or in transit from one such location to another; provided, however, that
Administrative Borrower may amend Schedule 4.5 so long as such amendment occurs
by written notice to the DIP Lenders not less than 30 days prior to the date on
which such Inventory or Equipment is moved to such new location, so long as such
new location is within the continental United States.

5.10 Compliance with Laws. Comply with the requirements of all applicable laws,
rules, regulations, and orders of any Governmental Authority, including, without
limitation, the Bankruptcy Court, other than laws, rules, regulations, and
orders the non-compliance with which, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Change.

5.11 Leases. Unless otherwise provided in the Interim Order or the Final Order
or except to the extent nonpayment is permitted by the Bankruptcy Code, as
applicable, pay, or cause to be paid, when due all rents and other amounts
payable under any material leases to which any Borrower or any Subsidiary of a
Borrower is a party or by which any Borrower’s or any Subsidiary of a Borrower’s
properties and assets are bound, unless the failure to pay such amounts would
not, individually or in the aggregate, result in and reasonably could not be
expected to result in a Material Adverse Change or a Lien other than a Permitted
Lien.

5.12 Existence. At all times preserve and keep in full force and effect each
Borrower’s and each of its Subsidiaries’ valid existence and good standing and
any rights and franchises, in each case, material to the Borrowers’ businesses
taken as a whole.

5.13 Environmental. (a) Keep any property owned or operated by any Borrower or
(with respect to property that is material to the business of Borrowers and
their Subsidiaries, taken as a whole) any Subsidiary of a Borrower free of any
Environmental Liens or post bonds or other financial assurances sufficient to
satisfy the obligations or liability evidenced by such Environmental Liens,
(b) comply, in all material respects, with Environmental Laws and provide to the
DIP Lenders documentation of such compliance which any DIP Lender reasonably
requests, (c) promptly notify the DIP Lenders of any release of a Hazardous
Material in any reportable quantity from or onto property owned or operated by
any Borrower or (with respect to property that is material to the business of
Borrowers and their Subsidiaries, taken as a whole) any Subsidiary of a Borrower
and take any Remedial Actions required to abate said release or otherwise to
come into compliance with applicable Environmental Law, and (d) promptly, but in
any event within 5 days of its receipt thereof, provide the DIP Lenders with
written notice of any of the following: (i) notice that an Environmental Lien
has been filed against any of the real or personal property of any Borrower that
is not a Permitted Lien, (ii) commencement of any Environmental Action or notice
that an Environmental Action will be filed against any Borrower or any
Subsidiary of a Borrower which could reasonably be expected to cause a Material
Adverse Change, and (iii) notice of a violation, citation, or other
administrative order which reasonably could be expected to result in a Material
Adverse Change.

 

26



--------------------------------------------------------------------------------

5.14 Disclosure Updates. Promptly and in no event later than 5 Business Days
after obtaining knowledge thereof, notify the DIP Lenders if any written
information, exhibit, or report furnished to the DIP Lenders contained, at the
time it was furnished, any untrue statement of a material fact or omitted to
state any material fact necessary to make the statements contained therein not
misleading in light of the facts and circumstances in which such statement was
made or known by any Borrower or any Subsidiary of a Borrower to exist at the
time such statement was made.

5.15 [INTENTIONALLY OMITTED].

5.16 Assignment of Proceeds. Execute and deliver to the DIP Lenders any and all
additional documents that any DIP Lender may request in its Permitted
Discretion, in form and substance reasonably satisfactory to the Required DIP
Lenders, providing for the assignment of all proceeds to the DIP Lenders arising
from any license or royalty agreement entered into by any Borrower with respect
to such Borrower’s General Intangibles.

5.17 Employee Benefits.

(a) Deliver to the DIP Lenders: (i) promptly, and in any event within 10
Business Days after Borrowers or their Subsidiaries know or have reason to know
that an ERISA Event has occurred that reasonably could be expected to result in
a Material Adverse Change, a written statement of the chief financial officer of
such Borrower, or such Subsidiary describing such ERISA Event and any action
that is being taking with respect thereto by Borrowers or their Subsidiaries or
their ERISA Affiliates, and any action taken or threatened by the IRS,
Department of Labor, or PBGC; Borrowers and their Subsidiaries shall be deemed
to know all facts known by the administrator of any Benefit Plan of which it is
the plan sponsor, (ii) promptly, and in any event within three Business Days
after the filing thereof with the IRS, a copy of each funding waiver request
filed with respect to any Benefit Plan and all communications received by
Borrowers or their Subsidiaries or, to the knowledge of Borrowers or their
Subsidiaries, any ERISA Affiliate with respect to such request, and
(iii) promptly, and in any event within three Business Days after receipt by
Borrowers or their Subsidiaries or, to the knowledge of Borrowers or their
Subsidiaries or any of their ERISA Affiliates, of the PBGC’s intention to
terminate a Benefit Plan or to have a trustee appointed to administer a Benefit
Plan, copies of each such notice.

(b) Cause to be delivered to the DIP Lenders, upon any DIP Lender’s request,
each of the following: (i) a copy of each Plan (or, where any such plan is not
in writing, complete description thereof) (and if applicable, related trust
agreements or other funding instruments) and all amendments thereto, all
material written interpretations thereof and material written descriptions
thereof that have been distributed to employees or former employees of Borrowers
or their Subsidiaries; (ii) the most recent determination letter issued by the
IRS with respect to each Benefit Plan; (iii) for the three most recent Plan
years, annual reports on Form 5500 Series required to be filed with any
governmental agency for each Benefit Plan; (iv) all actuarial reports prepared
for the last three Plan years for each Benefit Plan; (v) a listing of all
Multiemployer Plans, with the aggregate amount of the most recent annual
contributions required to be made by Borrowers or their Subsidiaries or any of
their ERISA Affiliates to each such plan and copies of the collective bargaining
agreements requiring such contributions; (vi) any information that has been
provided to Borrowers or their Subsidiaries or any of their ERISA Affiliates
regarding withdrawal liability under any Multiemployer Plan; and (vii) the
aggregate amount of the most recent annual payments made to former employees of
Borrowers or their Subsidiaries under any Retiree Health Plan.

 

27



--------------------------------------------------------------------------------

5.18 Formation of Subsidiaries. At the time that any Borrower forms any direct
or indirect Subsidiary or acquires any direct or indirect Subsidiary after the
Closing Date, such Borrower shall (a), if such new Subsidiary is a Domestic
Subsidiary, cause such new Subsidiary to provide to the DIP Lenders a joinder to
this DIP Loan Agreement, together with such other security documents, as well as
appropriate financing statements, all in form and substance satisfactory to the
Required DIP Lenders (including being sufficient to grant DIP Lenders a first
priority Lien (subject only to (x) such valid and enforceable liens of record as
of the date of the commencement of the Chapter 11 Cases as are listed on
Schedule P-2, (y) the liens and replacement liens granted to the Pre-Petition
Senior Lenders and (z) the Carve-Out) in and to the assets of such newly formed
or acquired Subsidiary), (b) provide to the DIP Lenders a pledge agreement and
appropriate certificates and powers or financing statements, hypothecating all
of the direct or beneficial ownership interest in any such new Domestic
Subsidiary, and if such new Foreign Subsidiary is owned by a Domestic
Subsidiary, 65% of the direct or beneficial ownership interest in any such new
Foreign Subsidiary, in each case in form and substance satisfactory to the
Required DIP Lenders, and (c) provide to the DIP Lenders all other
documentation, including one or more opinions of counsel satisfactory to the
Required DIP Lenders, which in their opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above. Any
document, agreement, or instrument executed or issued pursuant to this
Section 5.18 shall be a Loan Document.

5.19 Certain Reports and Information.

(a) The Borrowers promptly shall provide the DIP Lenders with copies of or
reasonable access to all consultants’ reports, investment bankers’ reports,
final business plans and similar documents produced after the Petition Date in
any of the Borrowers’ possession or of which any of the Borrowers have knowledge
and may obtain using its best efforts without incurring significant
expenditures;

(b) the Borrowers promptly shall give or cause to be given or served on the DIP
Lenders and their counsel copies of all pleadings, motions, applications,
financial information and other papers and documents filed by the Borrowers in
the Chapter 11 Cases;

(c) the Borrowers promptly shall give the DIP Lenders copies of all written
reports given by the Borrowers to any official or unofficial creditors’
committee in the Chapter 11 Cases;

(d) the Borrowers promptly shall give the DIP Lenders copies of (i) any
information generally distributed by the Borrowers to their creditors or the
financial community in general (ii) any audit or other reports submitted to the
Borrowers by independent accountants in connection with any annual interim or
special audit of the Borrowers;

(e) the Borrowers shall immediately advise the DIP Lenders of all material
developments and all significant actions taken by the Borrowers and/or their
counsel in connection with the Borrowers’ efforts to effectuate a sale, merger
or other financial restructuring of the Borrowers other than the Reorganization
Plan; and

 

28



--------------------------------------------------------------------------------

(f) the Borrowers will promptly furnish to the DIP Lenders such other
information and in such forms as any DIP Lender may reasonably request.

(g) the Borrowers will comply with the Interim Order and the Final Order, as
applicable, and the Agreed Budget and shall not permit any of their Subsidiaries
to make any payment with respect to Pre-Petition Indebtedness, except as
permitted by the Interim Order or the Final Order, as applicable, or by the
Bankruptcy Court, as contemplated by the Agreed Budget.

5.20 Refinancing. Use their commercially reasonable best efforts to refinance
the Obligations under this DIP Loan Agreement and the aggregate Indebtedness
outstanding under the Pre-Petition Senior Loan Documents with a $130,000,000
permanent post-petition financing agreement, of which $85,000,000 shall be
funded by the DIP Lenders, upon the entry of the Final Order on terms and
conditions satisfactory to the DIP Lenders in their Permitted Discretion.

6. NEGATIVE COVENANTS. Each Borrower covenants and agrees that, until
termination of all of the Commitments and payment in full of the Obligations,
Borrowers will not and will not permit any of their respective Subsidiaries to
do any of the following:

6.1 Indebtedness. Create, incur, assume, suffer to exist, guarantee, or
otherwise become or remain, directly or indirectly, liable with respect to any
Indebtedness, except:

(a) Indebtedness evidenced by this DIP Loan Agreement and the other Loan
Documents,

(b) Pre-Petition Indebtedness set forth on Schedule 4.19,

(c) Permitted Purchase Money Indebtedness,

(d) Indebtedness evidenced by the Pre-Petition Indentures,

(e) Indebtedness disclosed in the Agreed Budget,

(f) other unsecured Indebtedness of any Foreign Subsidiary (other than
Indebtedness described in clause (i) of this Section 6.1) in an aggregate
principal amount at any time outstanding not to exceed $2,000,000,

(g) endorsement of instruments or other payment items for deposit,

(h) Indebtedness comprising Permitted Investments, and

(i) Indebtedness of Foreign Subsidiaries comprising performance guaranties for
the benefit of any Foreign Subsidiary in the ordinary course of business in an
aggregate amount at any time outstanding not to exceed $30,000,000.

6.2 Liens. Create, incur, assume, or suffer to exist, directly or indirectly,
any Lien on or with respect to any of its assets, of any kind, whether now owned
or hereafter acquired, or any income or profits therefrom, except for Permitted
Liens.

 

29



--------------------------------------------------------------------------------

6.3 Restrictions on Fundamental Changes.

(a) Enter into any merger or consolidation, reorganization or recapitalization
(other than any merger (x) between any Domestic Subsidiary and Parent in which
Parent is the surviving corporation or (y) between two Foreign Subsidiaries) not
otherwise permitted under the Loan Documents, or reclassify its Stock other than
pursuant to the terms of such Stock,

(b) Other than with respect to Inactive Subsidiaries, liquidate, wind up, or
dissolve itself (or suffer any liquidation or dissolution),

(c) Convey, sell, lease, license, assign, transfer, or otherwise dispose of, in
one transaction or a series of transactions, all or substantially all of its
assets, or

(d) Other than Permitted Dispositions, suspend or go out of a substantial
portion of its or their business.

6.4 Disposal of Assets. Other than Permitted Dispositions, convey, sell, lease,
license, assign, transfer, or otherwise dispose of any of the assets of any
Borrower or any Subsidiary of a Borrower.

6.5 Change Name. Change any Borrower’s or any of its Subsidiaries’ name,
organizational identification number, state of organization, or organizational
identity; provided, however, that a Borrower or a Subsidiary of a Borrower may
change its name upon at least 30 days’ prior written notice by Administrative
Borrower to the DIP Lenders of such change and so long as, at the time of such
written notification, such Borrower or such Subsidiary provides any financing
statements necessary to perfect and continue perfected the DIP Lenders’ Liens.

6.6 Nature of Business. Make any change in the principal nature of their
business.

6.7 Prepayments and Amendments.

(a) Optionally prepay, redeem, defease, purchase, or otherwise acquire any
Indebtedness of any Borrower, other than the Obligations in accordance with this
DIP Loan Agreement,

(b) Make any payment on account of Indebtedness that has been contractually
subordinated in right of payment if such payment is not permitted at such time
under the subordination terms and conditions, or

(c) Directly or indirectly, amend, modify, alter, increase, waive or change any
of the terms or conditions of any agreement, instrument, document, indenture, or
other writing evidencing or concerning Indebtedness permitted under
Section 6.1(b).

6.8 Change of Control. Cause or permit, directly or indirectly, any Change of
Control.

6.9 Consignments. Consign any of their Inventory or sell any of their Inventory
on bill and hold, sale or return, sale on approval, or other conditional terms
of sale.

6.10 Distributions. Other than distributions or declaration and payment of
dividends by a Borrower to another Borrower, by any Subsidiary to a Borrower, or
by any Foreign Subsidiary to any other Subsidiary, make any distribution or
declare or pay any dividends (in cash or other property, other than common
Stock) on, or purchase, acquire, redeem, or retire any Stock of any Borrower, of
any class, whether now or hereafter outstanding.

 

30



--------------------------------------------------------------------------------

6.11 Accounting Methods. Modify or change their fiscal year or materially modify
or change their method of accounting (other than as may be required to conform
to GAAP) or enter into, modify, or terminate any agreement currently existing or
at any time hereafter entered into with any third party accounting firm or
service bureau for the preparation or storage of Borrowers’ accounting records
in a manner that would result in said accounting firm or service bureau
declining to provide the DIP Lenders information regarding Borrowers’ and their
Subsidiaries’ financial condition.

6.12 Investments. Except for Permitted Investments, directly or indirectly, make
or acquire any Investment, or incur any liabilities (including contingent
obligations) other than Indebtedness permitted under Section 6.1 for or in
connection with any Investment.

6.13 Transactions with Affiliates. Directly or indirectly enter into or permit
to exist any transaction with any Affiliate of any Borrower except for
transactions that (a) are upon fair and reasonable terms, and (b) are no less
favorable to Borrowers or their respective Subsidiaries, as applicable, than
would be obtained in an arm’s length transaction with a non-Affiliate.

6.14 Use of Proceeds. Use the proceeds of the Term Loan for any purpose other
than (a) to pay for the operating expenses of the Borrowers (including, without
limitation, payments of fees and expenses to professionals under sections 330
and 331 of the Bankruptcy Code and administrative expenses of the kind specified
in section 503(b) of the Bankruptcy Code incurred in the ordinary course of
business of the Borrowers) and other costs and expenses of administration of the
Reorganization Plan all in accordance with the Agreed Budget and consistent with
the terms and conditions hereof and (b) upon entry of the Final Order, the
repayment of $20,000,000 of Indebtedness owing under the Pre-Petition Senior
Loan Documents.

6.15 Inventory and Equipment with Bailees. Except as set forth on Schedule 4.5,
store the Threshold Inventory or Threshold Equipment of Borrowers at any time
now or hereafter with a bailee, warehouseman, or similar party without the
Required DIP Lenders’ prior written consent.

6.16 Financial Covenants.

(a) Make any Capital Expenditures without the prior written consent of the
Required DIP Lenders or as set forth in the Agreed Budget; provided, however,
that the Borrowers may permit their Foreign Subsidiaries to make Capital
Expenditures not funded by additional Investments by the Borrowers or their
Subsidiaries (other than Foreign Subsidiaries);

(b) permit domestic receipts to be less than: (i) 95% of the amounts set forth
in the Agreed Budget for the thirteen-week period ending May 26, 2006, (ii) 90%
of the amounts set forth in the Agreed Budget for the thirteen-week period
ending June 30, 2006; or (iii) 85% of the amounts set forth in the Agreed Budget
for the thirteen-week periods ending July 28, September 1, September 29, 2006
and the thirteen-week periods ending as of the last accounting day of the week
that includes the last day of each month thereafter;

 

31



--------------------------------------------------------------------------------

(c) permit total revenue for the three-month period ending May 31, 2006 or the
three-month period ending on the last day of each month thereafter to be less
than $100,000,000;

(d) permit (i) net cash flow for the weeks ending May 12, May 19, May 26 and
June 2, 2006 on a cumulative basis from May 5, 2006 to have a negative variance
of more than 15% from the amount reflected in the Agreed Budget or (ii) net cash
flow for the week ending June 9, 2006 and each week thereafter on a cumulative
basis from May 5, 2006 to have a negative variance of more than 10% from the
amount reflected in the Agreed Budget; and

(e) on and after the date of the entry of the Final Order, permit (i) the sum of
domestic cash plus availability under this DIP Loan Agreement at any time to be
less than $10,000,000; provided, however, that from August 11, 2006 through
September 15, 2006, such amount shall be reduced to $7,500,000 or (ii) the sum
of global cash plus availability under the this DIP Loan Agreement at any time
to be less than $25,000,000.

6.17 No Transactions Prohibited Under ERISA; Unfunded Liability.

(a) Directly or indirectly

(i) engage in any prohibited transaction which is reasonably likely to result in
a civil penalty or excise tax described in Sections 406 of ERISA or 4975 of the
IRC for which a statutory or class exemption is not available or a private
exemption has not been previously obtained from the Department of Labor;

(ii) permit to exist with respect to any Benefit Plan any accumulated funding
deficiency (as defined in Sections 302 of ERISA and 412 of the IRC), whether or
not waived;

(iii) fail to pay timely required contributions or annual installments due with
respect to any waived funding deficiency to any Benefit Plan;

(iv) terminate any Benefit Plan where such event would result in any liability
of Borrowers, any Subsidiary of a Borrower or any of their ERISA Affiliates
under Title IV of ERISA which was not paid in connection with such termination;

(v) fail to make any required contribution or payment to any Multiemployer Plan;

(vi) fail to pay any required installment or any other payment required under
Section 412 of the IRC on or before the due date for such installment or other
payment;

(vii) amend a Plan resulting in an increase in current liability for the Plan
year such that any of Borrowers, any Subsidiary of a Borrower or any of their
ERISA Affiliates is required to provide security to such Plan under
Section 401(a)(29) of the IRC; or

(viii) withdraw from any Multiemployer Plan where such withdrawal is reasonably
likely to result in any liability of such entity under Title IV of ERISA;

which, individually or in the aggregate, results in or reasonably would be
expected to result in a claim against or liability of Borrower, any of its
Subsidiaries or any of their ERISA Affiliates in excess of $1,000,000.

 

32



--------------------------------------------------------------------------------

6.18 Inactive Subsidiaries. Permit, at any time: (a) the Inactive Subsidiaries,
taken as a whole, to own assets with an aggregate fair market value of
$1,000,000 (excluding obligations constituting Permitted Investments due from
any Affiliate) or (b) any of the Inactive Subsidiaries to incur any material
liabilities or engage in any business activities.

6.19 Impairment Agreements. Enter into, or permit any Subsidiary to enter into,
or assume any agreement, instrument, indenture or other obligation (other than
the Loan Documents) which (1) contains a negative pledge provision which would
require a sharing of any interest in the Collateral or (ii) prohibits or limits
the creation or assumption of any Lien upon its property or assets, whether now
owned or hereafter acquired.

7. COLLATERAL.

7.1 Grant of Security Interest.

(a) Each Borrower hereby unconditionally grants, assigns and pledges to the DIP
Lenders, for the benefit of the DIP Lenders, a right of set off against and a
valid, continuing, enforceable and fully protected (i) first priority lien and
security interest in accordance with sections 364(c)(2) and (3) of the
Bankruptcy Code and (ii) first priority, senior priming lien and security
interest in accordance with section 364(d)(1) of the Bankruptcy Code (subject
only to (x) such valid and enforceable liens of record as of the date of the
commencement of the Chapter 11 Cases as are listed on Schedule P-2, (y) the
liens and replacement liens granted to the Pre-Petition Senior Lenders and
(z) the Carve-Out) in all personal property of such Borrower whether now owned
or hereafter acquired or arising and wherever located (hereinafter referred to
as the “Security Interest”), including, without limitation, such Borrower’s
right, title, and interest in and to the following, whether now owned or
hereafter acquired or arising and wherever located (the “Collateral”):

(i) all of such Borrower’s Accounts;

(ii) all of such Borrower’s books and records (including all of its Records
indicating, summarizing, or evidencing its assets (including the Collateral) or
liabilities, all of its Records relating to its business operations or financial
condition, and all of its goods or General Intangibles related to such
information) (“Books”);

(iii) all of such Borrower’s chattel paper (as that term is defined in the UCC)
and, in any event, including, without limitation, tangible chattel paper and
electronic chattel paper (“Chattel Paper”);

(iv) all of such Borrower’s interest with respect to any Deposit Account;

(v) all of such Borrower’s Equipment and fixtures;

(vi) all of such Borrower’s General Intangibles;

(vii) all of such Borrower’s Inventory;

 

33



--------------------------------------------------------------------------------

(viii) all of such Borrower’s Investment Related Property;

(ix) all of such Borrower’s letters of credit rights, instruments, promissory
notes, drafts, and documents (as such terms may be defined in the UCC)
(“Negotiable Collateral”);

(x) all of such Borrower’s rights in respect of supporting obligations (as such
term is defined in the UCC), including letters of credit and guaranties issued
in support of Accounts, Chattel Paper, documents, General Intangibles,
instruments, or Investment Related Property (“Supporting Obligations”);

(xi) all of such Borrower’s interest with respect to any commercial tort claims
(as that term is defined in the UCC), including, without limitation those
commercial tort claims listed on Schedule 4.7(d) (“Commercial Tort Claims”);

(xii) all of such Borrower’s money, Cash Equivalents, or other assets of each
such Borrower that now or hereafter come into the possession, custody, or
control of any DIP Lenders;

(xiii) all of such Borrower’s interest in the following (all being collectively
referred to herein as “Intellectual Property Collateral”):

(A) all of such Borrower’s right, title and interest in and to trademarks, trade
names, trade styles, service marks, logos, emblems, prints and labels, all
elements of package or trade dress of goods, and all general intangibles of like
nature, now existing or hereafter adopted or acquired by such Borrower, together
with the goodwill of such Borrower’s business connected with the use thereof and
symbolized thereby, and all registration applications, registrations and
recordings thereof, including, without limitation, registration applications,
registrations and recordings in the United States Patent and Trademark Office or
in any similar office or agency of the United States or in any office of the
Secretary of State (or equivalent) of any state thereof, or in any similar
office or agency of any country or political subdivision thereof throughout the
world, whether now owned or hereafter acquired by such Borrower, including, but
not limited to, those described in Schedule 4.15 and made a part hereof
(provided that no security interest shall be granted in United States
intent-to-use trademark applications to the extent that, and solely during the
period in which, the grant of a security interest therein would impair the
validity or enforceability of such intent-to-use trademark applications under
applicable federal law), together with all extensions, renewals and corrections
thereof and all licenses thereof or pertaining thereto (but with respect to any
such license, only to the extent permitted by the applicable licensing
agreement) (all of the foregoing assets encompassed by this subparagraph
(A) being hereinafter collectively referred to as the “Trademarks”);

(B) all of such Borrower’s right, title and interest in and to all inventions
and letters patent and registration applications therefor, and all registrations
and recordings thereof, including, without limitation, registration
applications, registrations and recordings in the United States Patent and
Trademark Office or in any similar office or agency of the United States or any
state thereof, or in any similar office or agency of any country or political
subdivision thereof

 

34



--------------------------------------------------------------------------------

throughout the world, whether now owned or hereafter acquired by such Borrower,
including, but not limited to, those described in Schedule 4.15 and made a part
hereof, together with all re-examinations, reissues, continuations,
continuations-in-part, divisions, improvements and extensions thereof and all
licenses thereof or pertaining thereto and all licenses of patent rights to such
Borrower now in effect or entered into during the term of this DIP Loan
Agreement (but with respect to any such license, only to the extent permitted by
the applicable licensing agreement) and the rights to make, use and sell, and
all other rights with respect to, the inventions disclosed or claimed therein,
all inventions, designs, proprietary or technical information, know-how, other
data or information, software, databases, all embodiments or fixations thereof
and related documentation, all information having value in connection with such
Borrower’s business and all other trade secret rights not described above (all
of the foregoing assets encompassed by this subparagraph (B) being hereinafter
collectively referred to as the “Patents”);

(C) all of such Borrower’s right, title and interest in and to copyrights in
works of authorship of any kind, and all registration applications,
registrations and recordings thereof in the Office of the United States Register
of Copyrights, Library of Congress, or in any similar office or agency of any
country or political subdivision thereof throughout the world, whether now owned
or hereafter acquired by such Borrower, including, but not limited to, those
described in Schedule 4.15 and made a part hereof, together with all extensions,
renewals, reversionary rights, and corrections thereof and all licenses thereof
or pertaining thereto (but with respect to any such license, only to the extent
permitted by the applicable licensing agreement) (all of the foregoing assets
encompassed by this subparagraph (C) hereinafter collectively referred to as the
“Copyrights”);

(D) all of such Borrower’s customer lists and other records of such Borrower
relating to the distribution of products bearing, constituting or incorporating
the Trademarks, Patents and Copyrights; and

(E) the proceeds and products, whether tangible or intangible, of any of the
foregoing, including (A) proceeds from any claims by such Borrower against third
parties for past, present or future infringement of the Trademarks, Patents or
Copyrights and any royalties from licenses to third parties of the Trademarks,
Patents or Copyrights, (B) proceeds of insurance covering any or all of the
foregoing, and (C) any and all money, deposit accounts, or other tangible or
intangible property, solely to the extent, in the case of each of the foregoing
clauses(A) and (B), resulting from the sale, exchange, collection or other
disposition of any of the foregoing, or any portion thereof or interest therein,
and the proceeds thereof, provided, however, that the Intellectual Property
Collateral shall not include such General Intangibles: (i) which cannot be
subject to a consensual security interest in favor of the DIP Lenders without
the consent of the licensor or other party thereto, (ii) as to which any such
restriction described in clause (i) is effective and enforceable under
applicable law including Section 9-408 of the UCC, and (iii) to which such
consent described in clause (i) has not been obtained by the party granting the
security interest.

(xiv) all of the proceeds and products, whether tangible or intangible, of any
of the foregoing, including proceeds of insurance or commercial tort claims

 

35



--------------------------------------------------------------------------------

covering or relating to any or all of the foregoing, and any and all Accounts,
Books, Chattel Paper, Deposit Accounts, Equipment, General Intangibles,
Inventory, Investment Related Property, Negotiable Collateral, Supporting
Obligations, money, or other tangible or intangible property resulting from the
sale, lease, license, exchange, collection, or other disposition of any of the
foregoing, the proceeds of any award in condemnation with respect to any of the
property of Borrowers, any rebates or refunds, whether for taxes or otherwise,
and all proceeds of any such proceeds, or any portion thereof or interest
therein, and the proceeds thereof, and all proceeds of any loss of, damage to,
or destruction of the above, whether insured or not insured, and, to the extent
not otherwise included, any indemnity, warranty, or guaranty payable by reason
of loss or damage to, or otherwise with respect to any of the foregoing
Collateral (the “Proceeds”). Without limiting the generality of the foregoing,
the term “Proceeds” includes whatever is receivable or received when Investment
Related Property or proceeds are sold, exchanged, collected, or otherwise
disposed of, whether such disposition is voluntary or involuntary, and includes,
without limitation, proceeds of any indemnity or guaranty payable to any
Borrower or DIP Lender from time to time with respect to any of the Investment
Related Property.

(b) Notwithstanding anything to the contrary contained in this DIP Loan
Agreement, the DIP Lenders’ security interests in and liens on the Collateral
granted hereunder shall not include any Excluded Property and shall be subject,
as to priority, only to (x) such valid and enforceable liens of record as of the
date of the commencement of the Chapter 11 Cases as are listed on Schedule P-2,
(y) the liens and replacement liens granted to the Pre-Petition Senior Lenders
and (z) the Carve-Out.

7.2 Preservation of Collateral and Perfection of Liens Thereon. Upon the
execution of this DIP Loan Agreement, each Borrower shall have executed and
delivered to the DIP Lenders, and at any time or times hereafter at the request
of any DIP Lender, each Borrower shall execute and deliver all financing
statements, security agreements, pledge agreements, deeds of trust, mortgages,
leasehold mortgages, bailee letters, amendments thereto, or other documents (and
pay the cost of filing or recording the same in all public offices deemed
necessary by the Required DIP Lenders), as the Required DIP Lenders may
reasonably request, in a form reasonably satisfactory to the Required DIP
Lenders, to perfect and maintain the Liens on the Collateral granted by each
Borrower to the DIP Lenders or to otherwise protect and preserve the Collateral
and the Liens thereon or to enforce the DIP Lenders’ Liens on the Collateral.
Should any Borrower fail to do so, each DIP Lender is authorized to file any
such financing statements or sign any such other documents as such Borrowers’
agent. Each Borrower further agrees that a carbon, photocopy or other
reproduction of this DIP Loan Agreement or of a financing statement is
sufficient as a financing statement. Each Borrower shall make appropriate
entries upon its books and records disclosing the DIP Lenders’ Liens on the
Collateral.

7.3 Automatic Stay. During the continuance of an Event of Default, the automatic
stay provided under section 362 of the Bankruptcy Code shall be deemed
automatically vacated to permit the DIP Lenders to take immediately any action
permitted under this DIP Loan Agreement, the other Loan Documents, the
Bankruptcy Code, the UCC or other applicable law with respect to the Collateral
or otherwise; provided, however, that the automatic stay shall not be deemed
vacated and modified with respect to the exercise by the DIP Lenders of any
rights or remedies with respect to the Collateral following an Event of Default
unless and until the DIP Lenders have given the Borrowers, the Office of the
United States Trustee and any official

 

36



--------------------------------------------------------------------------------

committee of unsecured creditors appointed under Section 1102 of the Bankruptcy
Code in the Chapter 11 Cases (the “Committee”) five (5) Business Days’ prior
notice of the DIP Lenders’ intention to exercise such remedies.

7.4 Super-Priority Claims. The Term Loan and the Obligations shall constitute,
in accordance with section 364(c)(1) of the Bankruptcy Code, claims against each
Borrower in each of their respective Chapter 11 Cases which are administrative
expenses having priority over any and all administrative expenses of the kind
specified in section 503(b) or 507(b) of the Bankruptcy Code (“Super-Priority
Claims”), subject, as to priority, only to the Carve-Out; provided, however,
that such Super-Priority Claims shall also be subject to the super-priority
administrative expenses claims granted by the Bankruptcy Court in connection
with the provision of adequate protection granted to the Pre-Petition Senior
Lenders. The post-petition liens and security interests and the administrative
priority claims of the DIP Lenders shall be senior to, and no proceeds of the
Term Loan nor any collateral granted hereunder (nor proceeds thereof) may be
used to pay, any and all claims for services rendered by any of the
professionals retained by the Borrowers or any official committee in connection
with the investigation of (other than by the Committee, subject to a limitation
of $35,000), assertion of or joinder in any claim, counterclaim, action,
proceeding, application, motion, objection, defense or other contested matter
against the holders of the 6.50% Secured Notes or the DIP Lenders.

7.5 Right of Set-Off. Subject to the provisions of Section 7.3, upon the
occurrence and during the continuation of any Event of Default, the each DIP
Lender is hereby authorized at any time and from time to time, to the fullest
extent permitted by law and without further order of or application to the
Bankruptcy Court, but without prejudice to valid and pre-existing Liens and
claims of other creditors, to set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by the each DIP Lender to or for the credit of
the account of the Borrowers against any and all of the obligations of such
Borrower then due and owing under any Loan Document, irrespective of whether or
not such DIP Lender shall have made any demand under any Loan Document. Each DIP
Lender agrees promptly to notify the Administrative Borrower after any such
set-off and application made by such DIP Lender, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each DIP Lender under this Section 7.5 are in addition to other
rights and remedies that such DIP Lender may have upon the occurrence and during
the continuance of any Event of Default.

7.6 [INTENTIONALLY OMITTED].

7.7 No Discharge; Survival of Claims. Each of the Borrowers agrees that (i) its
obligations hereunder shall not be discharged by the entry of an order
confirming any plan of reorganization (and each of the Borrowers, pursuant to
Section 1141(d)(4) of the Bankruptcy Code, hereby waives any such discharge) and
(ii) the Super-Priority Claim granted to the DIP Lenders and the DIP Liens
pursuant to the Interim Order or the Final Order, as applicable, and described
herein and the Liens granted to the DIP Lenders pursuant to the Interim Order or
the Final Order, as applicable, and described herein shall not be affected in
any manner by the entry of an order confirming any plan of reorganization.

7.8 Compliance with Interim Order and Final Order. Notwithstanding anything to
the contrary contained herein, the Borrowers shall not be permitted to request a
Borrowing under Section 2.2 unless (i) the Bankruptcy Court shall have entered
the Interim Order and (ii) the Borrowers shall at that time have the use of all
cash collateral subject to the Interim Order or the Final Order, as applicable.

 

37



--------------------------------------------------------------------------------

8. EVENTS OF DEFAULT.

Any one or more of the following events shall constitute an event of default
(each, an “Event of Default”) under this DIP Loan Agreement:

8.1 Payment Default. If Borrowers fail to pay when due and payable, or when
declared due and payable:

(a) all or any portion of the Obligations consisting of interest, fees, or
charges due the DIP Lenders, reimbursement of DIP Lender Expenses, or other
amounts (other than any portion thereof constituting principal) constituting
Obligations, and such failure continues for a period of 3 Business Days; or

(b) all or any portion of the principal of the Obligations;

8.2 Performance Default. If Borrowers or any Subsidiary of any Borrower:

(a) fail to perform or observe any covenant or other agreement contained in any
of 5.5, 5.8, 5.12, 5.14, 5.16 or 6.1 through 6.17 of this DIP Loan Agreement;

(b) fail to perform or observe any covenant or other agreement contained in any
of Sections 5.6, 5.7, 5.9, 5.10, or 5.11, of this DIP Loan Agreement and such
failure continues for a period of 10 days after the earlier of (i) the date on
which such failure shall first become known to any officer of any Borrower,
Subsidiary of any Borrower or (ii) written notice thereof is given to
Administrative Borrower by the Required DIP Lenders;

(c) fail to perform any covenant or other agreement contained in Sections 5.2 or
5.3 and such failure or neglect is not cured within 5 days after the date on
which such failure or neglect first occurs;

(d) fail to perform any covenant or other agreement contained in Section 5.1 and
such failure or neglect is not cured within 15 days after the date on which such
failure or neglect first occurs; or

(e) fail to perform or observe any covenant or other agreement contained in this
DIP Loan Agreement, or in any of the other Loan Documents; in each case, other
than any such covenant or agreement that is the subject of another provision of
this Section 8 (in which event such other provision of this Section 8 shall
govern), and such failure continues for a period of 20 days after the earlier of
(i) the date on which such failure shall first become known to any officer of
any Borrower, Subsidiary of any Borrower or (ii) written notice thereof is given
to Administrative Borrower by the Required DIP Lenders;

8.3 Failure to Conduct Business. If any Borrower, any Domestic Subsidiary or any
Material Foreign Subsidiary is enjoined, restrained, or in any way prevented by
court order (other than an order of the Bankruptcy Court approved by the DIP
Lenders) from continuing to conduct all or any material part of its business
affairs;

 

38



--------------------------------------------------------------------------------

8.4 Judgments against Borrowers. If one or more judgments, orders, or awards
involving an aggregate amount of $1,000,000 or more (except to the extent
covered by insurance pursuant to which the insurer has accepted liability
therefor in writing) shall be entered or filed against any Borrower, any
Subsidiary of a Borrower or with respect to any of their respective assets, and
the same is not released, discharged, bonded against, or stayed pending appeal
before the earlier of 30 days after the date it first arises or 5 days prior to
the date on which such asset is subject to being forfeited by the applicable
Borrower or the applicable Subsidiary;

8.5 Default on Other Post-Petition Indebtedness. If there is a default (other
than a default that Parent is disputing diligently, in good faith, and by
appropriate proceedings) in any agreement to which any Borrower or any
Subsidiary of a Borrower is a party with one or more third Persons relative to
Indebtedness of any Borrower incurred on or after the date hereof in an amount
of $500,000 or more, and such default (i) occurs at the final maturity of the
obligations thereunder, or (ii) results in a right by such third Person(s),
irrespective of whether exercised, to accelerate the maturity of the applicable
Borrower’s or Subsidiary’s obligations thereunder;

8.6 Breach of Representations and Warranties. If any warranty, representation,
statement, or Record made herein or in any other Loan Document or delivered to
DIP Lender in connection with this DIP Loan Agreement or any other Loan Document
by any Borrower or any officer, employee or director of any Borrower, proves to
have been untrue in any material respect when made;

8.7 [INTENTIONALLY OMITTED]

8.8 Enforceability of Liens. If this DIP Loan Agreement or any other Loan
Document that purports to create a Lien, shall, for any reason, fail or cease to
create a valid and perfected first priority Lien on or security interest in the
Collateral covered hereby or thereby, subject only to (a) such valid and
enforceable liens of record as of the date of the commencement of the Chapter 11
Cases as are listed on Schedule P-2, (b) the liens and replacement liens granted
to the Pre-Petition Senior Lenders and (c) the Carve-Out, except as a result of
a disposition of the applicable Collateral in a transaction permitted under this
DIP Loan Agreement;

8.9 Enforceability of Loan Documents. Any material provision of any Loan
Document shall at any time for any reason be declared to be null and void, or
the validity or enforceability thereof shall be contested by any Borrower or any
Subsidiary of a Borrower, or a proceeding shall be commenced by any Borrower,
any Subsidiary of a Borrower, or by any Governmental Authority having
jurisdiction over any Borrower or any Subsidiary of a Borrower, seeking to
establish the invalidity or unenforceability thereof.

8.10 Dissolution or Liquidation. Any Borrower or any Subsidiary of a Borrower
voluntarily or involuntarily dissolves or is dissolved, liquidates or is
liquidated; provided, however, that the Borrowers may permit the dissolution or
liquidation of any Foreign Subsidiary so long as such dissolution or liquidation
could not reasonably be expected result in a Material Adverse Effect;

8.11 Filing of Interim and Final Order.

(a) the Bankruptcy Court fails to enter the Interim Order on or prior to May 12,
2006;

 

39



--------------------------------------------------------------------------------

(b) the Bankruptcy Court fails to enter a Final Order acceptable to the DIP
Lenders in their sole discretion within 30 days of the entry of the Interim
Order; or

(c) the Bankruptcy Court reverses, vacates or stays the effectiveness of either
the Interim Order or the Final Order.

8.12 Reorganization Plan and Disclosure Statement.

(a) the Borrowers fail to file the Reorganization Plan and Disclosure Statement
on terms and conditions that are consistent in all material respects with the
terms of the Plan Term Sheet and otherwise acceptable to the DIP Lenders in
their Permitted Discretion on or before the date that is 30 days from the
Petition Date; provided that, in the event that the DIP Lenders do not deliver,
prior to the fifth (5th) Business Day following the Petition Date, the consent
of a majority in interest of the holders of the 6.50% Secured Notes to the Liens
and Super-Priority Claims granted to the DIP Lenders as proposed in the
Commitment Letter, dated May 5, 2006, the deadline for the filing of the
Reorganization Plan and the Disclosure Statement shall be extended to the date
that is 35 days from the Petition Date;

(b) the Borrowers modify or consent to any modification of the Reorganization
Plan without the prior written consent of the DIP Lenders;

(c) the Bankruptcy Court fails to enter an order approving the Disclosure
Statement on or before the date that is 75 days from the Petition Date;

(d) the Bankruptcy Court fails to enter an order confirming the Reorganization
Plan on or before the earlier of the date that is 135 days from the Petition
Date, which date may be extended by the DIP Lenders in their sole discretion; or

(e) the Borrowers fail to use their best efforts to have the Reorganization Plan
confirmed from and after the entry of an order approving the Disclosure
Statement;

8.13 Certain Orders. An order with respect to any of the Chapter 11 Cases shall
be entered by the Bankruptcy Court or any of the Borrowers shall file an
application for an order with respect to the Chapter 11 Cases (i) which, in the
Permitted Discretion of the Required DIP Lenders, would cause, either in any
case or in the aggregate, a Material Adverse Change, (ii) appointing a trustee
under section 1104 or (iii) appointing an examiner with enlarged powers (beyond
those set forth in section 1106(a)(3) and (4) of the Bankruptcy Code) relating
to the operation of the business under section 1106(b) of the Bankruptcy Code;

8.14 Non-Compliance with the Final Order or the Interim Order. Any Borrower
fails or neglects to comply in any material respect with any provision of the
Final Order or the Interim Order, as applicable;

8.15 Conversion to Chapter 7. An order with respect to any of the Chapter 11
Cases shall be entered by the Bankruptcy Court dismissing or converting such
Chapter 11 Case to a chapter 7 case;

8.16 Filing of Unapproved Plan. (a) The Borrowers fail to have the exclusive
right to file a chapter 11 plan of reorganization in the Chapter 11 Cases or
(b) a chapter 11 plan of reorganization (other than a chapter 11 plan of
reorganization filed by the DIP Lenders or with

 

40



--------------------------------------------------------------------------------

the joint support of the DIP Lenders) is filed by any of the Borrowers (or by
any other party with the support of any of the Borrowers) that provides the DIP
Lenders with any treatment with respect to the Obligations other than payment in
full in cash on the effective date of such plan or such other treatment
unsatisfactory to the DIP Lenders;

8.17 Filing of Unapproved Order. An order with respect to any of the Chapter 11
Cases shall be entered by the Bankruptcy Court without the express prior written
consent of each DIP Lender, (i) to revoke, reverse, stay, vacate, modify,
supplement or amend any provision of the Interim Order or the Final Order or
(ii) to permit any administrative expense or any claim (now existing or
hereafter arising, of any kind or nature whatsoever) to have administrative
priority as to any of the Borrowers, equal or superior to the priority of the
DIP Lenders in respect of the Obligations, except for allowed administrative
expenses having priority over the Obligations only to the extent set forth in
the definition of Carve-Out, or (iii) to grant or permit the grant of a Lien on
the Collateral or the Inventory (other than a Permitted Lien);

8.18 Relief from the Automatic Stay. The Bankruptcy Court enters an order
granting relief from the automatic stay applicable under section 362 of the
Bankruptcy Code to permit foreclosure (other than by the DIP Lenders) on the
material assets of any Borrower;

8.19 Senior Claim. There shall arise (i) any other claim having priority senior
to or pari passu with the claims of DIP Lenders under the Loan Documents or any
other claim having priority over any or all administrative expenses of the kind
specified in section 503(b) or 507(b) of the Bankruptcy Code (other than allowed
administrative expenses having priority over the Obligations only to the extent
set forth in the definition of Carve-Out) or (ii) any lien on the Collateral
having a priority senior to or pari passu with the liens and security interests
granted or confirmed herein;

8.20 Unenforceability of the Interim Order, Final Order or this DIP Loan
Agreement. Any provision of the Interim Order, the Final Order, this DIP Loan
Agreement or any other Loan Document shall for any reason cease to be valid and
binding or enforceable against any of the Borrowers, or any of the Borrowers
shall so state in writing; or any of the Borrowers shall commence or join in any
legal proceeding to contest in any manner that the Interim Order, the Final
Order, this DIP Loan Agreement or any other Loan Document constitutes a valid
and enforceable agreement or any of the Borrowers shall commence or join in any
legal proceeding to assert that it has no further obligation or liability under
the Interim Order, the Final Order, this DIP Loan Agreement or any other Loan
Document;

8.21 Opposition to DIP Lender’s Motion. Any of the Borrowers shall support
(whether by way of any motion or other pleading filed with the Bankruptcy Court
or any other writing to another party-in-interest executed by or on behalf of
any of the Borrowers or by oral argument) any other Person’s opposition to any
motion made in the Bankruptcy Court by the DIP Lenders seeking confirmation of
the principal amount of the Pre-Petition Secured Notes Obligations or the
validity and enforceability of the liens or security interests granted or
confirmed herein (including, without limitation, the Liens securing the
Pre-Petition Secured Notes Obligations);

8.22 Motion against the DIP Lenders. Any of the Borrowers shall seek to, or
shall support (whether by way of motion or other pleading filed with the
Bankruptcy Court or any other writing to another party-in-interest executed by
or on behalf of any of the Borrowers or by oral argument) any other Person’s
motion to, disallow in whole or in part any of the Pre-Petition

 

41



--------------------------------------------------------------------------------

Secured Notes Obligations or the Obligations or to challenge the validity and
enforceability of the liens or security interests granted or confirmed herein
(including, without limitation, the Liens securing the Pre-Petition Secured
Notes Obligations or the Obligations);

8.23 Prohibited Payment. Any of the Borrowers shall make any payment (as
adequate protection or otherwise) on account of any claim arising prior to the
Petition Date without the express written consent of the DIP Lenders, in their
sole and absolute discretion, other than any such payment required or permitted
in the “First Day Orders” or by the Bankruptcy Court; or

8.24 Material Adverse Change. The occurrence of a default or event of default
under any other agreement of the Borrowers or the Subsidiaries that could
reasonably be expected to cause a Material Adverse Change with respect to the
property or assets of the Borrowers or the Subsidiaries.

9. THE DIP LENDERS’ RIGHTS AND REMEDIES.

9.1 Rights and Remedies. Upon the occurrence, and during the continuation, of an
Event of Default, the Required DIP Lenders (at their election but without notice
of their election and without demand) may do any one or more of the following on
behalf of the DIP Lenders, all of which are authorized by Borrowers:

(a) Declare all or any portion of the Obligations, whether evidenced by this DIP
Loan Agreement, by any of the other Loan Documents, or otherwise, immediately
due and payable;

(b) Cease advancing money or extending credit to or for the benefit of Borrowers
under this DIP Loan Agreement, under any of the Loan Documents, or under any
other agreement between Borrowers and the DIP Lenders;

(c) Terminate this DIP Loan Agreement and any of the other Loan Documents as to
any future liability or obligation of the DIP Lenders, but without affecting any
of the DIP Lenders’ Liens in the Collateral and without affecting the
Obligations; and

(d) The DIP Lenders shall have all other rights and remedies available at law or
in equity or pursuant to any other Loan Document.

9.2 Remedies Cumulative. The rights and remedies of the DIP Lenders under this
DIP Loan Agreement, the other Loan Documents, and all other agreements shall be
cumulative. The DIP Lenders shall have all other rights and remedies not
inconsistent herewith as provided under the UCC, by law, or in equity. No
exercise by the DIP Lenders of one right or remedy shall be deemed an election,
and no waiver by the DIP Lenders of any Event of Default shall be deemed a
continuing waiver. No delay by the DIP Lenders shall constitute a waiver,
election, or acquiescence by it. In addition to all such rights and remedies,
the DIP Lenders shall have the right to sell, lease or otherwise dispose of all
or any part of the Collateral and the sale, lease or other disposition of the
Collateral, or any part thereof, by the DIP Lenders after an Event of Default
may be for cash, credit or any combination thereof, and any DIP Lender may
purchase all or any part of the Collateral at public or, if permitted by law,
private sale, and in lieu of actual payment of such purchase price, may set off
the amount of such purchase price against the Obligations then owing. Any sales
of the Collateral may be adjourned from time to time with or

 

42



--------------------------------------------------------------------------------

without notice. The DIP Lenders shall have the right to conduct such sales on
the Borrowers’ premises, at the Borrowers’ expense, or elsewhere, on such
occasion or occasions as the DIP Lenders may see fit.

9.3 Entry Upon Premises and Access to Information. The DIP Lenders shall have
the right (i) to cause the Collateral to remain on the Borrowers’ premises,
without any obligation to pay rent, (ii) to enter upon the premises of the
Borrowers or of any their Subsidiaries where the Collateral is located or any
other place or places where the Collateral is believed to be located and kept,
without any obligation to pay rent, to render the Collateral useable or
saleable, or to remove the Collateral therefrom to the premises of any DIP
Lender or any agent of a DIP Lender, at the Borrowers’ expense, for such time as
the Required DIP Lenders may desire in order effectively to collect or liquidate
the Collateral, and (iii) to require the Borrowers and their Subsidiaries to
assemble the Collateral and make it available to the DIP Lenders at a place or
places to be designated by the Required DIP Lenders; provided, however, that the
automatic stay shall not be deemed vacated and modified with respect to the
exercise by the DIP Lenders of any rights or remedies with respect to the
Collateral following an Event of Default unless and until the Required DIP
Lenders have given the Borrowers, the Office of the United States Trustee and
the Committee three (3) Business Days’ prior notice of the DIP Lenders’
intention to exercise such remedies. Upon acceleration of the Obligations, the
DIP Lenders shall have the right to take possession of the Borrowers’ original
books and records, to obtain access to the Borrowers’ data processing equipment,
computer hardware and software relating to the Collateral and to use all of the
foregoing and the information contained therein in any manner the Required DIP
Lenders deem appropriate; and the DIP Lenders shall have the right to notify
postal authorities to change the address for delivery of the Borrowers’ mail to
an address designated by the Required DIP Lenders and to receive, open and
dispose of all mail addressed to the Borrowers and to take possession of all
checks or other original remittances contained in such mail.

9.4 Sale or Other Disposition of Collateral by the DIP Lenders. Upon
acceleration of the Obligations, any notice required to be given by the DIP
Lenders of a sale, lease or other disposition or other intended action by the
DIP Lenders with respect to any of the Collateral which is deposited in the
United States mails, postage prepaid and duly addressed to the Borrowers at the
address specified herein, at least three (3) days prior to such proposed action,
shall constitute fair and reasonable notice to the Borrowers of any such action.
The net proceeds realized by the DIP Lenders upon any such sale or other
disposition, after deduction for the expenses of retaking, holding, storing,
transporting, preparing for sale, selling or otherwise disposing of the
Collateral incurred by the DIP Lenders in connection therewith, shall be applied
as provided herein toward satisfaction of the Obligations. The DIP Lenders shall
account to the Borrowers for any surplus realized upon such sale or other
disposition, and the Borrowers shall remain liable for any deficiency. The
commencement of any action, legal or equitable, or the rendering of any judgment
or decree for any deficiency shall not affect the DIP Lenders’ Liens on the
Collateral until the Obligations are fully paid. The Borrowers agree that no DIP
Lender has any obligation to preserve rights to the Collateral against any other
Person. For the purpose of enabling the DIP Lenders to exercise their rights,
powers and remedies under this Section 9 in order to take possession of, hold,
preserve, process, assemble, prepare for sale, market for sale, sell or
otherwise dispose of the Collateral, at such time as the DIP Lenders shall be
entitled to exercise such rights and remedies, each DIP Lender is hereby granted
a license, lease or other right to use, without charge, the Borrowers’ General
Intangibles, Intellectual Property, Equipment, Fixtures and Real Property,
whether part of the Collateral or not, including, without limitation, any
patents, copyrights, rights of use of any name, trade secrets, trade names,

 

43



--------------------------------------------------------------------------------

trademarks, service marks and advertising matter, or any other Property of a
similar nature, as it pertains to the Collateral, in completing production of,
advertising for sale or lease and selling or leasing any Inventory or other
Collateral and the Borrowers’ rights under all licenses, leases and franchise
agreements shall inure to the benefit of the DIP Lenders until all Obligations
are paid in full.

9.5 Automatic Stay. Upon the occurrence and during the continuance of an Event
of Default, the automatic stay provided in section 362 of the Bankruptcy Code
shall be deemed automatically vacated as to the DIP Lenders without further
order of the Bankruptcy Court and the DIP Lenders shall be immediately
permitted, to, inter alia, pursue any and all of their remedies against the
Borrowers and/or the Collateral and seek payment in respect of all Obligations;
provided, however, that the automatic stay shall not be deemed vacated and
modified with respect to the exercise by the DIP Lenders of any rights or
remedies with respect to the Collateral following an Event of Default unless and
until the Required DIP Lenders have given the Borrowers, the Office of United
States Trustee and the Committee two (2) Business Days’ prior notice of the DIP
Lenders’ intention to exercise such remedies.

9.6 Waiver of Notice. EXCEPT AS EXPRESSLY PROVIDED IN SECTION 9.3, UPON THE
OCCURRENCE OF A DEFAULT OR EVENT OF DEFAULT, THE BORROWERS HEREBY WAIVE ALL
RIGHTS TO NOTICE AND HEARING OF ANY KIND PRIOR TO THE EXERCISE BY THE DIP
LENDERS OF RIGHTS TO REPOSSESS THE COLLATERAL WITHOUT JUDICIAL PROCESS OR TO
REPLEVY, ATTACH OR LEVY UPON THE COLLATERAL WITHOUT PRIOR NOTICE AND HEARING.
THE BORROWERS ACKNOWLEDGE THAT THEY HAVE BEEN ADVISED BY COUNSEL OF THEIR CHOICE
WITH RESPECT TO THIS TRANSACTION AND THIS DIP LOAN AGREEMENT.

10. TAXES AND EXPENSES.

10.1 Third Party Expenses. If any Borrower fails to pay any monies (whether
taxes, assessments, insurance premiums, or, in the case of leased properties or
assets, rents or other amounts payable under such leases) due to third Persons,
or fails to make any deposits or furnish any required proof of payment or
deposit, all as and to the extent required under the terms of this DIP Loan
Agreement, then, the Required DIP Lenders, in their sole discretion and without
prior notice to any Borrower, may do any or all of the following, provided,
however, that if any failure by any Borrower described above in this Section 10
does not constitute an Event of Default and occurs when there has not occurred
any Event of Default which is continuing, then the Required DIP Lenders may do
any or all of the following only if the Required DIP Lenders shall have given
notice of such failure to Administrative Borrower and such failure is not cured
within 5 Business Days after the date of such notice: (a) make payment of the
same or any part thereof or (b) in the case of the failure to comply with
Section 5.8 hereof, obtain and maintain insurance policies of the type described
in Section 5.8 and take any action with respect to such policies as the Required
DIP Lenders deem prudent. Any such amounts paid by any DIP Lender shall
constitute DIP Lender Expenses and any such payments shall not constitute an
agreement by the DIP Lenders to make similar payments in the future or a waiver
by the DIP Lenders of any Event of Default under this DIP Loan Agreement. The
DIP Lenders need not inquire as to, or contest the validity of, any such
expense, tax, or Lien and the receipt of the usual official notice for the
payment thereof shall be conclusive evidence that the same was validly due and
owing.

 

44



--------------------------------------------------------------------------------

10.2 DIP Lender Expenses. The Borrowers shall, jointly and severally, pay all
(a) out-of-pocket costs and expenses of the DIP Lenders (including, without
limitation, all reasonable fees, expenses and disbursements of counsel,
financial advisors and consultants) incurred in connection with the Chapter 11
Cases, including, without limitation, in connection with the preparation,
execution and delivery of the Loan Documents and the funding contemplated
thereby and any amendment or waiver of any provision of any Loan Document and
(b) out-of-pocket costs and expenses of the DIP Lenders (including all
reasonable fees, expenses and disbursements of counsel, financial advisors and
consultants) incurred in connection with the Chapter 11 Cases, including,
without limitation, in connection with the administration and enforcement or
protection of any of their rights and remedies under the loan documentation.

11. WAIVERS; INDEMNIFICATION; RELEASE.

11.1 Demand; Protest; etc. Each Borrower waives demand, protest, notice of
protest, notice of default or dishonor (other than any notice required under
this DIP Loan Agreement), notice of payment and nonpayment (other than any
notice required under this DIP Loan Agreement), nonpayment at maturity, release,
compromise, settlement, extension, or renewal of documents, instruments, chattel
paper, and guarantees at any time held by the DIP Lenders on which any such
Borrower may in any way be liable.

11.2 The DIP Lenders’ Liability for Collateral. Each Borrower hereby agrees
that: (a) so long as the DIP Lenders complies with its obligations, if any,
under the UCC, the DIP Lenders shall not in any way or manner be liable or
responsible for: (i) the safekeeping of the Collateral, (ii) any loss or damage
thereto occurring or arising in any manner or fashion from any cause, (iii) any
diminution in the value thereof, or (iv) any act or default of any carrier,
warehouseman, bailee, forwarding agency, or other Person, and (b) all risk of
loss, damage, or destruction of the Collateral shall be borne by Borrowers.

11.3 Indemnification. Each Borrower shall pay, indemnify, defend, and hold the
DIP Lender-Related Persons and each Participant (each, an “Indemnified Person”)
harmless (to the fullest extent permitted by law) from and against any and all
claims, demands, suits, actions, investigations, proceedings, losses,
liabilities, damages and expenses (including, without limitation, reasonable
fees and disbursements of counsel, financial advisors and consultants), joint or
several, at any time asserted against, imposed upon, or incurred by any of them
(a) arising out of or in connection with or as a result of or related to the
execution, delivery, enforcement, performance, or administration (including any
restructuring or workout with respect hereto) of this DIP Loan Agreement, any of
the other Loan Documents, or the transactions contemplated hereby or thereby or
any actual or proposed use of the proceeds hereof or in connection with the
monitoring of Borrowers’ or their Subsidiaries’ compliance with the terms of the
Loan Documents, and (b) with respect to any investigation, litigation, or
proceeding or the preparation of any defense in connection therewith related to
this DIP Loan Agreement, any other Loan Document, or the use of the proceeds of
the credit provided hereunder (irrespective of whether any Indemnified Person is
a party thereto), or any act, omission, event, or circumstance in any manner
related thereto (all the foregoing, collectively, the “Indemnified
Liabilities”). The foregoing to the contrary notwithstanding, Borrowers shall
have no obligation to any Indemnified Person under this Section 11.3 with
respect to any Indemnified Liability that a court of competent jurisdiction
finally determines to have resulted from the gross negligence or willful
misconduct of such Indemnified Person. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 11.3
applies, such indemnity shall be

 

45



--------------------------------------------------------------------------------

effective whether or not such investigation, litigation or proceeding is brought
by the Borrowers, any of their directors, security holders or creditors, an
Indemnified Person or any other person, or an Indemnified Person is otherwise a
party thereto and whether or not the transactions contemplated hereby are
consummated. The Borrowers further agree that no Indemnified Party shall have
any liability (whether direct or indirect, in contract, tort, or otherwise) to
the Borrowers or any of their security holders or creditors for or in connection
with the transactions contemplated hereby, except for direct damages (as opposed
to special, indirect, consequential or punitive damages (including, without
limitation, any loss of profits, business or anticipated savings)) determined in
a final non-appealable judgment by a court of competent jurisdiction to have
resulted from such Indemnified Person’s gross negligence or willful misconduct.
This provision shall survive the termination of this DIP Loan Agreement and the
repayment of the Obligations. If any Indemnified Person makes any payment to any
other Indemnified Person with respect to an Indemnified Liability as to which
Borrowers were required to indemnify the Indemnified Person receiving such
payment, the Indemnified Person making such payment is entitled to be
indemnified and reimbursed by Borrowers with respect thereto. WITHOUT
LIMITATION, THE FOREGOING INDEMNITY SHALL APPLY TO EACH INDEMNIFIED PERSON WITH
RESPECT TO INDEMNIFIED LIABILITIES WHICH IN WHOLE OR IN PART ARE CAUSED BY OR
ARISE OUT OF ANY NEGLIGENT ACT OR OMISSION OF SUCH INDEMNIFIED PERSON OR OF ANY
OTHER PERSON.

12. NOTICES.

Unless otherwise provided in this DIP Loan Agreement, all notices or demands by
Borrowers or any DIP Lender to any other party hereto relating to this DIP Loan
Agreement or any other Loan Document shall be in writing and (except for
financial statements and other informational documents which may be sent by
first-class mail, postage prepaid) shall be personally delivered or sent by
registered or certified mail (postage prepaid, return receipt requested),
overnight courier, electronic mail (at such email addresses as Administrative
Borrower or any DIP Lender, as applicable, may designate to each other party
hereto in accordance herewith), or telefacsimile to Borrowers in care of
Administrative Borrower or to any DIP Lender, as the case may be, at its address
set forth below:

 

If to Administrative Borrower:   

Silicon Graphics, Inc.

1500 Crittenden Lane

Mountain View, California 94043

Attn: Jean Furter, Vice President and Treasurer

Fax No.: (650) 933-0415

With copies to:   

Weil Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn: Warren T. Buhle, Esq.

Fax No.: (212) 310-8007

And to:   

Silicon Graphics, Inc.

1500 Crittenden Lane

Mountain View, California 94043

Attn: Barry Weinert, Esq., General Counsel

Fax No.: (650) 933-0651

 

46



--------------------------------------------------------------------------------

If to any DIP Lender:   

Quadrangle Master Funding Ltd.

c/o Quadrangle Group LLC

375 Park Avenue, 14th Fl

New York, NY 10152

Attn: Michael Gillin

Fax No.: (866) 741-3564

And to:   

Watershed Technology Holdings, LLC

c/o Watershed Asset Management, L.L.C.

One Maritime Plaza

Suite 1525

San Francisco, CA 94111

Fax No.: (415) 391-3919

And to:   

Encore Fund, L.P.

c/o Symphony Asset Management LLC

555 California Street, Suite 2975

San Francisco, CA 94104-1503

Attn: Chief Operating Officer

Fax No.: (415) 676-2480

With copies to:   

Goodwin Procter LLP

599 Lexington Avenue

New York, New York 10022

Attn: Allan S. Brilliant, Esq. and Emanuel C. Grillo, Esq.

Fax No.: (212) 355-3333

The DIP Lenders and Borrowers may change the address at which they are to
receive notices hereunder, by notice in writing in the foregoing manner given to
the other parties. All notices or demands sent in accordance with this
Section 12, other than notices by the DIP Lenders in connection with enforcement
rights against the Collateral under the provisions of the UCC, shall be deemed
received on the earlier of the date of actual receipt or 3 Business Days after
the deposit thereof in the mail. Each Borrower acknowledges and agrees that
notices sent by the DIP Lenders in connection with the exercise of enforcement
rights against Collateral under the provisions of the UCC shall be deemed sent
when deposited in the mail or personally delivered, or, where permitted by law,
transmitted by telefacsimile or any other method set forth above.

13. CHOICE OF LAW AND VENUE; JURY TRIAL WAIVER.

(a) THE VALIDITY OF THIS DIP LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE

 

47



--------------------------------------------------------------------------------

CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH OTHER LOAN DOCUMENT), THE
CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT HEREOF AND THEREOF, AND THE RIGHTS
OF THE PARTIES HERETO AND THERETO WITH RESPECT TO ALL MATTERS ARISING HEREUNDER
OR THEREUNDER OR RELATED HERETO OR THERETO SHALL BE DETERMINED UNDER, GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO ITS CONFLICTS OF LAWS PRINCIPLES BUT INCLUDING AND GIVING EFFECT TO
SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(b) THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS DIP LOAN AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE TRIED AND
LITIGATED ONLY IN THE STATE AND TO THE EXTENT PERMITTED BY APPLICABLE LAW,
FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, PROVIDED,
HOWEVER, THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE OPTION OF THE DIP LENDERS, IN THE COURTS OF ANY
JURISDICTION WHERE THE REQUIRED DIP LENDERS ELECT TO BRING SUCH ACTION OR WHERE
SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. BORROWERS AND EACH MEMBER OF THE
LENDER GROUP WAIVE, TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH
MAY HAVE TO ASSERT THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO
THE EXTENT ANY PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 13(b).

(c) BORROWERS AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE, TO THE EXTENT
PERMITTED UNDER APPLICABLE LAW, THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF ANY OF THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED THEREIN, INCLUDING CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS.
BORROWERS AND EACH MEMBER OF THE LENDER GROUP REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF
THIS DIP LOAN AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.

14. ASSIGNMENTS AND PARTICIPATIONS; SUCCESSORS.

14.1 Assignments and Participations.

(a) Any DIP Lender may assign and delegate to one or more assignees (each an
“Assignee”) that are Eligible Transferees all, or any ratable part of all, of
the Obligations, the Commitments and the other rights and obligations of such
DIP Lender hereunder and under the other Loan Documents, in a minimum amount of
$5,000,000 (except such minimum amount shall not apply to an assignment and
delegation by a DIP Lender to (x) any other DIP Lender or

 

48



--------------------------------------------------------------------------------

an Affiliate of such DIP Lender or a Related Fund of such DIP Lender or (y) a
group of new DIP Lenders, each of which is an Affiliate or Related Fund of each
other so long as the aggregate amount to be assigned to such group is at least
$2,500,000); provided, that any DIP Lender may assign the entire remaining
portion of its Obligations and Commitments to an Eligible Transferee; provided,
further, that, except as otherwise provided in Section 14.1(c) hereof, Borrowers
may continue to deal solely and directly with such DIP Lender in connection with
the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses, and related
information with respect to the Assignee, have been given to Administrative
Borrower by such DIP Lender and the Assignee and (ii) such DIP Lender and its
Assignee have delivered to Administrative Borrower an Assignment and Acceptance.
Anything contained herein to the contrary notwithstanding, the Assignee need not
be an Eligible Transferee if (x) such assignment is in connection with any
merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of the assigning DIP
Lender or (y) the assignee is a DIP Lender or an Affiliate of a DIP Lender or a
Related Fund of a DIP Lender.

(b) Except as otherwise provided in Section 14.1(c) hereof, from and after the
date that Administrative Borrower notifies the assigning DIP Lender that it has
received an executed Assignment and Acceptance, (i) the Assignee thereunder
shall be a party hereto and, to the extent that rights and obligations hereunder
have been assigned to it pursuant to such Assignment and Acceptance, shall have
the rights and obligations of a DIP Lender under the Loan Documents, and
(ii) the assigning DIP Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights (except with respect to
Section 11.3 hereof) and be released from any future obligations under this DIP
Loan Agreement (and in the case of an Assignment and Acceptance covering all or
the remaining portion of an assigning DIP Lender’s rights and obligations under
this DIP Loan Agreement and the other Loan Documents, such DIP Lender shall
cease to be a party hereto and thereto), and such assignment shall effect a
novation between Borrowers and the Assignee; provided, however, that nothing
contained herein shall release any assigning DIP Lender from obligations that
survive the termination of this DIP Loan Agreement, including such assigning DIP
Lender’s obligations under Article 16 and Section 17.7 of this DIP Loan
Agreement.

(c) Notwithstanding anything contained in this Section 14.1 to the contrary, a
DIP Lender may assign any or all of its rights hereunder to a Qualified
Affiliate of such DIP Lender or a Qualified Related Fund of such DIP Lender
without (i) providing any notice to any Person or (ii) delivering an executed
Assignment and Acceptance to Administrative Borrower; provided, however, that
(x) Borrowers may continue to deal solely and directly with the assigning DIP
Lender until an Assignment and Acceptance has been delivered to Administrative
Borrower, (y) the failure of such assigning DIP Lender to deliver an Assignment
and Acceptance to Administrative Borrower or any other Person shall not affect
the legality, validity or binding effect of such assignment, and (z) an
Assignment and Acceptance between an assigning DIP Lender and its Qualified
Affiliate or Qualified Related Fund shall be effective as of the date specified
in such Assignment and Acceptance.

(d) By executing and delivering an Assignment and Acceptance, the assigning DIP
Lender thereunder and the Assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (1) other than as provided in
such Assignment and Acceptance, such assigning DIP Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this DIP
Loan Agreement or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of this DIP Loan Agreement or any other Loan
Document furnished pursuant hereto, (2) such assigning DIP Lender makes no
representation or warranty and assumes no responsibility

 

49



--------------------------------------------------------------------------------

with respect to the financial condition of Borrowers or the performance or
observance by Borrowers of any of their obligations under this DIP Loan
Agreement or any other Loan Document furnished pursuant hereto, (3) such
Assignee confirms that it has received a copy of this DIP Loan Agreement,
together with such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance, (4) such Assignee will, independently and without reliance upon such
assigning DIP Lender or any other DIP Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this DIP Loan Agreement
and (5) such Assignee agrees that it will perform all of the obligations which
by the terms of this DIP Loan Agreement are required to be performed by it as a
DIP Lender.

(e) Immediately upon Administrative Borrower’s receipt of the fully executed
Assignment and Acceptance (or, in the case of an assignment from a DIP Lender to
one or more of its Qualified Affiliates or Qualified Related Funds pursuant to
Section 14.1(c), upon the effective date specified in such Assignment and
Acceptance), this DIP Loan Agreement shall be deemed to be amended to the
extent, but only to the extent, necessary to reflect the addition of the
Assignee and the resulting adjustment of the Commitments arising therefrom. The
Commitment allocated to each Assignee shall reduce such Commitments of the
assigning DIP Lender pro tanto.

(f) Any DIP Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons (a “Participant”) participating
interests in all or any portion of its Obligations, the Commitment, and the
other rights and interests of that DIP Lender (the “Originating DIP Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
Originating DIP Lender shall remain a “DIP Lender” for all purposes of this DIP
Loan Agreement and the other Loan Documents and the Participant receiving the
participating interest in the Obligations, the Commitments, and the other rights
and interests of the Originating DIP Lender hereunder shall not constitute a
“DIP Lender” hereunder or under the other Loan Documents and the Originating DIP
Lender’s obligations under this DIP Loan Agreement shall remain unchanged,
(ii) the Originating DIP Lender shall remain solely responsible for the
performance of such obligations, (iii) Borrowers and the DIP Lenders shall
continue to deal solely and directly with the Originating DIP Lender in
connection with the Originating DIP Lender’s rights and obligations under this
DIP Loan Agreement and the other Loan Documents, (iv) no Originating DIP Lender
shall transfer or grant any participating interest under which the Participant
has the right to approve any amendment to, or any consent or waiver with respect
to, this DIP Loan Agreement or any other Loan Document, except to the extent
such amendment to, or consent or waiver with respect to this DIP Loan Agreement
or of any other Loan Document would (A) extend the final maturity date of the
Obligations hereunder in which such Participant is participating, (B) reduce the
interest rate applicable to the Obligations hereunder in which such Participant
is participating, (C) release all or substantially all of the Collateral or
guaranties (except to the extent expressly provided herein or in any of the Loan
Documents) supporting the Obligations hereunder in which such Participant is
participating, (D) postpone the payment of, or reduce the amount of, the
interest or fees payable to such Participant through such DIP Lender, or
(E) change the amount or due dates of scheduled principal

 

50



--------------------------------------------------------------------------------

repayments or prepayments or premiums, and (v) all amounts payable by Borrowers
hereunder shall be determined as if such DIP Lender had not sold such
participation, except that, if amounts outstanding under this DIP Loan Agreement
are due and unpaid, or shall have been declared or shall have become due and
payable upon the occurrence of an Event of Default, each Participant shall be
deemed to have the right of set off in respect of its participating interest in
amounts owing under this DIP Loan Agreement to the same extent as if the amount
of its participating interest were owing directly to it as a DIP Lender under
this DIP Loan Agreement. The rights of any Participant only shall be derivative
through the Originating DIP Lender with whom such Participant participates and
no Participant shall have any rights under this DIP Loan Agreement or the other
Loan Documents or any direct rights as to the other DIP Lenders, Borrowers, the
Collections of Borrowers or their Subsidiaries, the Collateral, or otherwise in
respect of the Obligations. No Participant shall have the right to participate
directly in the making of decisions by the DIP Lenders among themselves. The
provisions of this Section 14.1(f) are solely for the benefit of the DIP
Lenders, and Borrowers shall not have any rights as third party beneficiaries of
any such provisions.

(g) In connection with any such assignment or participation or proposed
assignment or participation, a DIP Lender may, subject to the provisions of
Section 17.7, disclose all documents and information which it now or hereafter
may have relating to Borrowers and their Subsidiaries and their respective
businesses.

(h) Any other provision in this DIP Loan Agreement notwithstanding, any DIP
Lender may at any time create a security interest in, or pledge, all or any
portion of its rights under and interest in this DIP Loan Agreement in favor of
any Federal Reserve Bank in accordance with Regulation A of the Federal Reserve
Bank or U.S. Treasury Regulation 31 CFR §203.24 or any other Person and such
Person may enforce such pledge or security interest in any manner permitted
under applicable law; provided, that no such pledge or grant of a security
interest shall release a DIP Lender from any of its obligations hereunder or
substitute any such pledgee or secured party (or any transferee thereof) for
such DIP Lender as a party hereto unless such pledgee or secured party (or
transferee) becomes a DIP Lender hereunder.

(i) The Administrative Borrower shall, acting solely for this purpose as a
non-fiduciary agent of Borrowers, maintain, or cause to be maintained, a
register (the “Register”) on which it shall enter the names and addresses of the
DIP Lenders and the Commitments of, and the principal amount of the Term Loan
(and stated interest thereon) owing to each DIP Lender from time to time.
Subject to the last sentence of this Section 14.1(i), the entries in the
Register shall be conclusive and binding for all purposes, absent manifest
error, and Borrowers and the DIP Lenders may treat each Person whose name is
recorded in the Register as a DIP Lender hereunder for all purposes of this DIP
Loan Agreement. The Register shall be available for inspection by any DIP Lender
at any reasonable time and from time to time upon reasonable notice. In the case
of an assignment to a Qualified Affiliate or Qualified Related Fund pursuant to
Section 14.1(c) as to which an Assignment and Acceptance is not delivered to
Administrative Borrower, the assigning DIP Lender shall, acting solely for this
purpose as a non-fiduciary agent of Borrowers, maintain a register (the “Related
Party Register”) comparable to the Register on behalf of Borrowers.

(j) A Registered Loan (and the Registered Note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register or the Related Party Register (and each Registered Note
shall expressly so provide). Any assignment or sale of all or part of such
Registered Loan (and the Registered Note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register or the
Related Party Register, together with the surrender of the Registered Note, if
any,

 

51



--------------------------------------------------------------------------------

evidencing the same duly endorsed by (or accompanied by a written instrument of
assignment or sale duly executed by) the holder of such Registered Note,
whereupon, at the request of the designated assignee(s) or transferee(s), one or
more new Registered Notes in the same aggregate principal amount shall be issued
to the designated assignee(s) or transferee(s). Prior to the registration of
assignment or sale of any Registered Loan (and the Registered Note, if any
evidencing the same), the DIP Lenders and Borrowers shall treat the Person in
whose name such Registered Loan (and the Registered Note, if any, evidencing the
same) is registered as the owner thereof for the purpose of receiving all
payments thereon, notwithstanding notice to the contrary.

(k) In the event that a DIP Lender sells participations in the Registered Loan,
such DIP Lender shall, acting solely for this purpose as a non-fiduciary agent
of Borrowers, maintain a register on which it enters the name of all
participants in the Registered Loans held by it and the principal amount (and
stated interest thereon) of the portion of the Registered Loan that is the
subject of the participation (the “Participant Register”). A Registered Loan
(and the Registered Note, if any, evidencing the same) may be participated in
whole or in part only by registration of such participation on the Participant
Register (and each Registered Note shall expressly so provide). Any
participation of such Registered Loan (and the Registered Note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register.

(l) Notwithstanding anything contained in this DIP Loan Agreement to the
contrary, so long as no Event of Default has occurred and is continuing, no DIP
Lender may assign or participate all or any portion of its Term Loan or
Commitments or otherwise assign any or all of its rights hereunder to any Person
organized under the laws of a Tier 3 or 4 Country absent prior review and
approval by the DSS.

14.2 Successors. This DIP Loan Agreement shall bind and inure to the benefit of
the respective successors and assigns of each of the parties; provided, however,
that Borrowers may not assign this DIP Loan Agreement or any rights or duties
hereunder without the DIP Lenders’ prior written consent and any prohibited
assignment shall be absolutely void ab initio. No consent to assignment by the
DIP Lenders shall release any Borrower from its Obligations. A DIP Lender may
assign this DIP Loan Agreement and the other Loan Documents and its rights and
duties hereunder and thereunder pursuant to Section 14.1 hereof and, except as
expressly required pursuant to Section 13.1 hereof, no consent or approval by
any Borrower is required in connection with any such assignment.

15. AMENDMENTS; WAIVERS.

15.1 Amendments and Waivers. No amendment or waiver of any provision of this DIP
Loan Agreement or any other Loan Document, and no consent with respect to any
departure by Borrowers therefrom, shall be effective unless the same shall be in
writing and signed by the Required DIP Lenders and Administrative Borrower (on
behalf of all Borrowers) and then any such waiver or consent shall be effective,
but only in the specific instance and for the specific purpose for which given;
provided, however, that no such waiver, amendment, or consent shall, unless in
writing and signed by all of the DIP Lenders and Administrative Borrower (on
behalf of all Borrowers), do any of the following:

(a) increase or extend any Commitment of any DIP Lender,

 

52



--------------------------------------------------------------------------------

(b) postpone or delay any date fixed by this DIP Loan Agreement or any other
Loan Document for any payment of principal, interest, fees, or other amounts due
hereunder or under any other Loan Document,

(c) reduce the principal of, or the rate of interest on, any loan or other
extension of credit hereunder, or reduce any fees or other amounts payable
hereunder or under any other Loan Document,

(d) change the Pro Rata Share that is required to take any action hereunder,

(e) amend or modify this Section or any provision of this DIP Loan Agreement
providing for consent or other action by all DIP Lenders,

(f) other than as permitted by Section 16.12, release DIP Lenders’ Liens in and
to any of the Collateral,

(g) change the definition of “Required DIP Lenders” or “Pro Rata Share,”

(h) contractually subordinate any of the DIP Lenders’ Liens,

(i) release any Borrower from any obligation for the payment of money,

(j) change the definition of Term Loan Amount, or Sections 2.1 or 2.4(b), or

(k) amend any of the provisions of Section 16.

The foregoing notwithstanding, any amendment, modification, waiver, consent,
termination, or release of, or with respect to, any provision of this DIP Loan
Agreement or any other Loan Document that relates only to the relationship of
the DIP Lenders among themselves, and that does not affect the rights or
obligations of Borrowers, shall not require consent by or the agreement of
Borrowers.

15.2 Replacement of Holdout DIP Lender.

(a) If any action to be taken by the DIP Lenders hereunder requires the
unanimous consent, authorization, or agreement of all DIP Lenders, and a DIP
Lender (“Holdout DIP Lender”) fails to give its consent, authorization, or
agreement, then the Required DIP Lenders, upon at least five (5) Business Days
prior irrevocable notice to the Holdout DIP Lender, may permanently replace the
Holdout DIP Lender with one or more substitute DIP Lenders (each, a “Replacement
DIP Lender”), and the Holdout DIP Lender shall have no right to refuse to be
replaced hereunder. Such notice to replace the Holdout DIP Lender shall specify
an effective date for such replacement, which date shall not be later than
fifteen (15) Business Days after the date such notice is given.

(b) Prior to the effective date of such replacement, the Holdout DIP Lender and
each Replacement DIP Lender shall execute and deliver an Assignment and
Acceptance, subject only to the Holdout DIP Lender being repaid its share of the
outstanding Obligations without any premium or penalty of any kind whatsoever.
If the Holdout DIP Lender shall refuse or fail to execute and deliver any such
Assignment and Acceptance prior to the effective date of

 

53



--------------------------------------------------------------------------------

such replacement, the Holdout DIP Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Holdout DIP
Lender shall be made in accordance with the terms of Section 14.1. Until such
time as the Replacement DIP Lenders shall have acquired all of the Obligations,
the Commitments, and the other rights and obligations of the Holdout DIP Lender
hereunder and under the other Loan Documents, the Holdout DIP Lender shall
remain obligated to make the Holdout DIP Lender’s Pro Rata Share of portions of
the Term Loan.

15.3 No Waivers; Cumulative Remedies. No failure by any DIP Lender to exercise
any right, remedy, or option under this DIP Loan Agreement or any other Loan
Document, or delay by any DIP Lender in exercising the same, will operate as a
waiver thereof. No waiver by any DIP Lender will be effective unless it is in
writing, and then only to the extent specifically stated. No waiver by any DIP
Lender on any occasion shall affect or diminish each DIP Lender’s rights
thereafter to require strict performance by Borrowers of any provision of this
DIP Loan Agreement. Each DIP Lender’s rights under this DIP Loan Agreement and
the other Loan Documents will be cumulative and not exclusive of any other right
or remedy that any DIP Lender may have.

16. THE LENDER GROUP.

16.1 [INTENTIONALLY OMITTED]

16.2 [INTENTIONALLY OMITTED]

16.3 [INTENTIONALLY OMITTED]

16.4 [INTENTIONALLY OMITTED]

16.5 Notice of Default or Event of Default. No DIP Lender be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to defaults in the payment of principal, interest, fees, and
expenses required to be paid to such DIP Lenders and except with respect to
Events of Default of which such DIP Lender has actual knowledge, unless such DIP
Lender shall have received written notice from another DIP Lender or
Administrative Borrower referring to this DIP Loan Agreement, describing such
Default or Event of Default, and stating that such notice is a “notice of
default.” If any DIP Lender obtains actual knowledge of any Event of Default,
such DIP Lender promptly shall notify the other DIP Lenders of such Event of
Default. Each DIP Lender shall be solely responsible for giving any notices to
its Participants, if any.

16.6 [INTENTIONALLY OMITTED]

16.7 Costs and Expenses; Indemnification. The Required DIP Lenders may incur and
pay DIP Lender Expenses to the extent the Required DIP Lenders reasonably deems
necessary or appropriate for the performance and fulfillment of the DIP Lenders’
functions, powers, and obligations pursuant to the Loan Documents, including
court costs, reasonable attorneys fees and expenses, fees and expenses of
financial accountants, advisors, consultants, and appraisers, costs of
collection by outside collection agencies, auctioneer fees and expenses, and
costs of security guards or insurance premiums paid to maintain the Collateral,
whether or not Borrowers are obligated to reimburse the DIP Lenders for such
expenses pursuant to this DIP Loan Agreement or otherwise. In the event any DIP
Lender is not reimbursed for such costs and expenses from the Collections of
Borrowers and their Subsidiaries received by such DIP Lender, each DIP Lender
hereby agrees that it is and shall be obligated to pay to or reimburse such DIP
Lender for the amount of such DIP Lender’s Pro Rata Share thereof. No DIP Lender
shall be liable for the obligations of any Defaulting DIP Lender in failing to
make any portion of the Term Loan or any other extension of credit hereunder.
Without limitation of the foregoing, each DIP Lender shall reimburse any other
DIP Lender upon demand for such DIP Lender’s Pro Rata Share of any costs or out
of pocket expenses (including reasonable fees and

 

54



--------------------------------------------------------------------------------

expenses of attorneys, accountants, advisors, and consultants fees and expenses)
incurred by any DIP Lender in connection with the preparation, execution,
delivery, administration, modification, amendment, or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this DIP Loan Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that such DIP Lender is not reimbursed for such expenses by or on behalf
of Borrowers and such expenses were incurred pursuant to the terms hereof. The
undertaking in this Section 16.7 shall survive the payment of all Obligations
hereunder.

16.8 DIP Lender in Individual Capacity. Any DIP Lender and its respective
Affiliates may make loans to, issue letters of credit for the account of, hold
obligations from, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with Borrowers and their Subsidiaries and Affiliates and any
other Person party to any Loan Documents as though such DIP Lender were not a
DIP Lender hereunder without notice to or consent of the other DIP Lenders. The
other DIP Lenders acknowledge that, pursuant to such activities, such DIP Lender
and its respective Affiliates may receive information regarding Borrowers or
their Affiliates and any other Person party to any Loan Documents that is
subject to confidentiality obligations in favor of Borrowers or such other
Person and that prohibit the disclosure of such information to the DIP Lenders,
and the DIP Lenders acknowledge that, in such circumstances (and in the absence
of a waiver of such confidentiality obligations, which waiver such DIP Lender
will use its reasonable best efforts to obtain), such DIP Lender shall not be
under any obligation to provide such information to them.

16.9 Withholding Taxes.

(a) All payments made by any Borrower hereunder or under any note or other Loan
Document will be made without set off, counterclaim, or other defense. In
addition, all such payments will be made free and clear of, and without
deduction or withholding for, any present or future Taxes, and in the event any
deduction or withholding of Taxes is required, each Borrower shall comply with
the penultimate sentence of this Section 16.11(a), subject to receipt of the
necessary forms from the DIP Lenders. “Taxes” shall mean, any taxes, levies,
imposts, duties, fees, assessments or other charges of whatever nature now or
hereafter imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed by any jurisdiction or by any political subdivision or taxing
authority thereof or therein measured by or based on the net income or net
profits of DIP Lender) and all interest, penalties or similar liabilities with
respect thereto. If any Taxes are so levied or imposed, each Borrower agrees to
pay the full amount of such Taxes and such additional amounts as may be
necessary so that every payment of all amounts due under this DIP Loan
Agreement, any note, or Loan Document, including any amount paid pursuant to
this Section 16.11(a) after withholding or deduction for or on account of any
Taxes, will not be less than the amount provided for herein; provided, however,
that Borrowers shall not be required to increase any such amounts if the
increase in such amount payable results from such DIP Lender’s own willful
misconduct or gross negligence (as finally determined by a court of competent
jurisdiction). Each Borrower will furnish to DIP Lender as promptly as possible
after the date the payment of any Tax is due pursuant to applicable law
certified copies of tax receipts evidencing such payment by any Borrower.

(b) (i) If a DIP Lender claims an exemption from United States withholding tax,
such DIP Lender shall deliver to the Administrative Borrower (or, in the case of
an assignee of a DIP Lender which is (x) a Qualified Affiliate or Qualified
Related Fund of such DIP Lender, and (y) for which an Assignment and Acceptance
is not delivered to the Administrative

 

55



--------------------------------------------------------------------------------

Borrower pursuant to Section 14.1(c), to the assigning DIP Lender only, and in
the case of a participant, to the DIP Lender granting the participation only):

(A) if such DIP Lender claims an exemption from, or a reduction of, withholding
tax under a United States tax treaty, properly completed and executed IRS Form
W-8BEN before receiving its first payment under this DIP Loan Agreement and at
any other time reasonably requested in writing by the assigning DIP Lender, as
applicable;

(B) if such DIP Lender claims that interest paid under this DIP Loan Agreement
is exempt from United States withholding tax because it is effectively connected
with a United States trade or business of such DIP Lender, two properly
completed and executed copies of IRS Form W-8ECI before receiving its first
payment under this DIP Loan Agreement and at any other time reasonably requested
in writing by the assigning DIP Lender, as applicable; or

(C) such other form or forms, including IRS Form W-9, as may be required under
the IRC or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding or backup withholding tax before
receiving its first payment under this DIP Loan Agreement and at any other time
reasonably requested in writing by the assigning DIP Lender, as applicable.

(ii) If a DIP Lender claims an exemption from United States withholding tax
pursuant to the portfolio interest exception, such DIP Lender represents that
such DIP Lender is not (x) a “bank” as described in Section 881(c)(3)(A) of the
IRC, (y) a 10% shareholder of any Borrower within the meaning of
Section 871(h)(3)(B) of the IRC, or (z) a controlled foreign corporation related
to any Borrower within the meaning of Section 864(d)(4) of the IRC and such DIP
Lender shall deliver to Administrative Borrower (or, in the case of an
assignment to a Qualified Affiliate or Qualified Related Fund that is made
pursuant to Section 14.1(c), to the assigning DIP Lender) a properly completed
IRS Form W-8BEN, before receiving its first payment under this DIP Loan
Agreement and at any other time reasonably requested in writing by the assigning
DIP Lender, as applicable.

Notwithstanding the foregoing, such DIP Lender may provide a form W-8IMY, where
applicable, with appropriate forms attached thereto.

Each DIP Lender agrees promptly to notify Administrative Borrower or the
assigning DIP Lender, as applicable, of any change in circumstances which would
modify or render invalid any claimed exemption or reduction. Notwithstanding any
other provision of this Section 16.11, no DIP Lender shall be required to
deliver any form that such DIP Lender is not legally able to deliver.

(c) If a DIP Lender claims an exemption from, or reduction of, withholding tax
in a jurisdiction other than the United States, such DIP Lender shall deliver to
Administrative Borrower (or, in the case of an assignee of a DIP Lender which is
(x) a Qualified Affiliate or Qualified Related Fund of such DIP Lender, and
(y) for which an Assignment and Acceptance is not delivered to the
Administrative Borrower pursuant to Section 14.1(c), to the assigning DIP Lender
only, and in the case of a participant, to the DIP Lender granting the
participation only) any such form or forms, as may be required under the laws of
such jurisdiction as a condition to exemption from, or reduction of, foreign
withholding or backup withholding tax before receiving its first payment under
this DIP Loan Agreement and at any other time reasonably requested in writing by
the Administrative Borrower or the assigning DIP Lender, as applicable.

 

56



--------------------------------------------------------------------------------

Each DIP Lender agrees promptly to notify the Administrative Borrower or the
assigning DIP Lender, as applicable, of any change in circumstances which would
modify or render invalid any claimed exemption or reduction.

(d) If any DIP Lender is entitled to a reduction in the applicable withholding
tax, the Borrowers may withhold from any interest payment to such DIP Lender an
amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection
(b) or (c) of this Section 16.11 are not delivered in accordance with such
subsections, then the Borrowers or the assigning DIP Lender, as applicable, may
withhold from any interest payment to such DIP Lender not providing such forms
or other documentation an amount equivalent to the applicable withholding tax.

(e) If the IRS or any other Governmental Authority of the United States or other
jurisdiction asserts a claim that the Administrative Borrower or the assigning
DIP Lender, as applicable, did not properly withhold tax from amounts paid to or
for the account of any DIP Lender due to a failure on the part of the DIP Lender
(because the appropriate form was not delivered, was not properly executed, or
because such DIP Lender failed to notify the proper Person of a change in
circumstances which rendered the exemption from, or reduction of, withholding
tax ineffective, or for any other reason) such DIP Lender shall indemnify and
hold the Administrative Borrower or the assigning DIP Lender, as applicable,
harmless for all amounts paid, directly or indirectly, by the Administrative
Borrower or the assigning DIP Lender, as applicable, as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable by the Administrative Borrower or the
assigning DIP Lender, as applicable, under this Section 16.11, together with all
costs and expenses (including attorneys fees and expenses). The obligation of
the DIP Lenders under this subsection shall survive the payment of all
Obligations.

16.10 Collateral Matters.

Each DIP Lender hereby irrevocably authorizes the Required DIP Lenders, at their
option and in their sole discretion, to release any Lien on any Collateral
(i) upon the termination of the Commitments and payment and satisfaction in full
by Borrowers of all Obligations, (ii) constituting property being sold or
disposed of if a release is required or desirable in connection therewith and if
Administrative Borrower certifies to the DIP Lenders that the sale or
disposition is permitted under Section 6.4 of this DIP Loan Agreement or the
other Loan Documents (and the Required DIP Lenders may rely conclusively on any
such certificate, without further inquiry), (iii) constituting property in which
no Borrower or its Subsidiaries owned any interest at the time the DIP Lenders’
Lien was granted nor at any time thereafter, or (iv) constituting property
leased to a Borrower or its Subsidiaries under a lease that has expired or is
terminated in a transaction permitted under this DIP Loan Agreement. Except as
provided above, no DIP Lender will execute and deliver a release of any Lien on
any Collateral without the prior written authorization of (y) if the release is
of all or substantially all of the Collateral, all of the DIP Lenders, or
(z) otherwise, the Required DIP Lenders.

 

57



--------------------------------------------------------------------------------

16.11 Restrictions on Actions by DIP Lenders; Sharing of Payments.

(a) Each of the DIP Lenders agrees that it shall not, without the express
written consent of the Required DIP Lenders, and that it shall, to the extent it
is lawfully entitled to do so, upon the written request of the Required DIP
Lenders, set off against the Obligations, any amounts owing by such DIP Lender
to Borrowers or any Deposit Accounts of Borrowers now or hereafter maintained
with such DIP Lender. Each of the DIP Lenders further agrees that it shall not,
unless specifically requested to do so in writing by the Required DIP Lenders,
take or cause to be taken any action, including, the commencement of any legal
or equitable proceedings, to foreclose any Lien on, or otherwise enforce any
security interest in, any of the Collateral.

(b) If, at any time or times any DIP Lender shall receive (i) by payment,
foreclosure, set off, or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations, except for any such proceeds or payments
received by such DIP Lender pursuant to the terms of this DIP Loan Agreement, or
(ii) payments in excess of such DIP Lender’s ratable portion of all such
distributions by the Borrower, such DIP Lender promptly shall purchase, without
recourse or warranty, an undivided interest and participation in the Obligations
owed to the other DIP Lenders so that such excess payment received shall be
applied ratably as among the DIP Lenders in accordance with their Pro Rata
Shares; provided, however, that to the extent that such excess payment received
by the purchasing party is thereafter recovered from it, those purchases of
participations shall be rescinded in whole or in part, as applicable, and the
applicable portion of the purchase price paid therefor shall be returned to such
purchasing party, but without interest except to the extent that such purchasing
party is required to pay interest in connection with the recovery of the excess
payment.

16.12 Agency for Perfection. Each DIP Lender hereby appoints each other DIP
Lender as its agent (and each DIP Lender hereby accepts such appointment) for
the purpose of perfecting the DIP Lenders’ Liens in assets notwithstanding
perfection pursuant to the Interim Order or Final Order, as applicable, which,
in accordance with Article 8 or Article 9, as applicable, of the UCC can be
perfected only by possession or control. Should any DIP Lender obtain possession
or control of any such Collateral, such DIP Lender shall notify each other DIP
Lender thereof, and, promptly upon any DIP Lender’s request therefor shall
deliver possession or control of such Collateral to the other DIP Lenders,
ratably in accordance with the DIP Lenders’ Pro Rata Shares.

16.13 [INTENTIONALLY OMITTED]

16.14 [INTENTIONALLY OMITTED]

16.15 [INTENTIONALLY OMITTED]

16.16 Several Obligations; No Liability. Nothing contained herein shall confer
upon any DIP Lender any interest in, or subject any DIP Lender to any liability
for, or in respect of, the business, assets, profits, losses, or liabilities of
any other DIP Lender. Each DIP Lender shall be solely responsible for notifying
its Participants of any matters relating to the Loan Documents to the extent any
such notice may be required, and no DIP Lender shall have any obligation, duty,
or liability to any Participant of any other DIP Lender. Except as provided in
Section 16.7, no member of the DIP Lenders shall have any liability for the acts
of any other member of the DIP Lenders. No DIP Lender shall be responsible to
any Borrower or any other Person for any failure by any other DIP Lender to
fulfill its obligations to make credit available hereunder, nor to advance for
it or on its behalf in connection with its Commitment, nor to take any other
action on its behalf hereunder or in connection with the financing contemplated
herein.

16.17 [INTENTIONALLY OMITTED].

 

58



--------------------------------------------------------------------------------

16.18 Disclosure of Classified Material.

(a) Borrowers and the DIP Lenders acknowledge that due to the nature of
Borrowers’ business and their customers, certain items comprising the Collateral
contain “classified” information and/or data (“Classified Material”) which may
not be legally disclosed without proper authorization and/or security clearance
(a “Security Clearance”). The DIP Lenders agree that to the extent any
representation, warranty, or covenant of any Borrower or right or remedy of the
DIP Lenders contained in this DIP Loan Agreement or the other Loan Documents
would otherwise require any Borrower to disclose Classified Material without a
proper Security Clearance, such representation, warranty, covenant, right or
remedy shall not apply with respect to obligations which would lead to such
illegal disclosure; provided that any time a Borrower refuses, declines or
otherwise fails to fulfill an obligation under this DIP Loan Agreement or the
other Loan Documents due to an invocation of this provision or the substance
thereof, such Borrower shall promptly provide written notice to the DIP Lenders
of that fact certifying that it has complied with its obligations hereunder or
under the other Loan Documents to the fullest extent possible without illegally
disclosing Classified Material and, upon the reasonable request of any DIP
Lender, such Borrower shall provide evidence reasonably satisfactory to such DIP
Lender that the requested items of Collateral or information are in fact
“classified.”

(b) The DIP Lenders acknowledges that, so long as no Event of Default has
occurred and is continuing, no DIP Lender may assign or participate all or any
portion of its Term Loan or Commitments or otherwise assign any or all of its
rights hereunder to any Person organized under the laws of a Tier 3 or 4 Country
absent prior review and approval by the DSS.

17. GENERAL PROVISIONS.

17.1 Effectiveness. This DIP Loan Agreement shall be binding and deemed
effective when executed by Borrowers and each DIP Lender whose signature is
provided for on the signature pages hereof.

17.2 Section Headings. Headings and numbers have been set forth herein for
convenience only. Unless the contrary is compelled by the context, everything
contained in each Section applies equally to this entire Agreement.

17.3 Interpretation. Neither this DIP Loan Agreement or any of the other Loan
Documents nor any uncertainty or ambiguity herein or therein shall be construed
or resolved against the DIP Lenders or Borrowers, whether under any rule of
construction or otherwise. On the contrary, this DIP Loan Agreement and the
other Loan Documents have been reviewed by all parties and shall be construed
and interpreted according to the ordinary meaning of the words used so as to
accomplish fairly the purposes and intentions of all parties hereto and thereto.
Time is of the essence in Borrowers’ payment and performance of the Obligations.

17.4 Severability of Provisions. Each provision of this DIP Loan Agreement shall
be severable from every other provision of this DIP Loan Agreement for the
purpose of determining the legal enforceability of any specific provision.

 

59



--------------------------------------------------------------------------------

17.5 Counterparts; Electronic Execution. This DIP Loan Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this DIP Loan Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this DIP Loan
Agreement. Any party delivering an executed counterpart of this DIP Loan
Agreement by telefacsimile or other electronic method of transmission also shall
deliver an original executed counterpart of this DIP Loan Agreement but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this DIP Loan Agreement. The
foregoing shall apply to each other Loan Document mutatis mutandis.

17.6 Revival and Reinstatement of Obligations. If the incurrence or payment of
the Obligations by any Borrower or the transfer to the DIP Lenders of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the DIP Lenders is
required to repay or restore, in whole or in part, any such Voidable Transfer,
or elects to do so upon the reasonable advice of its counsel, then, as to any
such Voidable Transfer, or the amount thereof that the DIP Lenders is required
or elects to repay or restore, and as to all reasonable costs, expenses, and
attorneys fees of the DIP Lenders related thereto, the liability of Borrowers
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

17.7 Confidentiality. The DIP Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrowers and their Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by the DIP Lenders in a
confidential manner, and shall not be disclosed by the DIP Lenders to Persons
who are not parties to this DIP Loan Agreement, except: (a) to attorneys for and
other advisors, accountants, auditors, and consultants to any member of the DIP
Lenders, (b) to Subsidiaries and Affiliates of any member of the DIP Lenders,
provided that any such Subsidiary or Affiliate shall have agreed to receive such
information hereunder subject to the terms of this Section 17.7, (c) as may be
required by statute, decision, or judicial or administrative order, rule, or
regulation, (d) as may be agreed to in advance by Administrative Borrower or its
Subsidiaries or as requested or required by any Governmental Authority pursuant
to any subpoena or other legal process, (e) as to any such information that is
or becomes generally available to the public (other than as a result of
prohibited disclosure by the DIP Lenders), (f) in connection with any
assignment, prospective assignment, sale, prospective sale, participation or
prospective participations, or pledge or prospective pledge of any DIP Lender’s
interest under this DIP Loan Agreement, provided that any such assignee,
prospective assignee, purchaser, prospective purchaser, participant, prospective
participant, pledgee, or prospective pledgee shall have agreed in writing to
receive such information hereunder subject to the terms of this Section, and
(g) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this DIP Loan Agreement or
the other Loan Documents; provided, however, that, unless prohibited by
applicable law, statute, regulation, or court order, such DIP Lender shall:
(y) notify Administrative Borrower of any request by any court, governmental or
administrative agency, or pursuant to any subpoena or other legal process for
disclosure of any

 

60



--------------------------------------------------------------------------------

such non-public material information concurrent with, or where practicable,
prior to the disclosure thereof, and (z) notify all other Persons described in
clause (a) above that they are bound by, the provisions of this Section 17.7.
The provisions of this Section 17.7 shall survive the payment in full of the
Obligations.

17.8 Integration. This DIP Loan Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

17.9 Parent as Agent for Borrowers. Each Borrower hereby irrevocably appoints
Parent as the borrowing agent and attorney-in-fact for all Borrowers (the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the DIP Lenders shall have received prior written notice
signed by each Borrower that such appointment has been revoked and that another
Borrower has been appointed Administrative Borrower. Each Borrower hereby
irrevocably appoints and authorizes the Administrative Borrower (i) to provide
the DIP Lenders with all notices with respect to portions of the Term Loan and
all other notices and instructions under this DIP Loan Agreement and (ii) to
take such action as the Administrative Borrower deems appropriate on its behalf
to obtain portions of the Term Loan and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this DIP Loan
Agreement. It is understood that the handling of the Loan Account and Collateral
of Borrowers in a combined fashion, as more fully set forth herein, is done
solely as an accommodation to Borrowers in order to utilize the collective
borrowing powers of Borrowers in the most efficient and economical manner and at
their request, and that the DIP Lenders shall not incur liability to any
Borrower as a result hereof. Each Borrower expects to derive benefit, directly
or indirectly, from the handling of the Loan Account and the Collateral in a
combined fashion since the successful operation of each Borrower is dependent on
the continued successful performance of the integrated group. To induce the DIP
Lenders to do so, and in consideration thereof, each Borrower hereby jointly and
severally agrees to indemnify each member of the DIP Lenders and hold each
member of the DIP Lenders harmless against any and all liability, expense, loss
or claim of damage or injury, made against the DIP Lenders by any Borrower or by
any third party whosoever, arising from or incurred by reason of (a) the
handling of the Loan Account and Collateral of Borrowers as herein provided,
(b) the DIP Lenders’ relying on any instructions of the Administrative Borrower,
or (c) any other action taken by the DIP Lenders hereunder or under the other
Loan Documents, except that Borrowers will have no liability to the relevant DIP
Lender-Related Person under this Section 17.9 with respect to any liability that
has been finally determined by a court of competent jurisdiction to have
resulted solely from the gross negligence or willful misconduct of such DIP
Lender-Related Person, as the case may be.

17.10 Equitable Relief. The Borrowers recognize that, in the event the Borrowers
fail to perform, observe or discharge any of their Obligations under this DIP
Loan Agreement, any remedy at law may prove to be inadequate relief to any DIP
Lender; therefor, the Borrowers agree that any DIP Lender, if such Person so
requests, shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

17.11 The DIP Lenders as Parties in Interest. The Borrowers hereby stipulate and
agree that each of the DIP Lenders are and shall remain parties in interest in
the Chapter 11 Cases and shall have the right to participate, object and be
heard in any motion or proceeding in connection therewith. Nothing in this DIP
Loan Agreement or any other Loan Document shall be deemed to be a waiver of any
of the DIP Lenders’ rights or remedies under applicable law or

 

61



--------------------------------------------------------------------------------

documentation. Without limitation of the foregoing, each of the DIP Lenders
shall have the right to make any motion or raise any objection they deem to be
in their interest (specifically including, but not limited to, objections to use
of proceeds of the Loans, to payment of professional fees and expenses or the
amount thereof, to sales or other transactions outside the ordinary course of
business or to assumptions or rejection of any executory contract or lease).

17.12 Section 506(c) Waiver. In consideration of the Loans being made available
to the Borrowers by the DIP Lenders, the Borrowers hereby agree not to assert
and affirmatively waive any claim they otherwise might have under section 506(c)
of the Bankruptcy Code and agree that the Collateral securing the Obligations to
the DIP Lenders may be charged with costs or expenses only as provided for
hereunder.

17.13 Waiver of Chapter 5 Claims. In consideration of the Loans being made
available to the Borrowers by the DIP Lenders, the Borrowers hereby agree not to
assert and hereby affirmatively waive any claim they may have under Chapter 5 of
the Bankruptcy Code against the DIP Lenders in any form or manner whatsoever and
affirmatively waive any right they may have to challenge the extent and validity
of the Liens granted to the DIP Lenders pursuant to the Pre-Petition Secured
Notes Loan Documents as security for the Pre-Petition Secured Notes Obligations
and further release each DIP Lender from and affirmatively waive any and all
other claims they may have against any DIP Lender from the beginning of time to
the date hereof.

17.14 Reversal of Payments. To the extent the Borrowers make a payment or
payments to the DIP Lenders or the DIP Lenders receive any payment or proceeds
of the Collateral for the Borrowers’ benefit, which payment(s) or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or proceeds received, the
Obligations and the Pre-Petition Secured Notes Obligations or part thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received.

17.15 [INTENTIONALLY OMITTED].

17.16 Acknowledgement of Security Interests. The Borrowers hereby acknowledge,
confirm and agree that the Trustee, for the benefit of the Pre-Petition Secured
Notes Lenders (including the DIP Lenders), has valid, enforceable and perfected
second priority Liens on and security interests in all of the Primed Assets
pursuant to the Pre-Petition Secured Notes Loan Documents as in effect on the
Petition Date to secure all of the Pre-Petition Secured Notes Obligations.

17.17 Binding Effect of Documents. The Borrowers hereby acknowledge, confirm and
agree that: (a) the agreements and obligations of the Borrowers contained in the
Pre-Petition Secured Notes Loan Documents constitute the legal, valid and
binding obligations of the Borrowers that are parties thereto enforceable
against them in accordance with their respective terms and the Borrowers have no
valid defense, offset or counterclaim to the enforcement of such obligations
(other than those arising as a consequence of the Chapter 11 Cases), and (b) the
Pre-Petition Secured Notes Lenders (including the DIP Lenders) under the
Pre-Petition Secured Notes Loan Documents are and shall be entitled to all of
the rights, remedies and benefits provided for in the Pre-Petition Secured Notes
Loan Documents (except to the extent that the exercise thereof is stayed
pursuant to section 362 of the Bankruptcy Code as a consequence of the Chapter
11 Cases).

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this DIP Loan Agreement to be
executed and delivered as of the date first above written.

 

BORROWERS:

SILICON GRAPHICS, INC.,

a Delaware corporation

 

/s/ Kathy Lanterman

By:   Kathy Lanterman Its:   Senior Vice President , Chief Financial Officer &
Controller

SILICON GRAPHICS FEDERAL, INC.,

a Delaware corporation

 

/s/ Kathy Lanterman

By:   Kathy Lanterman Its:   Vice President

SILICON GRAPHICS WORLD TRADE CORPORATION,

a Delaware corporation

 

/s/ Kathy Lanterman

By:   Kathy Lanterman Its:   Senior Vice President and CFO

 

Signature Page to Post-Petition Loan and Security Agreement



--------------------------------------------------------------------------------

LENDERS: QUADRANGLE MASTER FUNDING LTD. By:   Quadrangle Debt Recovery Advisors
LLC, its Advisor  

/s/ Christopher Santana

By:   Christopher Santana Its:   Member

 

Signature Page to Post-Petition Loan and Security Agreement



--------------------------------------------------------------------------------

WATERSHED TECHNOLOGY HOLDINGS, LLC By: Watershed Asset Management, L.L.C., its
Investment Manager  

/s/ Meridee A. Moore

By:   Meridee A. Moore Its:   Senior Managing Member

 

Signature Page to Post-Petition Loan and Security Agreement



--------------------------------------------------------------------------------

ENCORE FUND, L.P. By:   Symphony Asset Management LLC, its General Partner  

/s/ Neil L. Rudolf

By:   Neil L. Rudolf Its:   C.O.O.

 

Signature Page to Post-Petition Loan and Security Agreement



--------------------------------------------------------------------------------

SCHEDULE 1.1

As used in the DIP Loan Agreement, the following terms shall have the following
definitions:

“6.50% Secured Notes” means the 6.50% Senior Secured Convertible Notes due 2009
issued pursuant to the Pre-Petition Secured Notes Indenture.

“11.75% Secured Notes” means the 11.75% Senior Secured Notes due 2009 issued
pursuant to the 11.75% Secured Notes Indenture.

“11.75% Secured Notes Indenture” has the meaning specified therefor in the
Introductory Statement.

“11.75% Secured Notes Lenders” means, collectively, the several financial
institutions and other entities from time to time holders of the 11.75% Notes
Indenture.

“Account” means an account (as that term is defined in the UCC).

“Account Debtor” means any Person who is obligated on an Account, chattel paper,
or a general intangible.

“Ad Hoc Committee” means the ad hoc committee of certain holders of the 6.50%
Secured Notes.

“Administrative Borrower” has the meaning specified therefor in Section 17.9.

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with, such Person. For purposes of
this definition, “control” means the possession, directly or indirectly through
one or more intermediaries, of the power to direct the management and policies
of a Person, whether through the ownership of Stock, by contract, or otherwise;
provided, however, that, for purposes of Section 6.13 hereof: (a) any Person
which owns directly or indirectly 20% or more of the Stock having ordinary
voting power for the election of directors or other members of the governing
body of a Person or 20% or more of the partnership or other ownership interests
of a Person (other than as a limited partner of such Person) shall be deemed to
be an Affiliate of such Person, (b) each director (or comparable manager) of a
Person shall be deemed to be an Affiliate of such Person, and (c) each
partnership or joint venture in which a Person is a partner or joint venturer
shall be deemed an Affiliate of such Person.

“Aggregate Term Loan Exposure” means, as of any date of determination, the sum
of (a) the outstanding principal amount of the Term Loan and (b) any remaining
Term Loan Commitment for which Borrowings under Section 2.2 have not been made.

“Agreed Budget” shall mean the twenty-six (26) week budget (such twenty-six
(26) week period, the “Budget Period”) of the Borrowers attached hereto as
Exhibit A-1; provided that on a weekly basis, the Borrowers shall provide to the
DIP Lenders an updated budget for the Budget Period in substantially the same
format as the previous budget, which upon acceptance by the DIP Lenders in their
sole discretion, shall become the Agreed Budget; provided, further, that a new
budget may be effectuated at any time with the prior written consent of the DIP
Lenders.

“Agreement” means the Post-Petition Loan and Security Agreement to which this
Schedule 1.1 is attached.

 

1



--------------------------------------------------------------------------------

“Assignee” has the meaning specified therefor in Section 14.1(a).

“Assignment and Acceptance” means an Assignment and Acceptance Agreement
substantially in the form of Exhibit A-2.

“Authorized Person” means the Chairman of the Board, the President, the Chief
Executive Officer, the Chief Financial Officer, the Treasurer, any Assistant
Treasurer or any Senior Vice President of Administrative Borrower.

“Availability” means, as of any date of determination, the amount that Borrowers
are entitled to borrow as the Term Loan hereunder.

“Bankruptcy Code” means title 11 of the United States Bankruptcy Code, as in
effect from time to time.

“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of New York.

“Base Rate” means the rate of interest published in the Wall Street Journal from
time to time as the “Prime Rate.”

“Base Rate Loan” means any Loan that bears interest at a rate determined by
reference to the Base Rate.

“Benefit Plan” means a “defined benefit plan” (as defined in Section 3(35) of
ERISA) for which any Borrower or ERISA Affiliate of any Borrower has been an
“employer” (as defined in Section 3(5) of ERISA) within the past six years.

“Board of Directors” means the board of directors (or comparable managers) of
Parent or any committee thereof duly authorized to act on behalf of the board of
directors (or comparable managers).

“Books” has the meaning specified therefor in Section 7.1.

“Borrower” and “Borrowers” have the respective meanings specified therefor in
the preamble to the DIP Loan Agreement.

“Borrowing” means a borrowing hereunder consisting of some or all of the Term
Loan made on the same day by the DIP Lenders to Administrative Borrower.

“Budget Period” shall have the meaning specified therefor in the definition of
Agreed Budget.

“Business Day” means any day that is not a Saturday, Sunday, or other day on
which banks are authorized or required to close in the state of New York.

“Capital Expenditures” means, with respect to any Person for any period, the
aggregate of all expenditures by such Person and its Subsidiaries during such
period that are capital expenditures as determined in accordance with GAAP.

 

2



--------------------------------------------------------------------------------

“Capitalized Lease Obligation” means that portion of the obligations under a
Capital Lease that is required to be capitalized in accordance with GAAP.

“Capital Lease” means a lease that is required to be capitalized for financial
reporting purposes in accordance with GAAP.

“Carve-Out” means sums having priority ahead of the Super-Priority Claims and
Liens securing the Term Loan for (i) the payment of any unpaid fees payable to
the United States Trustee pursuant to 28 U.S.C. §1930 and (ii) the payment of
unpaid claims (whether then or subsequently allowed) for fees and expenses
incurred by professionals retained by an order of the Bankruptcy Court,
including (x) fees and expenses actually incurred prior to the occurrence of an
Event of Default and (y) fees and expenses incurred after the occurrence of an
Event of Default up to $1,500,000 (the “Professional Expense Cap”); provided,
that any payments actually made to such professionals under sections 330 or 331
of the Bankruptcy Code or any other provision of the Bankruptcy Code or order of
the Bankruptcy Court after the occurrence of an Event of Default (and during the
continuance of such an Event of Default) shall reduce the Professional Expense
Cap on a dollar-for-dollar basis. The post-petition Liens and security interests
and the administrative priority claims of the DIP Lenders shall be senior to and
no proceeds of the Term Loan nor any Collateral granted hereunder (nor proceeds
hereof) may be used to pay, any and all claims for services rendered by any of
the professionals retained by the Borrowers or any official committee in
connection with the investigation of (other than by the Committee, subject to a
cap approved by the Required DIP Lenders in their sole discretion), assertion of
or joinder in any claim, counterclaim, action, proceeding, application, motion,
objection, defense or other contested matter against the Pre-Petition Senior
Lenders, the Pre-Petition Secured Notes Lenders or the DIP Lenders.

“Cash Equivalents” means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States or issued by any agency thereof
and backed by the full faith and credit of the United States, in each case
maturing within 1 year from the date of acquisition thereof, (b) marketable
direct obligations issued by any state of the United States or any political
subdivision of any such state or any public instrumentality thereof maturing
within 1 year from the date of acquisition thereof and, at the time of
acquisition, having the highest rating obtainable from either S&P or Moody’s,
(c) commercial paper or other money market instruments maturing no more than 1
year from the date of acquisition thereof and, at the time of acquisition,
having a short-term debt rating of A-1 or P-1, or better, or a long-term debt
rating of BBB or better, from S&P or Moody’s, and (d) certificates of deposit or
bankers’ acceptances maturing within 1 year from the date of acquisition thereof
either (i) issued by any bank which has a rating of A or A2, or better, from S&P
or Moody’s, or (ii) constituting certificates of deposit less than or equal to
$100,000 in the aggregate issued by any other bank insured by the Federal
Deposit Insurance Corporation.

“Change of Control” means that (a) any “person” or “group” (within the meaning
of Sections 13(d) and 14(d) of the Exchange Act) becomes the beneficial owner
(as defined in Rule 13d-3 under the Exchange Act), directly or indirectly, of
35%, or more, of the Stock of Parent having the right to vote for the election
of members of the Board of Directors, or (b) a majority of the members of the
Board of Directors do not constitute Continuing Directors.

“Chapter 11 Cases” means the cases commenced under the Bankruptcy Code by the
Borrowers on or before the Petition Date.

 

3



--------------------------------------------------------------------------------

“Chattel Paper” has the meaning specified therefor in Section 7.1.

“Classified Material” has the meaning specified therefor in Section 16.20.

“Closing Date” means the date on which each DIP Lender sends Administrative
Borrower a written notice that each of the conditions precedent set forth in
Section 3.1 either has been satisfied or has been waived.

“Collateral” has the meaning specified therefor in Section 7.1.

“Collections” means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds) of Borrowers.

“Commercial Tort Claim” has the meaning specified therefor in Section 7.1.

“Committee” has the meaning specified therefor in Section 7.3.

“Continuing Director” means (a) any member of the Board of Directors who was a
director (or comparable manager) of Parent on the Closing Date, and (b) any
individual who becomes a member of the Board of Directors after the Closing Date
if such individual was appointed or nominated for election to the Board of
Directors by a majority of the Continuing Directors, but excluding any such
individual originally proposed for election in opposition to the Board of
Directors in office at the Closing Date in an actual or threatened election
contest relating to the election of the directors (or comparable managers) of
Parent and whose initial assumption of office resulted from such contest or the
settlement thereof.

“Copyright” has the meaning specified therefor in Section 7.1.

“Copyright Security Agreement” means each Copyright Security Agreement among
Borrowers, or any of them, and the DIP Lenders, in form and substance
satisfactory to the DIP Lenders, pursuant to which Borrowers have granted to the
DIP Lenders a security interest in all their respective Copyrights.

“Daily Balance” means, as of any date of determination and with respect to any
Obligation, the amount of such Obligation owed at the end of such day.

“Default” means an event, condition, or default that, with the giving of notice,
the passage of time, or both, would be an Event of Default.

“Defaulting DIP Lender” means any DIP Lender that fails to make any Term Loan
(or other extension of credit) that it is required to make hereunder on the date
that it is required to do so hereunder.

“Defaulting DIP Lender Rate” means (a) for the first 3 days from and after the
date the relevant payment is due, the Base Rate, and (b) thereafter, the
interest rate then applicable to the Term Loan, inclusive of the margin
applicable thereto described in Section 2.6(a).

“Department of Labor” means the United States Department of Labor.

“Deposit Account” means any deposit account (as that term is defined in the
UCC).

 

4



--------------------------------------------------------------------------------

“Designated Account” means the Deposit Account of Administrative Borrower
identified on Schedule D-1.

“Designated Account Bank” has the meaning specified therefor in Schedule D-1.

“DIP Lender” and “DIP Lenders” have the respective meanings set forth in the
preamble to the DIP Loan Agreement, and shall include any other Person made a
party to the DIP Loan Agreement in accordance with the provisions of
Section 13.1.

“DIP Lender Expenses” means all (a) costs or expenses (including taxes, and
insurance premiums) required to be paid by a Borrower under any of the Loan
Documents that are paid, advanced, or incurred by the DIP Lenders, (b) fees or
charges reasonably paid or incurred by any DIP Lender in connection with the DIP
Lenders’ transactions with Borrowers, including, fees or charges for
photocopying, notarization, couriers and messengers, telecommunication, public
record searches (including tax lien, litigation, and UCC searches and including
searches with the patent and trademark office, the copyright office, or the
department of motor vehicles), filing, recording, publication and appraisal
(including periodic collateral appraisals or business valuations), including the
cost of real estate surveys, real estate title policies and endorsements, and
environmental audits, in each case to the extent of the fees and charges (and up
to the amount of any limitation) authorized in the DIP Loan Agreement, (c) costs
and expenses incurred by any DIP Lender in the disbursement of funds to or for
the account of Borrowers or other DIP Lenders (by wire transfer or otherwise),
(d) charges paid or incurred by any DIP Lender resulting from the dishonor of
checks, (e) reasonable costs and expenses paid or incurred by the DIP Lenders to
correct any default or enforce any provision of the Loan Documents, or in
gaining possession of, maintaining, handling, preserving, storing, shipping,
selling, preparing for sale, or advertising to sell the Collateral, or any
portion thereof, irrespective of whether a sale is consummated, (f) audit fees
and expenses of any DIP Lender related to any inspections or audits to the
extent of the fees and charges (and up to the amount of any limitation)
authorized in the DIP Loan Agreement, (g) reasonable costs and expenses of third
party claims or any other suit paid or incurred by the DIP Lenders in enforcing
or defending the Loan Documents or in connection with the transactions
contemplated by the Loan Documents or the DIP Lenders’ relationship with any
Borrower arising under the Loan Documents, (h) each DIP Lender’s reasonable
costs and expenses (including attorneys fees) incurred in advising, structuring,
drafting, reviewing, administering, syndicating, or amending the Loan Documents
or the Chapter 11 Cases, and (i) each DIP Lender’s reasonable costs and expenses
(including reasonable attorneys, accountants, consultants, and other advisors
fees and expenses) incurred in terminating, enforcing (including reasonable fees
and expenses of attorneys, accountants, consultants, and other advisors incurred
in connection with the Chapter 11 Cases or defending the Loan Documents,
irrespective of whether suit is brought, or in taking any Remedial Action
concerning the Collateral.

“DIP Lender-Related Person” means, with respect to any DIP Lender, such DIP
Lender, together with such DIP Lender’s Affiliates, officers, directors,
members, employees, attorneys, advisors, representatives and agents.

“DIP Lenders’ Accounts” means, collectively, the Deposit Account of each DIP
Lender identified on Schedule D-2 (as such schedule shall be amended from time
to time).

“DIP Lenders’ Liens” means the Liens granted by Borrowers or their Subsidiaries
to the DIP Lenders under the Loan Documents.

 

5



--------------------------------------------------------------------------------

“Disclosure Statement” means the disclosure statement, as amended, modified or
supplemented from time to time with the prior consent of the Ad Hoc Committee,
in connection with the Reorganization Plan.

“Disposition” means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers or
otherwise disposes of any property or assets (whether now owned or hereafter
acquired) to any other Person, in each case, whether or not the consideration
therefor consists of cash, securities or other assets owned by the acquiring
Person.

“Dollars” or “$” means United States dollars.

“Domestic Subsidiary” means any Subsidiary of a Borrower which is not a Foreign
Subsidiary.

“DSS” means the United States Defense Security Service.

“Eligible Transferee” means (a) a commercial bank organized under the laws of
the United States, or any state thereof, and having total assets in excess of
$250,000,000, (b) a commercial bank organized under the laws of any other
country which is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and which has total
assets in excess of $250,000,000, provided that such bank is acting through a
branch or agency located in the United States, (c) a finance company (other than
an entity which is an Affiliate of IBM, Sun Microsystems, Hewlett Packard, Dell,
Inc., or Apple Computer, Inc.), insurance company, or other financial
institution or fund that is engaged in making, purchasing, or otherwise
investing in commercial loans in the ordinary course of its business and having
(together with its Affiliates and Related Funds) total assets in excess of
$250,000,000, (d) any DIP Lender or any Affiliate (other than individuals) of a
DIP Lender and any DIP Lender’s Related Funds, and (e) during the continuation
of an Event of Default, any other Person approved by the Required DIP Lenders.

“Environmental Actions” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other communication from any Governmental
Authority, or any third party involving violations of Environmental Laws or
releases of Hazardous Materials (a) from any assets, properties, or businesses
of any Borrower or any of their predecessors in interest, (b) from any assets,
properties, or businesses of any Subsidiary of a Borrower (or any predecessor in
interest of such Subsidiary) material to the business of Borrowers and their
Subsidiaries, taken as a whole, (c) from adjoining properties or businesses, or
(d) from or onto any facilities which received Hazardous Materials generated by
any Borrower, any Subsidiary of a Borrower or any of their predecessors in
interest.

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree or judgment, in each case, to the extent binding on any
Borrower or any Subsidiary of a Borrower, relating to the environment, the
effect of the environment on employee health, or Hazardous Materials, in each
case as amended from time to time.

 

6



--------------------------------------------------------------------------------

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, punitive damages, consequential damages, treble damages, costs and
expenses (including all reasonable fees, disbursements and expenses of counsel,
experts, or consultants, and costs of investigation and feasibility studies),
fines, penalties, sanctions, and interest incurred as a result of any claim or
demand, or Remedial Action required, by any Governmental Authority or any third
party, and which relate to any Environmental Action.

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

“Equipment” means equipment (as that term is defined in the UCC).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute thereto.

“ERISA Affiliate” means (a) any Person subject to ERISA whose employees are
treated as employed by the same employer as the employees of a Borrower or a
Subsidiary of a Borrower under IRC Section 414(b), (b) any trade or business
subject to ERISA whose employees are treated as employed by the same employer as
the employees of a Borrower or a Subsidiary of a Borrower under IRC
Section 414(c), (c) solely for purposes of Section 302 of ERISA and Section 412
of the IRC, any organization subject to ERISA that is a member of an affiliated
service group of which a Borrower or a Subsidiary of a Borrower is a member
under IRC Section 414(m), or (d) solely for purposes of Section 302 of ERISA and
Section 412 of the IRC, any Person subject to ERISA that is a party to an
arrangement with a Borrower or a Subsidiary of a Borrower and whose employees
are aggregated with the employees of a Borrower or a Subsidiary of a Borrower
under IRC Section 414(o).

“ERISA Event” means (a) a Reportable Event with respect to any Benefit Plan or
Multiemployer Plan, (b) the withdrawal of Borrower or ERISA Affiliates from a
Benefit Plan during a Plan year in which it was a “substantial employer” (as
defined in Section 4001(a)(2) of ERISA), (c) the providing of notice of intent
to terminate a Benefit Plan in a distress termination (as described in
Section 4041(c) of ERISA), (d) the institution by the PBGC of proceedings to
terminate a Benefit Plan or Multiemployer Plan, (e) any event or condition
(i) that provides a basis under Section 4042(a)(1), (2), or (3) of ERISA for the
termination of, or the appointment of a trustee to administer, any Benefit Plan
or Multiemployer Plan, or (ii) that may result in termination of a Multiemployer
Plan pursuant to Section 4041A of ERISA, (f) the partial or complete withdrawal
within the meaning of Sections 4203 and 4205 of ERISA, of Borrower or ERISA
Affiliates from a Multiemployer Plan, or (g) providing any security to any plan
under Section 401(a)(29) of the IRC by Borrower or its Subsidiaries or any of
their ERISA Affiliates.

“Event of Default” has the meaning specified therefor in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as in effect from time
to time.

“Excluded Property” means 34% of the stock of any Foreign Subsidiary owned by a
Borrower.

“Extraordinary Receipts” means any Collections received by any Borrower or any
of their Subsidiaries not in the ordinary course of business (and not consisting
of proceeds

 

7



--------------------------------------------------------------------------------

described in Section 2.4(c)(ii) hereof), including, (a) pension plan reversions,
(b) proceeds of insurance (including proceeds of the key man life insurance
policies), (c) judgments, proceeds of settlements or other consideration of any
kind in connection with any cause of action, (d) condemnation awards (and
payments in lieu thereof), (e) indemnity payments and (f) any purchase price
adjustment received in connection with any purchase agreement.

“Fee Letter” means that certain fee letter among Borrowers and the DIP Lenders,
in form and substance satisfactory to the DIP Lenders.

“Final Order” shall mean the order or judgment of the Bankruptcy Court as
entered on the docket of the Clerk of the Bankruptcy Court approving this DIP
Loan Agreement, the other Loan Documents and authorizing the incurrence by any
of the Borrowers of permanent post-petition secured and super-priority
Indebtedness in accordance with this DIP Loan Agreement, permitting the use of
cash collateral, which order or judgment is in effect and not stayed, and as to
which the time to appeal, petition for certiorari, or move for reargument or
rehearing has expired and as to which no appeal, petition for certiorari, or
other proceeding for reargument or rehearing shall then be pending or as to
which any right to appeal, petition for certiorari, reargue or rehear shall have
been waived, or if an appeal, reargument, petition for certiorari or rehearing
thereof has been sought, the order or judgment of the Bankruptcy Court shall
have been affirmed by the highest court to which the order was appealed, form
which the reargument or rehearing was sought, or certiorari has been denied, and
the time to take any further appeal, petition for certiorari or more for
reargument or rehearing shall have expired.

“Foreign Subsidiary” means any Subsidiary of a Borrower which is organized under
the laws of a jurisdiction other than the United States of America or any state
or Governmental Authority thereof.

“Funding Date” means the date on which a Borrowing occurs.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States, consistently applied.

“General Intangibles” means general intangibles (as that term is defined in the
UCC and, in any event, including, without limitation, payment intangibles,
contract rights, rights to payment, rights arising under common law, statutes,
or regulations, choses or things in action, goodwill (including the goodwill
associated with any Trademark, Patent, or Copyright), Patents, Trademarks,
Copyrights, URLs and domain names, industrial designs, other industrial or
intellectual property or rights therein or applications therefor, whether under
license or otherwise, programs, programming materials, blueprints, drawings,
purchase orders, customer lists, monies due or recoverable from pension funds,
route lists, rights to payment and other rights under any royalty or licensing
agreements, including intellectual property licenses, infringement claims,
computer programs, information contained on computer disks or tapes, software,
literature, reports, catalogs, pension plan refunds, pension plan refund claims,
insurance premium rebates, tax refunds, and tax refund claims, uncertificated
securities, and any other personal property other than commercial tort claims,
money, Accounts, Chattel Paper, Deposit Accounts, goods, Investment Related
Property, Negotiable Collateral, and oil, gas, or other minerals before
extraction).

“Governing Documents” means, with respect to any Person, the certificate or
articles of incorporation, by-laws, or other organizational documents of such
Person.

 

8



--------------------------------------------------------------------------------

“Governmental Authority” means any federal, state, local, or other governmental
or administrative body, instrumentality, board, department, or agency or any
court, tribunal, administrative hearing body, arbitration panel, commission, or
other similar dispute-resolving panel or body.

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity,” (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

“Hedge Agreement” means any and all agreements, or documents now existing or
hereafter entered into by Administrative Borrower or any of its Subsidiaries
that provide for an interest rate, credit, commodity or equity swap, cap, floor,
collar, forward foreign exchange transaction, currency swap, cross currency rate
swap, currency option, or any combination of, or option with respect to, these
or similar transactions, for the purpose of hedging Administrative Borrower’s or
any of its Subsidiaries’ exposure to fluctuations in interest or exchange rates,
loan, credit exchange, security or currency valuations or commodity prices.

“Holdout DIP Lender” has the meaning specified therefor in Section 15.2(a).

“Inactive Subsidiaries” means the Domestic Subsidiaries listed on Schedule I-1.

“Indebtedness” means (a) all obligations for borrowed money, (b) all obligations
evidenced by bonds, debentures, notes, or other similar instruments and all
reimbursement or other obligations in respect of letters of credit, bankers
acceptances, interest rate swaps, or other financial products, (c) all
obligations as a lessee under Capital Leases, (d) all obligations or liabilities
of others secured by a Lien on any asset of such Person, irrespective of whether
such obligation or liability is assumed, (e) all obligations to pay the deferred
purchase price of assets (other than trade debt incurred in the ordinary course
of business and repayable in accordance with customary trade practices), (f) all
obligations owing under Hedge Agreements and (g) any obligation guaranteeing or
intended to guarantee (whether directly or indirectly guaranteed, endorsed,
co-made, discounted, or sold with recourse) any obligation of any other Person
that constitutes Indebtedness under any of clauses (a) through (f) above.

“Indemnified Liabilities” has the meaning specified therefor in Section 11.3.

“Indemnified Person” has the meaning specified therefor in Section 11.3.

“Individual DIP Lender Term Loan Exposure” means, for a particular DIP Lender,
as of any date of determination, the sum of (a) the outstanding principal amount
of such DIP Lender’s portion of the Term Loan and (b) such DIP Lender’s
remaining Term Loan Commitment for which Borrowings under Section 2.2 have not
been made.

 

9



--------------------------------------------------------------------------------

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of the Bankruptcy Code or under any other state or federal
bankruptcy or insolvency law, assignments for the benefit of creditors, formal
or informal moratoria, compositions, extensions generally with creditors, or
proceedings seeking reorganization, arrangement, or other similar relief.

“Intellectual Property Collateral” has the meaning specified therefor in
Section 7.1.

“Intellectual Property Security Agreement” means an intellectual property
security agreement, in form and substance satisfactory to the DIP Lenders,
executed and delivered by Borrowers to the DIP Lenders.

“Interest Expense” means, for any period, the aggregate of the interest expense
of Parent and its Subsidiaries for such period, determined on a consolidated
basis in accordance with GAAP.

“Interim Order” shall mean the order or judgment of the Bankruptcy Court as
entered on the docket of the Clerk of the Bankruptcy Court with respect to the
Borrowers in the form of Exhibit I-1 hereto approving this DIP Loan Agreement,
the other Loan Documents and (a) authorizing the incurrence by the Borrowers of
interim post-petition secured and super-priority Indebtedness in accordance with
this DIP Loan Agreement, (b) authorizing the use of the Pre-Petition Senior
Lenders’ Cash Collateral and (c) authorizing the grant of adequate protection to
the Pre-Petition Secured Notes Lenders and the 11.75% Secured Notes Lenders.

“Inventory” means inventory (as that term is defined in the UCC).

“Investment” means, with respect to any Person, any investment by such Person in
any other Person (including Affiliates) in the form of loans, guarantees,
advances, or capital contributions (excluding (a) commission, travel, relocation
and similar advances to officers and employees of such Person made in the
ordinary course of business, and (b) bona fide Accounts arising in the ordinary
course of business consistent with past practice), purchases or other
acquisitions of Indebtedness, Stock, or all or substantially all of the assets
of such other Person (or of any division or business line of such other Person),
and any other items that are or would be classified as investments on a balance
sheet prepared in accordance with GAAP.

“Investment Related Property” means (i) investment property (as that term is
defined in the UCC), and (ii) all of the following regardless of whether
classified as investment property under the UCC: all Pledged Interests, Pledged
Operating Agreements and Pledged Partnership Agreements.

“IRC” means the Internal Revenue Code of 1986, as in effect from time to time.

“IRS” means the Internal Revenue Service.

“Lien” means any interest in an asset securing an obligation owed to, or a claim
by, any Person other than the owner of the asset, irrespective of whether
(a) such interest is based on the common law, statute, or contract, (b) such
interest is recorded or perfected, and (c) such interest is contingent upon the
occurrence of some future event or events or the existence of some future
circumstance or circumstances. Without limiting the generality of the foregoing,
the term “Lien” includes the lien or security interest arising from a mortgage,
deed of trust, encumbrance, pledge,

 

10



--------------------------------------------------------------------------------

hypothecation, assignment, deposit arrangement, security agreement, conditional
sale or trust receipt, or from a lease, consignment, or bailment for security
purposes and also includes reservations, exceptions, encroachments, easements,
rights-of-way, covenants, conditions, restrictions, leases, and other title
exceptions and encumbrances affecting Real Property.

“Loan Account” has the meaning specified therefor in Section 2.10.

“Loan Documents” means this DIP Loan Agreement, the Copyright Security
Agreement, the Fee Letter, the Patent Security Agreement, the Trademark Security
Agreement, the Intellectual Property Security Agreement, any note or notes
executed by a Borrower in connection with the DIP Loan Agreement and payable to
a member of the DIP Lenders, any other agreement entered into, now or in the
future, by any Borrower and the DIP Lenders in connection with the DIP Loan
Agreement and, upon entry, the Interim Order and the Final Order.

“Material Adverse Change” means (a) a material adverse change in the business,
prospects, operations, results of operations, assets, liabilities or condition
(financial or otherwise) of the Borrowers, taken as a whole, based on
information provided by the Borrowers to the DIP Lenders since March 31, 2006,
(b) a material impairment of a Borrower’s ability to perform its obligations
under the Loan Documents to which it is a party or of the DIP Lenders’ ability
to enforce the Obligations or realize upon the Collateral, or (c) a material
impairment of the enforceability or priority of the DIP Lenders’ Liens with
respect to the Collateral as a result of an action or failure to act on the part
of a Borrower or a Subsidiary of a Borrower.

“Material Foreign Subsidiary” means any Foreign Subsidiary whose assets or
business are material to the Foreign Subsidiaries, taken as a whole.

“Maturity Date” has the meaning specified therefor in Section 3.3.

“Multiemployer Plan” means a “multiemployer plan” (as defined in Section 3(37)
of ERISA) to which Borrower or any ERISA Affiliate is making, is obligated to
make, has made or has been obligated to make, contributions on behalf of
participants who are or were employed by any of them, other than a plan
described in Section 4(b)(4) of ERISA.

“Negotiable Collateral” has the meaning specified therefor in Section 7.1.

“Net Cash Proceeds” means, with respect to any sale or disposition by any Person
or any Subsidiary thereof of property or assets, the amount of Collections
received (directly or indirectly) from time to time (whether as initial
consideration or through the payment of deferred consideration) by or on behalf
of such Person or such Subsidiary, in connection therewith after deducting
therefrom only (i) the amount of any Indebtedness secured by any Permitted Lien
on any asset (other than (A) Indebtedness owing to any DIP Lender under this DIP
Loan Agreement or the other Loan Documents and (B) Indebtedness assumed by the
purchaser of such asset) which is required to be, and is, repaid in connection
with such disposition, (ii) reasonable expenses related thereto incurred by such
Person or such Subsidiary in connection therewith, and (iii) taxes paid or
payable to any taxing authorities by such Person or such Subsidiary in
connection therewith, in each case to the extent, but only to the extent, that
the amounts so deducted are, at the time of receipt of such cash, actually paid
or payable to a Person that is not an Affiliate and are properly attributable to
such transaction.

 

11



--------------------------------------------------------------------------------

“Obligations” means all loans (including the Term Loan), debts, principal,
interest, contingent reimbursement obligations with respect to premiums,
liabilities (including all amounts charged to Borrowers’ Loan Account pursuant
hereto), obligations (including indemnification obligations), fees (including
the fees provided for in the Fee Letter), charges, costs, DIP Lender Expenses,
lease payments, guaranties, covenants, and duties of any kind and description
owing by Borrowers to the DIP Lenders pursuant to or evidenced by the Loan
Documents and irrespective of whether for the payment of money, whether direct
or indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all interest not paid when due and all DIP
Lender Expenses that Borrowers are required to pay or reimburse by the Loan
Documents, by law, or otherwise. Any reference in the DIP Loan Agreement or in
the other Loan Documents to the Obligations shall include all or any portion
thereof and any extensions, modifications, renewals, or alterations thereof,
both prior and subsequent to any Insolvency Proceeding.

“Originating DIP Lender” has the meaning specified therefor in Section 14.1(f).

“Parent” has the meaning specified therefor in the preamble to the DIP Loan
Agreement.

“Participant” has the meaning specified therefor in Section 14.1(f).

“Participant Register” has the meaning specified therefor in Section 14.1(k).

“Patent” has the meaning specified therefor in Section 7.1.

“Patent Security Agreement” means each Patent Security Agreement among
Borrowers, or any of them, and the DIP Lenders, in form and substance
satisfactory to the DIP Lenders, pursuant to which Borrowers have granted to the
DIP Lenders a security interest in all their respective Patents.

“PBGC” means Pension Benefit Guaranty Corporation as defined in Title IV of
ERISA, or any successor entity.

“Permitted Discretion” means a determination made honestly in fact and in the
exercise of reasonable (from the perspective of a secured debtor-in-possession
lender) business judgment.

“Permitted Dispositions” means (a) sales or other dispositions of Equipment,
Inventory and other fixed assets (other than Real Property Collateral) that are
substantially worn, damaged, or obsolete in the ordinary course of business,
(b) sales of Inventory to buyers in the ordinary course of business, (c) the use
or transfer of money or Cash Equivalents in a manner that is not prohibited by
the terms of the DIP Loan Agreement or the other Loan Documents, (d) the
licensing, on a non-exclusive basis, of patents, trademarks, copyrights, and
other intellectual property rights in the ordinary course of business, (e) the
lease or sublease (in a Borrower’s or a Subsidiary’s capacity as lessor or
sublessor, as the case may be) of real property in the ordinary course of
business or that, in the discretion of the Board of Directors, is necessary and
appropriate in its business judgment, (f) sales and other dispositions of assets
provided for and disclosed in the Agreed Budget and (g) sales or other
dispositions of assets of Foreign Subsidiaries in an aggregate amount of up to
$250,000 over the term of this DIP Loan Agreement.

“Permitted Investments” means (a) Investments in cash and Cash Equivalents, (b)

 

12



--------------------------------------------------------------------------------

Investments in negotiable instruments for collection, (c) advances made in
connection with purchases of goods or services in the ordinary course of
business, (d) Investments received in settlement of amounts due to a Borrower or
its Subsidiaries effected in the ordinary course of business or owing to a
Borrower or its Subsidiaries as a result of Insolvency Proceedings involving an
Account Debtor or upon the foreclosure or enforcement of any Lien in favor of a
Borrower or its Subsidiaries, (e) Investments by any Foreign Subsidiary in a
Parent or Domestic Subsidiary, (f) Investments by any Foreign Subsidiary in
another Foreign Subsidiary, (g) Investments by any Borrower in another Borrower,
(h) intercompany Investments (other than Investments described in clauses (e),
(f), and (g) above), so long as the aggregate outstanding amount of such
Investments does not exceed $5,000,000 at any time and such Investment is repaid
to one or more Borrowers within 5 Business Days,(i) [INTENTIONALLY OMITTED] and
(j) Investments provided for and disclosed in the Agreed Budget; provided,
however, that no Permitted Investments described in clauses (h) through
(j) hereof may be made if immediately prior to making any such Permitted
Investment, or after giving effect thereto there shall exist an Event of Default
which is continuing.

“Permitted Liens” means (a) Liens held by the DIP Lenders to secure the
Obligations, (b) Liens for unpaid taxes, assessments, or other governmental
charges or levies that either (i) are not yet delinquent, or (ii) do not
constitute an Event of Default hereunder and are the subject of Permitted
Protests, (c) judgment Liens that do not constitute an Event of Default under
Section 7.7 of the DIP Loan Agreement, (d) Liens set forth on Schedule P-1,
(e) the interests of lessors under operating leases, (f) purchase money Liens or
the interests of lessors under Capital Leases to the extent that such Liens or
interests secure Permitted Purchase Money Indebtedness and so long as such Lien
attaches only to the asset purchased or acquired and the proceeds thereof,
(g) Liens arising by operation of law in favor of warehousemen, landlords,
carriers, mechanics, materialmen, laborers, or suppliers, incurred in the
ordinary course of Borrowers’ business and not in connection with the borrowing
of money, and which Liens either (i) are for sums not yet delinquent, or
(ii) are the subject of Permitted Protests, (h) Liens on amounts deposited in
connection with obtaining worker’s compensation or other unemployment insurance,
(i) Liens on amounts deposited in connection with the making or entering into of
bids, tenders, or leases in the ordinary course of business and not in
connection with the borrowing of money, (j) Liens on amounts deposited as
security for surety or appeal bonds in connection with obtaining such bonds in
the ordinary course of business, (k) with respect to any Real Property,
easements, rights of way, and zoning restrictions that do not materially
interfere with or impair the use or operation thereof, (l) Liens in favor of the
Trustee securing the Indebtedness issued, as of the Petition Date, under the
Pre-Petition Indentures and (m) Liens held by the Pre-Petition Agent on behalf
of the Pre-Petition Senior Lenders pursuant to the Pre-Petition Senior Loan
Documents (n) Liens pursuant to the Interim Order and the Final Order.

“Permitted Protest” means the right of Administrative Borrower or any of its
Subsidiaries to protest any Lien (other than any Lien that secures the
Obligations), taxes (other than payroll taxes or taxes that are the subject of a
United States federal tax lien), or rental payment, provided that (a) a reserve
with respect to such obligation is established on a Borrower’s or any of its
Subsidiaries’ books and records in such amount as is required under GAAP,
(b) any such protest is instituted promptly and prosecuted diligently by
Administrative Borrower or any of its Subsidiaries, as applicable, in good
faith, and (c) each DIP Lender is satisfied that, while any such protest is
pending, there will be no impairment of the enforceability, validity, or
priority of any of the DIP Lenders’ Liens.

 

13



--------------------------------------------------------------------------------

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Purchase Money Indebtedness incurred after the Closing Date in an aggregate
principal amount outstanding at any one time not in excess of $1,000,000.

“Person” means natural persons, corporations, limited liability companies,
limited partnerships, general partnerships, limited liability partnerships,
joint ventures, trusts, land trusts, business trusts, or other organizations,
irrespective of whether they are legal entities, and governments and agencies
and political subdivisions thereof.

“Petition Date” has the meaning specified therefor in the Introductory
Statement.

“Plan” means any employee benefit plan, program, or arrangement maintained or
contributed to by Borrower or with respect to which it may incur liability.

“Plan Term Sheet” means that certain Plan Term Sheet, dated May 5, 2006, and
attached hereto as Exhibit P-1.

“Pledged Companies” means, each Person listed on Schedule P-3 hereto as a
“Pledged Company,” together with each other Person, all or a portion of whose
Stock, is acquired or otherwise owned by a Borrower after the Closing Date.

“Pledged Interests” means all of each Borrower’s right, title and interest in
and to all of the Stock now or hereafter owned by such Borrower, regardless of
class or designation (other than Excluded Property), including, without
limitation, in each of the Pledged Companies, and all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto,
including, without limitation, any certificates representing the Stock, the
right to request after the occurrence and during the continuation of an Event of
Default that such Stock be registered in the name of the DIP Lenders, any DIP
Lender or any of their nominees, the right to receive any certificates
representing any of the Stock and the right to require that such certificates be
delivered to the DIP Lenders together with undated powers or assignments of
investment securities with respect thereto, duly endorsed in blank by such
Borrower, all warrants, options, share appreciation rights and other rights,
contractual or otherwise, in respect thereof and of all dividends, distributions
of income, profits, surplus, or other compensation by way of income or
liquidating distributions, in cash or in kind, and cash, instruments, and other
property from time to time received, receivable, or otherwise distributed in
respect of or in addition to, in substitution of, on account of, or in exchange
for any or all of the foregoing; provided, however, that the foregoing shall be
subject only to (i) such valid and enforceable liens of record as of the date of
the commencement of the Chapter 11 Cases as are listed on Schedule P-2, (ii) the
liens and replacement liens granted to the Pre-Petition Senior Lenders and
(iii) the Carve-Out.

“Pledged Operating Agreements” means all of each Borrower’s rights, powers, and
remedies under the limited liability company operating agreements of the Pledged
Companies that are limited liability companies.

“Pledged Partnership Agreements” means all of each Borrower’s rights, powers,
and remedies under the partnership agreements of each of the Pledged Companies
that are partnerships.

“Pre-Petition Agent” has the meaning specified therefor in the Introductory
Statement.

 

14



--------------------------------------------------------------------------------

“Pre-Petition Credit Facility” has the meaning specified therefor in the
Introductory Statement.

“Pre-Petition Indebtedness” means Indebtedness of any Borrower or its
Subsidiaries immediately prior to the Petition Date.

“Pre-Petition Indenture” has the meaning specified therefor in the Introductory
Statement.

“Pre-Petition Secured Notes Lenders” shall mean, collectively, the several
financial institutions and other entities from time to time holders of the 6.50%
Secured Notes.

“Pre-Petition Secured Notes Loan Documents” shall mean the 6.50% Notes Indenture
and any other agreement, contract or instrument entered into by any Borrower and
the Pre-Petition Secured Notes Lenders in connection with the 6.50% Notes
Indenture.

“Pre-Petition Secured Notes Obligations” shall mean all loans, advances, debts,
liabilities and obligations for monetary amounts (whether or not such amounts
are liquidated or determinable) owing by the Borrowers prior to the Petition
Date, and all covenants and duties regarding such amounts, of any kind or
nature, present or future, whether or not evidenced by a note, agreement or
other instrument, in each case to the extent arising under any of the
Pre-Petition Secured Notes Loan Documents. This term includes, without
limitation, all interest, charges, expenses, attorney’s fees and any other sum
chargeable or payable under any of the Pre-Petition Secured Notes Loan
Documents.

“Pre-Petition Senior Lenders” has the meaning specified therefor in the
Introductory Statement.

“Pre-Petition Senior Loan Documents” means the Pre-Petition Credit Facility and
any other agreement, contract or instrument entered into by any Borrower and the
Pre-Petition Senior Lenders in connection with the Senior Credit Agreement.

“Primed Assets” shall mean all property and interests in property and proceeds
thereof now owned or hereafter acquired in or upon which a Lien has been granted
to the Trustee under any of the Pre-Petition Secured Notes Loan Documents or the
11.75% Secured Notes Documents.

“Proceeds” has the meaning specified therefor in Section 7.1.

“Pro Rata Share” means:

(a) with respect to a DIP Lender’s obligation to make the Term Loan and right to
receive payments of interest, fees, and principal with respect thereto, the
percentage obtained by dividing (x) such DIP Lender’s Individual DIP Lender Term
Loan Exposure, by (y) the Aggregate Term Loan Exposure, and

(b) with respect to all other matters as to a particular DIP Lender (including
the indemnification obligations arising under Section 15.7), the percentage
obtained by dividing (A) the outstanding principal amount of such DIP Lender’s
Individual DIP Lender Term Loan Exposure by (B) the principal amount of the
Aggregate Term Loan Exposure.

 

15



--------------------------------------------------------------------------------

“Purchase Money Indebtedness” means Indebtedness (other than the Obligations,
but including Capitalized Lease Obligations), incurred at the time of, or within
20 days after, the acquisition of any fixed assets for the purpose of financing
all or any part of the acquisition cost thereof.

“Qualified Affiliate” is an Affiliate that is exempt from United States
withholding taxes in respect of interest paid or accrued on the Obligations.

“Qualified Related Fund” is a Related Fund that is exempt from United States
withholding taxes in respect of interest paid or accrued on the Obligations.

“Real Property” means the Real Property Collateral or any real property
hereafter acquired by any Borrower and the improvements thereto.

“Real Property Collateral” means the Real Property identified on Schedule R-1.

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Register” has the meaning specified therefor in Section 14.1(i).

“Registered Loan” means a loan recorded on the Register (or Related Party
Register) pursuant to Section 14.1(i).

“Registered Note” has the meaning specified therefor in Section 2.16.

“Related Fund” means a fund or account managed by a DIP Lender or an Affiliate
of a DIP Lender or its investment manager.

“Related Party Register” has the meaning specified therefor in Section 14.1(i).

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (d) conduct any other
actions with respect to Hazardous Materials authorized by Environmental Laws.

“Reorganization Plan” means the joint chapter 11 reorganization plan agreed to
by the Borrowers, the Ad Hoc Committee and the DIP Lenders prior to the Petition
Date, in form and substance substantially in accordance with and pursuant to the
terms of the Plan Term Sheet, as amended, modified or supplemented from time to
time with the prior consent of the Ad Hoc Committee and the DIP Lenders.

“Replacement DIP Lender” has the meaning specified therefor in Section 15.2(a).

“Report” has the meaning specified therefor in Section 16.17.

“Reportable Event” means any of the events described in Section 4043(c) of ERISA
or the regulations thereunder other than a Reportable Event as to which the
provision of 30 days notice to the PBGC is waived under applicable regulations.

 

16



--------------------------------------------------------------------------------

“Required DIP Lenders” means, at any time, DIP Lenders whose Pro Rata Share
aggregate 50.1% or more as determined pursuant to clause (a) of the definition
of “Pro Rata Share.”

“Retiree Health Plan” means an “employee welfare benefit plan” within the
meaning of Section 3(1) of ERISA that provides benefits to individuals after
termination of their employment, other than as required by Section 601 of ERISA.

“Scheduled Intellectual Property Collateral” has the meaning set forth in
Section 4.15.

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

“Securities Account” means a securities account (as that term is defined in the
UCC).

“Security Interest” has the meaning specified therefor in Section 7.1.

“Security Clearance” has the meaning specified therefor in Section 16.20.

“Stock” means all shares, options, warrants, interests, participations, or other
equivalents (regardless of how designated) of or in a Person, whether voting or
nonvoting, including common stock, preferred stock, or any other “equity
security” (as such term is defined in Rule 3a11-1 of the General Rules and
Regulations promulgated by the SEC under the Exchange Act).

“Subsidiary” of a Person means a corporation, partnership, limited liability
company, or other entity in which that Person directly or indirectly owns or
controls the shares of Stock having ordinary voting power to elect a majority of
the board of directors (or appoint other comparable managers) of such
corporation, partnership, limited liability company, or other entity.

“Super-Priority Claims” has the meaning specified therefor in Section 7.4.

“Supporting Obligations” has the meaning specified therefor in Section 7.1.

“Taxes” has the meaning specified therefor in Section 16.11.

“Term Loan” has the meaning specified therefor in Section 2.2.

“Term Loan Availability Date” has the meaning specified therefor in Section 2.2.

“Term Loan Commitment” or “Commitment” means, with respect to each DIP Lender,
its Term Loan Commitment, and, with respect to all DIP Lenders, their Term Loan
Commitments, in each case on and after the Term Loan Availability Dates set
forth in Section 2.2 and as such Dollar amounts are set forth beside such DIP
Lender’s name under the applicable heading on Schedule C-1 or in the Assignment
and Acceptance pursuant to which such DIP Lender became a DIP Lender hereunder,
as such amounts shall be reduced by any portion of the Term Loan made by such
DIP Lender or DIP Lenders, as applicable, and as such amounts may be reduced or
increased from time to time pursuant to assignments made in accordance with the
provisions of Section 13.1.

 

17



--------------------------------------------------------------------------------

“Threshold Equipment” means, as of the date of determination, no less than 80%
of Borrowers’ Equipment, as measured by book value, other than demonstration
systems.

“Threshold Inventory” means, as of the date of determination, no less than 80%
of Borrowers’ Inventory, as measured by book value, other than demonstration
systems.

“Tier 3 or 4 Country” means any country designated by the U.S. Federal Export
Administration Regulations (Sections 740.7(c) and 740.7(d)) as a Tier 3 or 4
country.

“Trademark” has the meaning specified therefor in Section 7.1.

“Trademark Security Agreement” means each Trademark Security Agreement among
Borrowers, or any of them, and the DIP Lenders, in form and substance
satisfactory to the DIP Lenders, pursuant to which Borrowers have granted to the
DIP Lenders, a security interest in all their respective Trademarks.

“Trustee” means U.S. Bank National Association, a national banking association
organized and existing under the laws of the United States of America.

“UCC” means the New York Uniform Commercial Code, as in effect from time to
time.

“United States” means the United States of America.

“URL” means “uniform recourse locator,” an internet web address.

“Voidable Transfer” has the meaning specified therefor in Section 17.6.

 

18



--------------------------------------------------------------------------------

Schedule 3.1

The obligation of each DIP Lender to make its initial extension of credit
provided for in the DIP Loan Agreement is subject to the fulfillment, to the
satisfaction of each DIP Lender (the making of such initial extension of credit
by any DIP Lender being conclusively deemed to be its satisfaction or waiver of
the following), of each of the following conditions precedent:

(a) the Closing Date shall occur on or before May 12, 2006;

(b) the DIP Lenders shall have received each of the following documents, in form
and substance satisfactory to the DIP Lenders, duly executed, and each such
document shall be in full force and effect;

(i) the Copyright Security Agreement,

(ii) a disbursement letter executed and delivered by Borrowers to the DIP
Lenders regarding the extensions of credit to be made on the Closing Date, the
form and substance of which is satisfactory to the DIP Lenders,

(iii) the Fee Letter,

(iv) the Intellectual Property Security Agreement,

(v) the Patent Security Agreement, and

(vi) the Trademark Security Agreement.

(c) the DIP Lenders shall have received a certificate from the Secretary of each
Borrower (i) attesting to the resolutions of such Borrower’s Board of Directors
authorizing its execution, delivery, and performance of this DIP Loan Agreement,
the other Loan Documents to which such Borrower is a party, the Plan Term Sheet,
and the filing of the Interim Order and the “First Day Orders”, (ii) authorizing
specific officers of such Borrower to execute the same, and (iii) attesting to
the incumbency and signatures of such specific officers of such Borrower;

(d) the DIP Lenders shall have received copies of each Borrower’s Governing
Documents, as amended, modified, or supplemented to the Closing Date, certified
by the Secretary of such Borrower;

(e) All DIP Lender Expenses fees and expenses required pursuant to the Loan
Documents to be paid to the DIP Lenders on or before the Closing Date shall have
been paid in full;

(f) the Borrowers and the DIP Lenders shall have agreed upon the Agreed Budget;

(g) All motions and other documents to be filed with and submitted to the
Bankruptcy Court in connection with the Loan Documents and the transactions
contemplated thereby (including, without limitation, the Interim Order
containing terms of adequate protection for the Pre-Petition Senior Lenders in
accordance Annex I of the Commitment Letter, dated as of May 5, 2006) and the
“first day” applications and motions and forms of orders shall be in form and
substance satisfactory to the DIP Lenders in their sole discretion;

 

1



--------------------------------------------------------------------------------

(h) Except for the filing of the Chapter 11 Cases, no Material Adverse Change
shall have occurred;

(i) the DIP Lenders shall have received, in form and substance reasonably
satisfactory to the DIP Lenders, all governmental and third party consents,
licenses and approvals necessary in connection with the Loan Documents and the
transactions contemplated thereby, and all such consents and approvals shall
remain in full force and effect; and

(j) all other documents and legal matters in connection with the transactions
contemplated by this DIP Loan Agreement shall have been delivered, executed, or
recorded and shall be in form and substance reasonably satisfactory to the DIP
Lenders.

 

2



--------------------------------------------------------------------------------

Schedule 5.3

Deliver to each DIP Lender each of the financial statements, reports, or other
items set forth set forth below at the following times in forms reasonably
satisfactory to each DIP Lender:

 

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one

of Parent’s fiscal quarters) after the end of each month

during each of Parent’s

fiscal years

  

(a)    an unaudited consolidated balance sheet, income statement and statement
of cash flow (cash flow only at fiscal quarter end), covering Parent’s and its
Subsidiaries’ operations during such period.

as soon as available, but in

any event within 90 days

after the end of each of

Parent’s fiscal years

  

(b)    consolidated financial statements of Parent and its Subsidiaries for each
such fiscal year, audited by independent certified public accountants reasonably
acceptable to the Required DIP Lenders and certified, without any qualifications
(including any (A) qualification or exception as to the scope of such audit or
(B) qualification which relates to the treatment or classification of any item
and which, as a condition to the removal of such qualification, would require an
adjustment to such item, the effect of which would be to cause any noncompliance
with the provisions of Section 6.16), by such accountants to have been prepared
in accordance with GAAP (such audited financial statements to include a balance
sheet, income statement, and statement of cash flow and, if prepared, such
accountants’ letter to management).

if and when filed by any

Borrower, within 5 days of

filing,

  

(c)    Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K
current reports,

 

(d)    any other filings made by any Borrower with the SEC, and

 

(e)    any other information that is provided by Parent to its shareholders
generally.

promptly, but in any event

within 5 days after a

Borrower has knowledge of

any event or condition that

constitutes a Default or an

Event of Default,

  

(f)     notice of such event or condition and a statement of the curative action
that Borrowers proposes to take with respect thereto.

 

1



--------------------------------------------------------------------------------

Promptly after the com-mencement thereof, but in any event within 5 days after
the service of process with respect thereto on any Borrower,   

(g)    notice of all investigations, actions, suits, litigation, claims or
proceedings (including, without limitation, Environmental Actions and labor
suits) brought by or against any Borrower, or any of its Subsidiaries before any
Governmental Authority which reasonably could be expected to result in a
Material Adverse Change,

 

(h)    any labor dispute to which any of the Borrowers or their Subsidiaries may
become a party and which has had or could reasonably be expected to have a
Material Adverse Change and the expiration of any labor contract to which it is
a party or by which it is bound, and

 

(i)     any other event or occurrence which could reasonably be expected to have
a Material Adverse Change.

upon the request of any DIP Lender,   

(j)     any other information reasonably requested relating to the financial
condition of Borrowers or their Subsidiaries, and

 

(k)    copies of Borrowers’ federal income tax returns, and any amendments
thereto, filed with the IRS.

 

2



--------------------------------------------------------------------------------

SCHEDULE C-1

COMMITMENTS

 

Lender

   Closing Date    May 12, 2006    May 19, 2006    May 26, 2006    Entry of the
Final Order    June 30, 2006    July 14, 2006    Total
Commitment

Quadrangle Master Funding Ltd.

   $ 4,714,286    $ 2,357,143    $ 2,357,143    $ 1,414,286    $ 15,085,713    $
4,714,286    $ 2,357,143    $ 33,000,000

Watershed Technology Holdings, LLC

   $ 4,142,857    $ 2,071,428    $ 2,071,428    $ 1,242,857    $ 13,257,143    $
4,142,857    $ 2,071,428    $ 29,000,000

Encore Fund, L.P.

   $ 1,142,857    $ 571,429    $ 571,429    $ 342,857    $ 3,657,144    $
1,142,857    $ 571,429    $ 8,000,000

All Lenders

   $ 10,000,000    $ 5,000,000    $ 5,000,000    $ 3,000,000    $ 32,000,000   
$ 10,000,000    $ 5,000,000    $ 70,000,000

 

1